

Exhibit 10.1


EXECUTION VERSION




























CREDIT AGREEMENT
dated as of February 21, 2020

among

TIPTREE INC.,
as Parent,


TIPTREE OPERATING COMPANY, LLC,
as Borrower,


VARIOUS LENDERS,
and
FORTRESS CREDIT CORP.,
as Administrative Agent, Collateral Agent and Lead Arranger
 



--------------------------------------------------------------------------------

$125,000,000 Senior Secured Credit Facility

--------------------------------------------------------------------------------









Tiptree Credit Agreement





--------------------------------------------------------------------------------





TABLE OF CONTENTS
Page
SECTION 1. DEFINITIONS AND INTERPRETATION    1
1.1.    Definitions    1
1.2.    Accounting Terms    39
1.3.    Interpretation, etc.    39
1.4.    Certifications    40
1.5.    Divisions.    40
1.6.    Interest Rates; LIBOR Notification.    40
1.7.    Limited Condition Transactions.    40
1.8.    Pro Forma Calculations    41
1.9.    Certain Determinations    42
SECTION 2. LOANS    43
2.1.    Term Loans.    43
2.2.    [Intentionally Reserved.]    44
2.3.    [Intentionally Reserved.]    44
2.4.    Pro Rata Shares; Availability of Funds.    44
2.5.    Use of Proceeds    45
2.6.    Evidence of Debt; Register; Lenders’ Books and Records; Notes.    45
2.7.    Interest on Loans.    46
2.8.    [Intentionally Reserved.]    46
2.9.    Default Interest    46
2.10.    Fees    47
2.11.    Scheduled Payments    47
2.12.    Voluntary Prepayments/Commitment Reductions/Prepayment Premium.    47
2.13.    Mandatory Prepayments/Commitment Reductions.    49
2.14.    Application of Prepayments/Reductions.    50
2.15.    General Provisions Regarding Payments.    51
2.16.    Ratable Sharing    52
2.17.    Adjusted LIBO Rate.    53
2.18.    Increased Costs; Capital Adequacy.    55
2.19.    Taxes; Withholding, etc.    56
2.20.    Obligation to Mitigate    58
2.21.    Defaulting Lenders    59
2.22.    Removal or Replacement of a Lender    59
2.23.    Incremental Credit Extensions.    60
2.24.    Refinancing Amendments.    62
SECTION 3. CONDITIONS PRECEDENT    63
3.1.    Closing Date    63
3.2.    Conditions to Each Credit Extension after the Closing Date.    65
SECTION 4. REPRESENTATIONS AND WARRANTIES    66
4.1.Organization; Requisite Power and Authority; Qualification    66
4.2.Capital Stock and Ownership    66
4.3.Due Authorization    67
4.4.No Conflict    67
4.5.Governmental Consents    67
4.6.Binding Obligation    67
4.7.Historical Financial Statements    67
4.8.Financial Model    68
4.9.No Material Adverse Change    68
4.10.[Intentionally Reserved.]    68
4.11.Adverse Proceedings, etc.    68


Tiptree Credit Agreement    i



--------------------------------------------------------------------------------




4.12.Payment of Taxes    68
4.13.Properties.    68
4.14.Environmental Matters    69
4.15.No Defaults    69
4.16.[Intentionally Reserved.]    69
4.17.Governmental Regulation    69
4.18.Margin Stock    69
4.19.Employee Matters    70
4.20.Employee Benefit Plans    70
4.21.Certain Fees    70
4.22.Solvency    70
4.23.Compliance with Statutes, etc.    70
4.24.Disclosure    71
4.25.Patriot Act    71
4.26.Foreign Assets Control Regulations and Anti-Money Laundering    71
4.27.Plan Assets; Prohibited Transactions    72
4.28.EEA Financial Institutions    72
4.29.FCPA    72
4.30.Collateral Documents    72
SECTION 5. AFFIRMATIVE COVENANTS    73
5.1.Financial Statements and Other Reports    73
5.2.Existence    76
5.3.Payment of Taxes and Claims    76
5.4.Maintenance of Properties    76
5.5.Insurance    76
5.6.Inspections    77
5.7.Lenders Meetings    77
5.8.Compliance with Laws    77
5.9.Environmental.    77
5.10.[Intentionally Reserved.]    79
5.11.Additional Material Real Estate Assets    79
5.12.[Intentionally Reserved.]    79
5.13.Further Assurances    79
5.14.[Intentionally Reserved.]    79
5.15.Post-Closing Matters    79
5.16.[Intentionally Reserved.]    79
5.17.Additional Collateral; Additional Guarantors.    79
SECTION 6. NEGATIVE COVENANTS    80
6.1.Indebtedness    80
6.2.Liens    81
6.3.Invesque Shares.    83
6.4.No Further Negative Pledges    83
6.5.Restricted Junior Payments    83
6.6.[Intentionally Reserved.]    84
6.7.Investments    84
6.8.Financial Covenant.    86
6.9.Fundamental Changes; Disposition of Assets; Acquisitions    86
6.10.[Intentionally Reserved.]    87
6.11.Sales and Lease-Backs    87
6.12.Transactions with Affiliates    87
6.13.Conduct of Business    88
6.14.Limitation on Certain Affiliate Transactions by Non-Loan Party
Subsidiaries    88
6.15.Fiscal Year    88
6.16.Deposit Accounts.    88


Tiptree Credit Agreement    ii



--------------------------------------------------------------------------------




6.17.Amendments to Organizational Agreements    88
6.18.Prepayments of Certain Indebtedness    88
6.19.Limitation on Guaranties of Indebtedness by Subsidiaries    89
6.20.Limitation on Indebtedness by Fortegra    89
SECTION 7. [INTENTIONALLY RESERVED.]    89
SECTION 8. EVENTS OF DEFAULT    89
8.1.Events of Default    89
8.2.Borrower Right to Cure    92
SECTION 9. AGENTS AND ARRANGERS    93
9.1.Appointment of Agents    93
9.2.Powers and Duties    93
9.3.General Immunity.    94
9.4.Agents Entitled to Act as Lender    95
9.5.Lenders’ Representations, Warranties and Acknowledgment.    95
9.6.Right to Indemnity    95
9.7.Successor Administrative Agent and Collateral Agent.    96
9.8.Collateral Documents.    97
9.9.Certain ERISA Matters.    98
9.10.Indemnification of Agents.    99
9.11.No Other Duties    100
SECTION 10. MISCELLANEOUS    100
10.1.Notices    100
10.2.Expenses    101
10.3.Indemnity.    101
10.4.Set-Off    102
10.5.Amendments and Waivers.    102
10.6.Successors and Assigns; Participations.    104
10.7.Independence of Covenants    108
10.8.Survival of Representations, Warranties and Agreements    108
10.9.No Waiver; Remedies Cumulative    108
10.10.Marshalling; Payments Set Aside    108
10.11.Severability    109
10.12.Obligations Several; Actions in Concert    109
10.13.Headings    109
10.14.APPLICABLE LAW    109
10.15.CONSENT TO JURISDICTION    109
10.16.WAIVER OF JURY TRIAL    110
10.17.Confidentiality    110
10.18.Usury Savings Clause    111
10.19.Counterparts    111
10.20.Effectiveness    112
10.21.Patriot Act    112
10.22.No Advisory or Fiduciary Relationship    112
10.23.Acknowledgement and Consent to Bail-In of Affected Financial
Institutions    113
10.24.Acknowledgement Regarding Any Supported QFCs    113






Tiptree Credit Agreement    iii



--------------------------------------------------------------------------------








APPENDICES:    A    Term Loan Commitments
B    Notice Addresses


SCHEDULES:    1.1(A)    Adjusted Cash EBITDA
1.1(B)    EBITDA Reconciliation
1.1(C)    Nonrecourse Subsidiaries
4.2    Capital Stock and Ownership
4.12    Payment of Taxes
4.13 Real Estate Assets
5.15 Certain Post Closing Matters
6.1    Certain Indebtedness
6.2    Certain Liens
6.7    Certain Investments
6.12 Certain Affiliate Transactions
6.13    Subsidiary Guarantors
EXHIBITS:    A    Form of Funding Notice
B    Form of Term Loan Note
C    Form of Compliance Certificate
D    Form of Guaranty
E    Form of Assignment Agreement
F-1-4    Form of U.S. Tax Compliance Certificates
G-1    Form of Closing Date Certificate
G-2    Form of Solvency Certificate
H    Form of Pledge and Security Agreement


Tiptree Credit Agreement    iv



--------------------------------------------------------------------------------





CREDIT AGREEMENT
This CREDIT AGREEMENT, dated as of February 21, 2020 (this “Agreement”), is
entered into by and among TIPTREE INC., a Maryland corporation (“Parent”),
TIPTREE OPERATING COMPANY, LLC, a Delaware limited liability company
(“Borrower”), certain Subsidiaries of Parent party hereto from time to time, the
Lenders party hereto from time to time, and FORTRESS CREDIT CORP. (“Fortress”),
as Administrative Agent (together with its successors and assigns in such
capacity, “Administrative Agent”), Collateral Agent (together with its
successors and assigns in such capacity, “Collateral Agent”) and Lead Arranger.
RECITALS:
WHEREAS, capitalized terms used in these Recitals shall have the respective
meanings set forth for such terms in Section 1.1 hereof;
WHEREAS, Lenders have agreed to extend a term loan credit facility to Borrower
in an aggregate initial amount of $125,000,000, the proceeds of which will be
used for the purposes specified in Section 2.5 hereof;


WHEREAS, on the Closing Date, the Borrower will repay or cause to be repaid all
amounts outstanding and terminate the commitments and related guarantees and
security interests, in each case, under that certain Credit Agreement, dated as
of September 18, 2013, by and among the Borrower, the lenders party thereto from
time to time and Fortress, as administrative agent, collateral agent and lead
arranger (as amended, restated, amended and restated, supplemented or otherwise
modified from time to time prior to the Closing Date, the “Existing Credit
Agreement”; the transactions so described in this clause, the “Refinancing”);


WHEREAS, Borrower and the other Loan Parties have agreed to secure all of the
Obligations by granting to Collateral Agent, for the benefit of the Secured
Parties, a First Priority Lien on substantially all of their respective assets
(including a pledge of all of the Capital Stock of certain of their respective
direct Subsidiaries);
WHEREAS, each of the Guarantors has jointly and severally agreed to guarantee
the prompt payment, in full, when due, of the principal of and interest on the
Loans and the other Obligations; and
NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, and for other good and valuable consideration,
the receipt and sufficiency of which is hereby acknowledged, the parties hereto
agree as follows:







--------------------------------------------------------------------------------





SECTION 1.
DEFINITIONS AND INTERPRETATION


1.1.    Definitions. The following terms used herein, including in the preamble,
Recitals, exhibits and schedules hereto, shall have the following meanings:
“Accounts” means all “accounts” (as defined in the UCC) of the Loan Parties (or,
if referring to another Person, of such Person), including, without limitation,
accounts, accounts receivable, monies due or to become due and obligations in
any form (whether arising in connection with contracts, contract rights,
instruments, general intangibles, or chattel paper), in each case whether
arising out of goods sold or services rendered or from any other transaction and
whether or not earned by performance, now or hereafter in existence, and all
documents of title or other documents representing any of the foregoing, and all
collateral security and guaranties of any kind, now or hereafter in existence,
given by any Person with respect to any of the foregoing.
“Acquisition” means the acquisition by Tiptree Warranty Holdings, LLC, a
Delaware limited liability company (“Tiptree Warranty”) of all of the
outstanding equity interests of Accelerated Services Enterprise LLC, a New
Jersey limited liability company (“ASE”), Dealer Motor Services, Inc., a New
Jersey corporation (“DMS”), Independent Dealer Group, Inc., a New Jersey
corporation (“IDG”), Ownershield, Inc., a Texas corporation (“OSI”), Smart
AutoCare Holdings, Inc., an Arizona corporation (“SAC”), Smart AutoCare
Administration Solutions, Inc., an Arizona corporation (“Smart AutoCare”) and
Freedom Insurance Company, Ltd., an exempted company organized under the laws of
the Turks and Caicos Islands (“FIC,” and together with ASE, DMS, IDG, OSI, SAC
and Smart AutoCare, collectively the “Target”) from Peter Masi, a natural
Person, pursuant to that certain Equity Interest Purchase Agreement, dated as of
December 16, 2019 (together with all exhibits, annexes, schedules and other
disclosure letters thereto).
“Act” has the meaning assigned to it in Section 4.25.
“Adjusted Cash EBITDA” means, as of any date for the applicable period ending on
such date with respect to Parent and its Subsidiaries, the sum of:
(a)    Consolidated Net Income; plus
(b)    an amount which, in the determination of Consolidated Net Income for such
period, has been deducted (or, in the case of amounts pursuant to clauses (xii)
and (xv) below, to the extent not already included in Consolidated Net Income)
for, without duplication:
(i)total interest expense determined in accordance with GAAP (including, to the
extent deducted and not added back in computing Consolidated Net Income, (A)
amortization of original issue discount resulting from the issuance of
Indebtedness at less than par, (B) all commissions, discounts and other fees and
charges owed with respect to letters of credit or bankers’ acceptances, (C)
noncash interest payments, (D) the interest component of Capitalized Lease
Obligations, (E) net payments, if any, made (less net payments, if any,
received) pursuant to interest rate Swap Contracts with respect to Indebtedness,
(F) amortization or write off of deferred financing fees, debt issuance costs,
commissions, fees and expenses, including commitment, letter of credit and
administrative fees and charges with respect to the Term Loans and with respect
to other Indebtedness permitted to be incurred hereunder and (G) any expensing
of bridge, commitment and other financing fees, but excluding total interest
expense associated with Synthetic Lease Obligations) and, to the extent not
reflected in such total interest expense, any losses on


2



--------------------------------------------------------------------------------




hedging obligations or other derivative instruments entered into for the purpose
of hedging interest rate risk, net of interest income and gains on such hedging
obligations, and costs of surety bonds in connection with financing activities
(whether amortized or immediately expensed);
(ii)provision for taxes based on income, profits or capital of Parent and its
Subsidiaries, including (A) federal, foreign and state franchise and similar
taxes, (B) foreign withholding taxes paid or accrued during such period, (C)
penalties and interest related to such taxes or arising from any tax
examinations and (D) taxes paid in respect of repatriated funds;
(iii)depreciation and amortization expense and impairment charges (including
amortization of intangible assets (including goodwill) and amortization of
deferred financing fees or costs);
(iv)realized and unrealized losses, including net realized losses on the
disposition, termination or discontinuation of a business or assets, except to
the extent such losses are considered recurring ordinary revenue for any
business, including, but not limited to, the mortgage business and
non-performing loan business;
(v)adjustments for the value of acquired business (solely to the extent such
adjustments are not otherwise accounted for as depreciation or amortization);
(vi) adjustments for changes in net deferred revenues of Parent’s warranty
administration businesses, calculated by determining the value of the change in
deferred revenue of such business for the prior four quarters less the value of
the change in deferred acquisition costs for the prior four (4) quarters;
(vii)non-cash expenses resulting from any employee benefit or management
compensation plan or the grant of stock and stock options or other equity and
equity based interests to employees of the Loan Parties or any subsidiary
pursuant to a written plan or agreement (including expenses arising from the
grant of stock and stock options prior to the Closing Date) or the treatment of
such options or other equity and equity based interests under variable plan
accounting;
(viii)any expenses incurred in connection with any transaction, including the
issuance of capital stock, investment, acquisition, disposition,
recapitalization or the incurrence, repayment, amendment, restatement, amendment
and restatement, waiver, supplement or other modification of Indebtedness;
(ix)net after tax extraordinary, unusual or non-recurring charges, expenses or
losses (including, but not limited to, accruals and payments for amounts payable
under executive employment agreements, severance costs, relocation costs,
retention and completion bonuses and operating expenses directly attributable to
the implementation of cost savings initiatives; but excluding, for the avoidance
of doubt, any such charges, expenses or losses arising from adjustments with
respect to statutory reserves); provided that the amount added back pursuant to
this clause (ix), when combined with any adjustments, without duplication,
pursuant to clause (xi) and Section 1.8(c), shall not


3



--------------------------------------------------------------------------------




exceed 25% of Adjusted Cash EBITDA for the applicable period (calculated before
giving effect to any such adjustments);  
(x)other non-cash charges, expenses or losses (excluding any such non-cash
charge, expense or loss to the extent that it represents an amortization of a
prepaid cash expense that was paid in a prior period, or write-off or write-down
or reserves with respect to current assets) including (A) any non-cash increase
in expenses resulting from the revaluation of inventory (including any impact of
changes to inventory valuation policy methods including changes in
capitalization and variances and the noncash portion of “straight line” rent
expense), (B) losses recognized in respect of postretirement benefits as a
result of the application of FASB ASC 715, (C) losses on minority interests
owned by any Person, (D) all losses from investments recorded using the equity
method, (E) the non-cash impact of accounting changes or restatements and (F)
non-cash fair value adjustments in Investments;
(xi)restructuring charges, accruals or reserves and business optimization
expenses, including any restructuring costs and integration costs, in each case
related to acquisitions and other investments after the Closing Date; provided
that the amount added back pursuant to this clause (xi), when combined with any
adjustments, without duplication, pursuant to clause (ix) and Section 1.8(c),
shall not exceed 25% of Adjusted Cash EBITDA for the applicable period
(calculated before giving effect to any such adjustments);  
(xii)proceeds from business interruption insurance (solely to the extent (i)
such proceeds were not reflected as revenue or income in the determination of
Consolidated Net Income and (ii) any related loss was deducted in the
determination of Consolidated Net Income);
(xiii)charges, losses, lost profits, expenses or write-offs to the extent
indemnified or insured by a third party, including expenses covered by
indemnification provisions in connection with the Acquisition or any other
Permitted Acquisitions, in each case, to the extent that coverage has not been
denied and so long as such amounts are actually reimbursed to Parent or its
Subsidiaries in cash within one (1) year after the related amount is first added
to Adjusted Cash EBITDA pursuant to this clause (xiii);
(xiv)Synthetic Lease Obligations, to the extent deducted as an expense in such
period;
(xv)cash receipts (or any netting arrangements resulting in reduced cash
expenses) not included in Adjusted Cash EBITDA in any period to the extent
non-cash gains relating to such receipts were deducted in the calculation of
Adjusted Cash EBITDA for any previous period and not added back;
(xvi)cash expenses relating to earn outs and similar obligations;
(xvii)the cumulative effect of a change in accounting principles;
(xviii)changes as a result of the adoption or modification of accounting
policies;


4



--------------------------------------------------------------------------------




(xix)the amount of any income or expense associated with or attributable to
non-controlling interests; and
(xx)other add-backs and adjustments (x) described in the Financial Model and/or
the Quality of Earnings and (y) of the type outlined in the EBITDA
Reconciliation in connection with a Permitted Acquisition (and, for avoidance of
doubt, financials relating to Permitted Acquisitions shall be prepared using
same principles as described in the EBITDA Reconciliation);  
(c)    minus
(i)    interest expense attributable to any Nonrecourse Indebtedness during such
period; and
(ii)    realized and unrealized gains, including net realized gains on the
disposition, termination or discontinuation of a business or assets,except to
the extent such gains are considered recurring ordinary revenue for any
business, including, but not limited to, the mortgage business and
non-performing loan business; and
(iii)    the cumulative effect of a change in accounting principles; and
(iv)    changes as a result of the adoption or modification of accounting
policies.
Notwithstanding anything to the contrary contained herein, for purposes of
determining Adjusted Cash EBITDA under this Agreement for any Fiscal Quarter
prior to the Closing Date, Adjusted Cash EBITDA for such Fiscal Quarters shall
be as set forth on Schedule 1.1(A).
“Adjusted LIBO Rate” means, with respect to any borrowing of Loans for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.
“Administrative Agent” has the meaning assigned to it in the preamble hereto.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by Administrative Agent.
“Adverse Proceeding” means any action, suit, proceeding (whether administrative,
judicial or otherwise), governmental investigation or arbitration (whether or
not purportedly on behalf of Parent or any of its Subsidiaries) at law or in
equity, or before or by any Governmental Authority, domestic or foreign
(including with respect to any Environmental Claims), whether pending or, to the
knowledge of Parent or any of its Subsidiaries, threatened against or affecting
Parent or any of its Subsidiaries or any property of Parent or any of its
Subsidiaries.
“Affected Financial Institution” means (a) any EEA Financial Institution or (b)
any UK Financial Institution.
“Affected Lender” has the meaning assigned to it in Section 2.17(b).
“Affected Loans” has the meaning assigned to it in Section 2.17(b).


5



--------------------------------------------------------------------------------




“Affiliate” means, as applied to any Person, any other Person directly or
indirectly controlling (including any member of the senior management group of
such Person), controlled by, or under common control with, that Person. For the
purposes of this definition, “control” (including, with correlative meanings,
the terms “controlling,” “controlled by” and “under common control with”), as
applied to any Person, means the possession, directly or indirectly, of the
power (i) to vote ten percent (10%) or more of the Capital Stock having ordinary
voting power for the election of directors of such Person, or (ii) to direct or
cause the direction of the management and policies of that Person, whether
through the ownership of voting securities or by contract or otherwise.
“Agent” means each of Administrative Agent and Collateral Agent.
“Agent-Related Persons” means the Agents and their respective Affiliates and the
respective officers, directors, employees, partners, agents, advisors and other
representatives of each of the foregoing.
“Aggregate Amounts Due” has the meaning assigned to it in Section 2.16.
“Agreement” means this Credit Agreement, dated as of February 21, 2020, as it
may be amended, restated, amended and restated, supplemented or otherwise
modified from time to time.
“Alternative Rate” means, for any day, a rate of interest equal to the sum of
(a) the Prime Rate in effect on such day; provided however, that Administrative
Agent may, upon prior written notice to Borrower, choose a reasonably comparable
index or source to use as the basis for the Alternative Rate (including, without
limitation, any index or source referenced in the definition of Base Rate
hereunder), plus (b) five and three-quarters percent (5.75%) per annum.
“Applicable Insurance Regulatory Authority” shall mean, when used with respect
to any Regulated Insurance Company, the insurance department or similar
administrative authority or agency located in (a) each state or other
jurisdiction in which such Regulated Insurance Company is domiciled or (b) to
the extent asserting regulatory jurisdiction over such Regulated Insurance
Company, the insurance department, authority or agency in each state or other
jurisdiction in which such Regulated Insurance Company is licensed, and shall
include any Federal or national insurance regulatory department, authority or
agency that may be created that asserts regulatory jurisdiction over such
Regulated Insurance Company.
“Applicable Margin” means a percentage, per annum, equal to 6.75% per annum.
“Asset Sale” means a sale, lease or sublease (as lessor or sublessor), sale and
leaseback, assignment, conveyance, transfer, exclusive license or other
disposition to, or any exchange of property with, any Person, in one transaction
or a series of transactions, of all or any part of Borrower’s or any of the
Guarantors’ business, assets or properties of any kind (including the
disposition of any equity interests directly or indirectly held by Borrower or
any of the Guarantors in another Person or Subsidiary), whether real, personal,
or mixed and whether tangible or intangible, whether now owned or hereafter
acquired (excluding, without limitation, any issuance of Capital Stock of
Parent), other than:
(a)    dispositions of inventory, equipment or other assets in the ordinary
course of business (including pursuant to bulk sales);
(b)    dispositions of used, worn-out, obsolete or surplus property and property
no longer used or useful in the businesses of Borrower or such Guarantor;


6



--------------------------------------------------------------------------------




(c)    dispositions of assets that are made subject to a Capital Lease or
purchase money Indebtedness (to the extent permitted hereunder) within 365 days
after the acquisition, construction, lease or improvement of the asset financed;
(d)    dispositions of property that constitutes a casualty event;
(e)    dispositions of cash or Cash Equivalents (or Investments that were cash
or Cash Equivalents when made);
(f)    dispositions or discounts by Parent or any of its Subsidiaries of
receivables or notes receivable arising in the ordinary course of business;
(g)    leases, subleases, licenses or sublicenses of real property or personal
property (other than intellectual property) in the ordinary course of business;
(h)    dispositions of other assets for aggregate consideration not to exceed
(i) $1,000,000 in the case of any single transaction or series of related
transactions or as the Administrative Agent may otherwise agree or (ii)
$5,000,000 in the aggregate during any Fiscal Year or as the Administrative
Agent may otherwise agree;
(i)    dispositions of Excluded Assets (other than Excluded Assets consisting of
the equity interests of any Subsidiary (including, for the avoidance of doubt,
the Invesque Capital Stock));
(j)    dispositions of assets from a Loan Party to another Loan Party; and
(j)    to the extent constituting an Asset Sale, transactions permitted by
Section 6.2, Section 6.3, Section 6.5, Section 6.7 (other than Section 6.7(o))
and Section 6.9 (other than Section 6.9(b) or (c)).
“Assignment Agreement” means an Assignment and Assumption Agreement
substantially in the form of Exhibit E, with such amendments or modifications as
may be approved by Administrative Agent.
“Authorized Officer” means, as applied to any Person, any individual holding the
position of chairman of the board of directors, president, chief executive
officer, chief financial officer, chief operating officer, chief compliance
officer, chief legal officer, vice president, treasurer, secretary, assistant
treasurer, assistant secretary, controller, and any other executive officer of
such Person.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable Resolution Authority in respect of any liability of an Affected
Financial Institution.  
“Bail-In Legislation” means, (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, regulation, rule or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).
“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.


7



--------------------------------------------------------------------------------




“Base Rate” means for any day, a rate per annum (rounded upwards, if necessary,
to the next 1/100 of 1%) equal to the greatest of (a) the Prime Rate in effect
on such day, (b) the NYFRB Rate in effect on such day plus ½ of 1%, (c) the
Adjusted LIBO Rate for a one-month Interest Period on such day (or, if such day
is not a Business Day, the next preceding Business Day) plus 1.00%; provided
that for the purpose of this definition, the Adjusted LIBO Rate for any day
shall be based on the LIBO Screen Rate (or if the LIBO Screen Rate is not
available for such one-month Interest Period, the Interpolated Rate) at
approximately 11:00 a.m. London time on such day and (d) 1.00%. Any change in
the Base Rate due to a change in the Prime Rate, the NYFRB Rate or such Adjusted
LIBO Rate shall be effective as of the opening of business on the day of such
change in the Prime Rate, the NYFRB Rate or such Adjusted LIBO Rate,
respectively. If the Base Rate is being used as (or to calculate) an alternate
rate of interest in connection with Section 2.17 (for the avoidance of doubt,
only until any amendment has become effective pursuant to Section 2.17(e)
hereof), then the Base Rate shall be the greatest of clauses (a), (b) and (d)
above and shall be determined without reference to clause (c) above.
“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate
(which may include Term SOFR) that has been selected by the Lenders in good
faith and in consultation with the Borrower giving due consideration to (i) any
selection or recommendation of a replacement rate or the mechanism for
determining such a rate by the Relevant Governmental Body or (ii) any evolving
or then-prevailing market convention for determining a rate of interest as a
replacement to the LIBO Rate for U.S. dollar-denominated syndicated or bilateral
credit facilities and (b) the Benchmark Replacement Adjustment; provided that,
if the Benchmark Replacement as so determined would be less than zero, the
Benchmark Replacement will be deemed to be zero for the purposes of this
Agreement.
“Benchmark Replacement Adjustment” means, with respect to any replacement of the
LIBO Rate with an Unadjusted Benchmark Replacement for each applicable Interest
Period, the spread adjustment, or method for calculating or determining such
spread adjustment, (which may be a positive or negative value or zero) that has
been selected by the Lenders in their reasonable discretion, giving due
consideration to (i) any selection or recommendation of a spread adjustment, or
method for calculating or determining such spread adjustment, for the
replacement of the LIBO Rate with the applicable Unadjusted Benchmark
Replacement by the Relevant Governmental Body or (ii) any evolving or
then-prevailing market convention for determining a spread adjustment, or method
for calculating or determining such spread adjustment, for the replacement of
the LIBO Rate with the applicable Unadjusted Benchmark Replacement for U.S.
dollar-denominated syndicated or bilateral credit facilities at such time.
“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Alternative Rate,” the definition of “Interest
Period,” timing and frequency of determining rates and making payments of
interest and other administrative matters) that the Lenders decide in good faith
and in consultation with the Borrower may be appropriate to reflect the adoption
and implementation of such Benchmark Replacement and to permit the
administration thereof by the Administrative Agent and the Lenders in a manner
substantially consistent with market practice (or, if the Administrative Agent
or the Lenders decide that adoption of any portion of such market practice is
not administratively feasible or if the Lenders determine that no market
practice for the administration of the Benchmark Replacement exists, in such
other manner of administration as the Administrative Agent or the Lenders decide
in consultation with the Borrower is reasonably necessary in connection with the
administration of this Agreement).


8



--------------------------------------------------------------------------------




“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to the LIBO Rate:
(1)    in the case of clause (1) or (2) of the definition of “Benchmark
Transition Event,” the later of (a) the date of the public statement or
publication of information referenced therein and (b) the date on which the
administrator of the LIBO Screen Rate permanently or indefinitely ceases to
provide the LIBO Screen Rate; or
(2)    in the case of clause (3) of the definition of “Benchmark Transition
Event,” the date of the public statement or publication of information
referenced therein.
“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to the LIBO Rate:
(1)    a public statement or publication of information by or on behalf of the
administrator of the LIBO Screen Rate announcing that such administrator has
ceased or will cease to provide the LIBO Screen Rate, permanently or
indefinitely, provided that, at the time of such statement or publication, there
is no successor administrator that will continue to provide the LIBO Screen
Rate;
(2)    a public statement or publication of information by the regulatory
supervisor for the administrator of the LIBO Screen Rate, the U.S. Federal
Reserve System, an insolvency official with jurisdiction over the administrator
for the LIBO Screen Rate, a resolution authority with jurisdiction over the
administrator for the LIBO Screen Rate or a court or an entity with similar
insolvency or resolution authority over the administrator for the LIBO Screen
Rate, in each case, which states that the administrator of the LIBO Screen Rate
has ceased or will cease to provide the LIBO Screen Rate permanently or
indefinitely, provided that, at the time of such statement or publication, there
is no successor administrator that will continue to provide the LIBO Screen
Rate; or
(3)    a public statement or publication of information by the regulatory
supervisor for the administrator of the LIBO Screen Rate announcing that the
LIBO Screen Rate is no longer representative.
“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by Administrative Agent
or the Requisite Lenders, as applicable, by notice to Borrower, Administrative
Agent (in the case of such notice by the Requisite Lenders) and the Lenders.
“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to the LIBO Rate
and solely to the extent that the LIBO Rate has not been replaced with a
Benchmark Replacement, the period (x) beginning at the time that such Benchmark
Replacement Date has occurred if, at such time, no Benchmark Replacement has
replaced the LIBO Rate for all purposes hereunder in accordance with Section
2.17 and (y) ending at the


9



--------------------------------------------------------------------------------




time that a Benchmark Replacement has replaced the LIBO Rate for all purposes
hereunder pursuant to Section 2.17.
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership or control as required by the Beneficial Ownership Regulation.
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.
“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Internal Revenue Code or (c) any Person whose assets include
(for purposes of ERISA Section 3(42) or otherwise for purposes of Title I of
ERISA or Section 4975 of the Internal Revenue Code) the assets of any such
“employee benefit plan” or “plan”.
“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.
“Borrower” has the meaning assigned to it in the preamble hereto.
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a LIBO Rate Loan, the
term “Business Day” shall also exclude any day on which banks are not open for
dealings in dollar deposits in the London interbank market.
“Capital Lease” means, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is or should be accounted for as a capital lease on the balance sheet
of that Person; provided that for all purposes hereunder the amount of
obligations under any Capital Lease shall be the amount thereof accounted for as
a liability in accordance with GAAP.
“Capitalized Lease Obligations” means, as applied to any Person, all obligations
of such Person under Capital Leases and subject to Section 1.2(b). For the
avoidance of doubt, “Capitalized Lease Obligations” shall not include
Non-Financing Lease Obligations
“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation),
including, without limitation, partnership interests and membership interests,
and any and all warrants, rights or options to purchase or other arrangements or
rights to acquire any of the foregoing.
“Cash” means money, currency or a credit balance in any demand or Deposit
Account.
“Cash Equivalents” means, as at any date of determination, (i) marketable
securities (a) issued or directly and unconditionally guaranteed as to interest
and principal by the United States Government, or (b) issued by any agency or
instrumentality of the United States the obligations of which are backed by the
full faith and credit of the United States, in each case maturing within one (1)
year after such date; (ii) marketable direct obligations issued by any state of
the United States of America or any political subdivision of any such state or
any public instrumentality thereof, in each case maturing within one (1) year
after such date and having, at the time of the acquisition thereof, a rating of
at least A-1 from S&P or at least P-1 from Moody’s; (iii) commercial paper
maturing no more than one (1) year from the date of


10



--------------------------------------------------------------------------------




creation thereof and having, at the time of the acquisition thereof, a rating of
at least A-1 from S&P or at least P-1 from Moody’s; (iv) time deposits,
certificates of deposit or bankers’ acceptances maturing within one (1) year
after such date and issued or accepted by any Lender or by any commercial bank
organized under the laws of the United States of America or any state thereof or
the District of Columbia that (a) is at least “adequately capitalized” (as
defined in the regulations of its primary Federal banking regulator), and (b)
has Tier 1 capital (as defined in such regulations) of not less than
$100,000,000; (v) shares of any money market mutual fund that at the time of
acquisition thereof, (a) has substantially all of its assets invested
continuously in the types of investments referred to in clauses (i) and (ii)
above, (b) has net assets of not less than $500,000,000, and (c) has the highest
rating obtainable from either S&P or Moody’s; and (vi) repurchase obligations
with a term of not more than thirty (30) days for underlying securities of the
types described in clause (i) above entered into with any bank meeting the
qualifications specified in clause (iv) above, which repurchase obligations are
secured by a valid perfected security interest in the underlying securities.
“CFC” means a “controlled foreign corporation” as that term is defined in
Section 957 of the Internal Revenue Code.
“CFC Holdco” means a Domestic Subsidiary substantially all of the assets of
which constitute the Capital Stock of one or more Foreign Subsidiaries that are
CFCs.
“Change in Law” means the occurrence after the date of this Agreement of (a) the
adoption of or taking effect of any law, rule, regulation or treaty, (b) any
change in any law, rule, regulation or treaty or in the administration,
interpretation, implementation or application thereof by any Governmental
Authority or (c) compliance by any Lender (or, for purposes of Section 2.18(b),
by any lending office of such Lender or by such Lender’s holding company, if
any) with any request, guideline or directive (whether or not having the force
of law) of any Governmental Authority that becomes effective after the date
hereof; provided that, notwithstanding anything herein to the contrary, (x) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith or
in the implementation thereof and (y) all requests, rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall, in each case, be deemed to be a “Change in Law,” regardless of the
date enacted, adopted, issued or implemented.
“Change of Control” means, at any time, (i) any Person or “group” (within the
meaning of Rules 13d-3 and 13d-5 under the Exchange Act) shall have acquired
beneficial ownership of 50.1% or more on a fully diluted basis of the voting
interest and/or economic interest in the Capital Stock of Parent; or (ii) Parent
shall cease to either directly or indirectly (through another Loan Party) own
100% of the Capital Stock of the Borrower.
“Closing Date” means the date on which the Initial Term Loans are made.
“Closing Date Certificate” means a Closing Date Certificate substantially in the
form of Exhibit G-1.
“Collateral” means collectively, the “Collateral” as defined in the Pledge and
Security Agreement and each Material Real Estate Asset and all other property of
whatever kind and nature subject or purported to be subject from time to time to
a Lien under any Collateral Document. Notwithstanding anything herein to the
contrary, at no time shall more than 65% of the total outstanding voting Capital
Stock of any CFC or CFC Holdco serve as Collateral for any obligations
hereunder.


11



--------------------------------------------------------------------------------




“Collateral Agent” has the meaning assigned to it in the preamble hereto.
“Collateral Documents” means the Pledge and Security Agreement, the Mortgages,
if any, each Deposit Account Control Agreement, each Securities Account Control
Agreement, if any, and all other instruments, documents and agreements delivered
by the Loan Parties pursuant to this Agreement or any of the other Credit
Documents in order to grant to Collateral Agent, for the benefit of Secured
Parties, a Lien on any real, personal or mixed property of the Loan Parties as
security for the Obligations.
“Commitment” means any Term Loan Commitment, Incremental Term Loan Commitment or
Other Term Commitment.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Compliance Certificate” means a Compliance Certificate substantially in the
form of Exhibit C.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Consolidated Net Income” means, for any Person for any period, the net income
of such Person and its Subsidiaries on a consolidated basis for such period
taken as a single accounting period determined in conformity with GAAP.
“Contractual Obligation” means, as applied to any Person, any provision of any
Security issued by that Person or of any indenture, lease, mortgage, deed of
trust, contract, undertaking, agreement or other instrument to which that Person
is a party or by which it or any of its properties is bound or to which it or
any of its properties is subject.
“Controlled Account” means any Deposit Account or Securities Account of the
Borrower which is subject to a Deposit Account Control Agreement or Securities
Account Control Agreement, as the case may be, in favor of Collateral Agent, for
the benefit of the Secured Parties, in accordance with the terms of the Pledge
and Security Agreement.
“Controlling Affiliate of Parent” means (i) any Person, who, since the beginning
of the Parent’s last fiscal year, is or was an executive officer, director or
director nominee for proxy purposes of Parent or an Immediate Family Member of
such Person; (ii) any security holder (including any “group” as that term is
defined in Section 13(d)(3) of the Exchange Act) who is known by Parent to own
of record or beneficially more than 10% of any class of Parent’s voting
securities at the time of the transaction or an Immediate Family Member of such
Person; or (iii) any entity in which a Controlling Affiliate of Parent or an
Immediate Family Member is employed or is an executive officer, partner,
principal, member or 10% or more security holder.
“Corporate Leverage Ratio” shall mean, with respect to any Test Period, the
ratio of (i) the outstanding amount of Net Corporate Debt of Parent and its
Subsidiaries as of the last day of such Test Period to (ii) Adjusted Cash EBITDA
for such Test Period.
“Corresponding Tenor” with respect to a Benchmark Replacement means a tenor
(including overnight) having approximately the same length (disregarding
business day adjustment) as the applicable tenor for the applicable Interest
Period.


12



--------------------------------------------------------------------------------




“Covered Entity” means any of the following: (i) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (ii) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b).
“Covered Party” has the meaning assigned to it in Section 10.24.
“Credit Agreement Refinancing Indebtedness” means (a) Permitted First Priority
Refinancing Debt, (b) Permitted Junior Lien Refinancing Debt, (c) Permitted
Unsecured Refinancing Debt or (d) Indebtedness incurred pursuant to a
Refinancing Amendment, in each case, issued, incurred or otherwise obtained
(including by means of the extension or renewal of existing Indebtedness) in
exchange for, or to extend, renew, replace or refinance, in part, existing Loans
(“Refinanced Debt”); provided that (i) such extending, renewing, replacing or
refinancing Indebtedness is in an original aggregate principal amount not
greater than the sum of the aggregate principal amount of the Refinanced Debt
plus all accrued and unpaid interest and fees thereon and expenses incurred in
connection with such extension, renewal, replacement or refinancing, (ii) such
Indebtedness (x) to the extent secured on a pari passu basis with the
Obligations, is not scheduled to mature prior to the Latest Maturity Date then
in effect at the time such Credit Agreement Refinancing Indebtedness is incurred
and shall not have a weighted average life to maturity shorter than the weighted
average life to maturity of the Loans or (y) to the extent secured on a junior
basis to the Obligations, is not scheduled to mature prior to the date that is
91 days after the Latest Maturity Date then in effect at the time such Credit
Agreement Refinancing Indebtedness is incurred and shall not have a weighted
average life to maturity shorter than 91 days longer than the weighted average
life to maturity of the Loans, (iii) such Refinanced Debt shall be repaid,
defeased or satisfied and discharged, and all accrued interest, fees and
premiums (if any) in connection therewith shall be paid, on the date such Credit
Agreement Refinancing Indebtedness is issued, incurred or obtained, (iv) such
Refinanced Debt shall not have mandatory prepayment provisions (other than
related to customary asset sales, other prepayment events substantially similar
to those set forth under Section 2.13 and change of control offers) that could
result in prepayments of such Credit Agreement Refinancing Indebtedness prior to
such Refinanced Debt, (v) in the case of Credit Agreement Refinancing
Indebtedness that is secured on a pari passu basis with the Loans, such Credit
Agreement Refinancing Indebtedness shall be subject to the MFN Protection as if
it were Incremental Term Loans and (vi) the other terms and conditions of such
Credit Agreement Refinancing Indebtedness (excluding pricing and optional
prepayment or redemption terms) are substantially identical to, or no more
favorable (taken as a whole) to the lenders providing such Credit Agreement
Refinancing Indebtedness, than, those applicable to the Refinanced Debt (except
for covenants or other provisions applicable only to periods after the Latest
Maturity Date existing at the time of such refinancing).
“Credit Date” means the date of a Credit Extension.
“Credit Document” means any of this Agreement, the Notes, if any, the Guaranty,
the Collateral Documents, the Fee Letter and all other documents, instruments or
agreements executed and delivered by the Loan Parties for the benefit of any
Agent or any Lender in connection herewith, in each case, as amended, restated,
amended and restated, supplemented or otherwise modified from time to time in
accordance with the terms hereof and thereof.
“Credit Extension” means the making of a Loan.
“Cure Amount” has the meaning assigned to it in Section 8.2(a).
“Cure Expiration Date” has the meaning assigned to it in Section 8.2(a).


13



--------------------------------------------------------------------------------




“Debtor Relief Laws” means the Bankruptcy Code and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.
“Default” means a condition or event that, after notice or lapse of time or
both, would constitute an Event of Default.
“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.
“Default Excess” means, with respect to any Defaulting Lender, the excess, if
any, of such Defaulting Lender’s Pro Rata Share of the aggregate outstanding
principal amount of Loans of all Lenders (calculated as if all Defaulting
Lenders (other than such Defaulting Lender) had funded all of their respective
Defaulted Loans) over the aggregate outstanding principal amount of all Loans of
such Defaulting Lender.
“Default Period” means, with respect to any Defaulting Lender, the period
commencing on the date of the applicable Funding Default, or violation of
Section 9.5(c), and ending on the earliest of the following dates: (i) the date
on which all Commitments are cancelled or terminated and/or the Obligations are
declared or become immediately due and payable, (ii) the date on which (a) the
Default Excess with respect to such Defaulting Lender shall have been reduced to
zero (whether by the funding by such Defaulting Lender of any Defaulted Loans of
such Defaulting Lender or by the non-pro rata application of any voluntary or
mandatory prepayments of the Loans in accordance with the terms of Section 2.12
or Section 2.13 or by a combination thereof), and (b) such Defaulting Lender
shall have delivered to Borrower and Administrative Agent a written
reaffirmation of its intention to honor its obligations hereunder with respect
to its Commitments, (iii) the date on which Borrower, Administrative Agent and
Requisite Lenders waive all Funding Defaults of such Defaulting Lender in
writing, and (iv) the date on which Administrative Agent shall have waived all
violations of Section 9.5(c) by such Defaulting Lender in writing.
“Defaulted Loan” has the meaning assigned to it in Section 2.21.
“Defaulting Lender” has the meaning assigned to it in Section 2.21.
“Default Rate” means any interest payable pursuant to Section 2.9.
“Deposit Account” means a demand, time, savings, passbook or like account with a
bank, savings and loan association, credit union or like organization, other
than an account evidenced by a negotiable certificate of deposit.
“Deposit Account Control Agreement” means any deposit account control agreement,
duly executed and delivered by the Borrower, the applicable Deposit Account bank
and the Agent (in form and substance reasonably satisfactory to Agent) pursuant
to (i) Section 4.4.4(c) of the Pledge and Security Agreement and (ii) Schedule
5.15 hereof.
“Designated Non-Cash Consideration” has the meaning assigned to it in Section
6.9(c).
“Disqualified Capital Stock” means any Capital Stock which, by its terms (or by
the terms of any security or other Capital Stock into which it is convertible or
for which it is exchangeable), or upon


14



--------------------------------------------------------------------------------




the happening of any event or condition (a) matures or is mandatorily redeemable
(other than solely for Capital Stock that is not Disqualified Capital Stock),
pursuant to a sinking fund obligation or otherwise (except as a result of a
change of control or asset sale so long as any rights of the holders thereof
upon the occurrence of a change of control or asset sale event shall be subject
to the prior repayment in full of the Loans and all other Obligations that are
accrued and payable), (b) is redeemable at the option of the holder thereof
(except as a result of a change of control or asset sale so long as any rights
of the holders thereof upon the occurrence of a change of control or asset sale
event shall be subject to the prior repayment in full of the Loans and all other
Obligations that are accrued and payable), in whole or in part, (c) provides for
the scheduled payments of dividends in cash or (d) is or becomes convertible
into or exchangeable for Indebtedness or any other Capital Stock that would
constitute Disqualified Capital Stock, in each case, prior to the date that is
ninety-one (91) days after the Latest Maturity Date in effect at the time of
issuance of such Capital Stock; provided that if such Capital Stock is issued
pursuant to a plan for the benefit of officers, directors or employees of
Parent, the Borrower or any Subsidiary or by any such plan to any such Person,
such Capital Stock shall not constitute Disqualified Capital Stock solely
because they may be required to be repurchased by the Borrower or a Subsidiary
or any other Person in order to satisfy applicable statutory or regulatory
obligations or as a result of such Person’s termination, death or disability.
“Disqualified Institutions” means those Persons (the list of all such Persons,
the “Disqualified Institutions List”) that are (i) identified in writing by the
Borrower to the Administrative Agent prior to February 21, 2020, (ii)
competitors of the Borrower and its Subsidiaries that are identified in writing
by the Borrower to the Administrative Agent from time to time or (iii)
Affiliates of such Persons set forth in clauses (i) and (ii) above (in the case
of Affiliates of such Persons set forth in clause (ii) above, other than any
Affiliate that is a bona fide debt fund, investment vehicle, regulated bank
entity or unregulated entity that is primarily engaged in, or that advises funds
or other investment vehicles that are primarily engaged in, making, purchasing,
holding or otherwise investing in commercial loans, bonds and similar extensions
of credit or securities in the ordinary course of business for financial
investment purposes and with respect to which no personnel involved in the
management of the relevant competitor, directly or indirectly, possesses the
power to direct or cause the investment policies of such fund, vehicle or
entity) that are either (a) identified in writing by the Borrower to the
Administrative Agent from time to time or (b) clearly identifiable solely on the
basis of similarity of such Affiliates’ names; provided that (A) to the extent
Persons are identified as Disqualified Institutions in writing by the Borrower
to the Administrative Agent after February 21, 2020 pursuant to clause (ii) or
(iii)(a) above, the inclusion of such Persons as Disqualified Institutions shall
not retroactively apply to prior assignments or participations in respect of any
Loan under this Agreement (or any Person who has entered into a trade for either
of the foregoing) and (B) the Administrative Agent shall have no duty to monitor
the Disqualified Institutions List and shall have no liability in connection
therewith. Unless and until the disclosure of the identity of a Disqualified
Institution to the Lenders generally by the Administrative Agent, such Person
shall not constitute a Disqualified Institution solely for purposes of a sale of
a participation in a Loan (as opposed to an assignment of a Loan) by a Lender;
provided that the Administrative Agent may disclose the Disqualified
Institutions List (or the identity of any Person that constitutes a Disqualified
Institution), in part or in full, to any Lender, participant, assignee or
potential Lender or participant on such Person’s request. Notwithstanding the
foregoing, the Borrower, by written notice to the Administrative Agent, may from
time to time in its sole discretion remove any entity from the Disqualified
Institutions List (or otherwise modify such list to exclude any particular
entity), and such entity removed or excluded from the Disqualified Institutions
List shall no longer be a Disqualified Institution for any purpose under this
Agreement or any other Credit Document, with such modifications, removals or
exclusions to be effective three (3) Business Days after the Administrative
Agent’s receipt of such notice.


15



--------------------------------------------------------------------------------




“Disqualified Institutions List” has the meaning as set forth in the definition
of “Disqualified Institutions.”
“Dodd-Frank Act” has the meaning assigned to it in Section 2.17(b).
“Dollars” and the sign “$” mean the lawful money of the United States of
America.
“Domestic Subsidiary” means any Subsidiary organized under the laws of the
United States of America, any state thereof or the District of Columbia.
“Early Opt-in Election” means the occurrence of:
(1)    a determination by the Administrative Agent or the Lenders that at least
five (5) currently outstanding U.S. dollar-denominated syndicated or bilateral
credit facilities at such time contain (as a result of amendment or as
originally executed) as a as a benchmark interest rate, in lieu of the LIBO
Rate, a new benchmark interest rate to replace the LIBO Rate; and
(2)    the election by the Lenders to declare that an Early Opt-in Election has
occurred and the provision by the Lenders of written notice of such election to
the Borrower.
“EBITDA Reconciliation” means those add-backs and adjustments as described on
Schedule 1.1(B).
“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a Person with
the intent to sign, authenticate or accept such contract or record.
“Eligible Assignee” means (i) any Lender or any Affiliate or Fund Affiliate of
any Lender and (ii) any other Person (other than (A) a natural person, (B) a
Defaulting Lender or its Lender Parent, (C) a Disqualified Institution or (D) a
company, investment vehicle or trust for, or owned and operated for the primary
benefit of, a natural person or relative(s) thereof; provided that, with respect
to clause (ii)(D), such company, investment vehicle or trust shall not be
excluded from the definition of “Eligible Assignee” if it (x) has not been
established for the primary purpose of acquiring any Loans or Commitments, (y)
is managed by a professional advisor, who is not such natural person or a
relative thereof, having significant experience in the business of making or
purchasing commercial loans, and (z) has assets greater than $25,000,000 and a
significant part of its activities consist of making or purchasing commercial
loans and similar extensions of credit in the ordinary course of its business);
provided further


16



--------------------------------------------------------------------------------




that, except as permitted by Section 10.6(j), neither Parent nor any Affiliate
of Parent shall, in any event, be an Eligible Assignee. For the avoidance of
doubt, “Eligible Assignee” shall not include any Disqualified Institution.
“Employee Benefit Plan” means any “employee benefit plan” as defined in Section
3(3) of ERISA which is or was within the past six (6) years sponsored,
maintained or contributed to by, or required to be contributed to by, Parent,
any of its Subsidiaries or any of their respective ERISA Affiliates.
“Environmental Claim” means any notice, notice of violation, claim, action,
suit, proceeding, demand, abatement order or other order, decree or directive
(conditional or otherwise), by any Governmental Authority or any other Person,
arising (i) pursuant to or in connection with any actual or alleged violation
of, or liability under, any Environmental Law; (ii) in connection with any
Hazardous Material or any actual or alleged Hazardous Materials Activity; or
(iii) in connection with any actual or alleged damage, injury, threat or harm to
natural resources or the environment.
“Environmental Laws” means any and all current or future foreign or domestic,
federal or state (or any subdivision of either of them) laws, common law,
statutes, ordinances, orders, decrees, rules, regulations, judgments,
Governmental Authorizations, or any other requirements of Governmental
Authorities relating to (i) environmental matters, including those relating to
pollution or any Hazardous Materials Activity; (ii) the generation, use,
storage, transportation or disposal of, or exposure to, Hazardous Materials; or
(iii) public or occupational safety or health, industrial hygiene, land use or
the protection of human, plant or animal health or welfare, including in any
manner applicable to Borrower or any of its Subsidiaries or any Facility.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
“ERISA Affiliate” means, as applied to any Person, (i) any corporation which is
a member of a controlled group of corporations within the meaning of Section
414(b) of the Internal Revenue Code of which that Person is a member; (ii) any
trade or business (whether or not incorporated) which is a member of a group of
trades or businesses under common control within the meaning of Section 414(c)
of the Internal Revenue Code of which that Person is a member; and (iii) any
member of an affiliated service group within the meaning of Section 414(m) or
(o) of the Internal Revenue Code of which that Person, any corporation described
in clause (i) above or any trade or business described in clause (ii) above is a
member. Any former ERISA Affiliate of Parent or any of its Subsidiaries shall
continue to be considered an ERISA Affiliate of Parent or any such Subsidiary
within the meaning of this definition with respect to the period such entity was
an ERISA Affiliate of Parent or such Subsidiary and with respect to liabilities
arising after such period for which Parent or such Subsidiary could be liable
under the Internal Revenue Code or ERISA.
“ERISA Event” means (i) a “reportable event” within the meaning of Section 4043
of ERISA or the regulations issued thereunder with respect to any Pension Plan
(excluding those for which the provision for thirty (30) day notice to the PBGC
has been waived by regulation); (ii) the failure to meet the minimum funding
standard of Section 412 of the Internal Revenue Code with respect to any Pension
Plan (whether or not waived in accordance with Section 412(c) of the Internal
Revenue Code) or the failure to make by its due date a required installment
under Section 430(j) of the Internal Revenue Code with respect to any Pension
Plan or the failure to make any required contribution to a Multiemployer Plan;
(iii) the provision by the administrator of any Pension Plan pursuant to Section
4041(a)(2) of ERISA of a notice of intent to terminate such plan in a distress
termination described in Section 4041(c) of


17



--------------------------------------------------------------------------------




ERISA; (iv) the withdrawal by Parent, any of its Subsidiaries or any of their
respective ERISA Affiliates from any Pension Plan with two or more contributing
sponsors or the termination of any such Pension Plan resulting in liability to
Parent, any of its Subsidiaries or any of their respective ERISA Affiliates
pursuant to Section 4063 or 4064 of ERISA; (v) the institution by the PBGC of
proceedings to terminate any Pension Plan, or the occurrence of any event or
condition which might constitute grounds under ERISA for the termination of, or
the appointment of a trustee to administer, any Pension Plan; (vi) the
imposition of liability on Parent, any of its Subsidiaries or any of their
respective ERISA Affiliates pursuant to Section 4062(e) or 4069 of ERISA or by
reason of the application of Section 4212(c) of ERISA; (vii) the withdrawal of
Parent, any of its Subsidiaries or any of their respective ERISA Affiliates in a
complete or partial withdrawal (within the meaning of Sections 4203 or 4205 of
ERISA) from any Multiemployer Plan, or the receipt by Parent, any of its
Subsidiaries or any of their respective ERISA Affiliates of notice from any
Multiemployer Plan that it is in reorganization or insolvency pursuant to
Section 4241 or 4245 of ERISA or in “endangered” or “critical” status within the
meaning of Section 432 of the Internal Revenue Code or Section 305 of ERISA, or
that it intends to terminate or has terminated under Section 4041A or 4042 of
ERISA; (viii) the occurrence of an act or omission which could give rise to the
imposition on Parent, any of its Subsidiaries or any of their respective ERISA
Affiliates of fines, penalties, taxes or related charges under Chapter 43 of the
Internal Revenue Code or under Section 409, Section 502(c), (i) or (l), or
Section 4071 of ERISA in respect of any Employee Benefit Plan; (ix) the
assertion of a claim (other than routine claims for benefits) against any
Employee Benefit Plan (other than a Multiemployer Plan) or the assets thereof,
or against Parent, any of its Subsidiaries or any of their respective ERISA
Affiliates in connection with any Employee Benefit Plan; (x) receipt from the
Internal Revenue Service of notice of the failure of any Pension Plan (or any
other Employee Benefit Plan intended to be qualified under Section 401(a) of the
Internal Revenue Code) to qualify under Section 401(a) of the Internal Revenue
Code, or the failure of any trust forming part of any Pension Plan (or any other
Employee Benefit Plan intended to be qualified under Section 401(a) of the
Internal Revenue Code) to qualify for exemption from taxation under Section
501(a) of the Internal Revenue Code; or (xi) the imposition of a Lien pursuant
to Section 430(k) of the Internal Revenue Code or pursuant to Section 303(k) of
ERISA with respect to any Pension Plan.
“Escrow” has the meaning assigned to it in the definition of “Indebtedness.”
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.
“Event of Default” means each of the conditions or events set forth in Section
8.1.
“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and any successor statute.
“Excluded Account” means individually or collectively as the context requires,
(i) any account used solely for payroll, payroll taxes or other employee wage
and benefit payments (including, without limitation, any account used solely to
segregate 401(k) contributions or contributions to an employee stock purchase
plan or to fund other employee health and benefit plans), (ii) accounts used
solely for sales tax, (iii) any account used solely to hold funds required by
any Contractual Obligation to be held in trust or in escrow or (iv) any account
that is used solely as a fiduciary account, in each case, solely to the extent
maintained for the benefit of unaffiliated third parties (which third parties,
for the avoidance of doubt, shall not include Parent or any of its Subsidiaries)
and, in the case of clauses (i) through (iv), the funds or other property held
in or maintained in any such account (as long as the accounts described in
clauses (i) through (iv) are used solely for such purpose).


18



--------------------------------------------------------------------------------




“Excluded Assets” means (i) any fee owned real property (in each case, other
than any fee owned Material Real Estate Asset) and all leasehold interests in
real property, (ii) licenses, state or local franchises, charters and
authorizations and any other assets to the extent that granting a security
interest therein is prohibited by applicable law (including, without limitation,
any rule or regulation of any Governmental Authority) or the pledge or creation
of a security interest in which would require governmental consent, approval,
license or authorization, other than to the extent such prohibition, or
limitation or requirement is rendered ineffective or unenforceable under the UCC
or other applicable law notwithstanding such prohibition, limitation or
requirement (for the avoidance of doubt, this clause (ii) shall not exclude any
account receivable owing by a Governmental Authority arising from the sale of
inventory), (iii) any particular asset or right under contract (including the
Invesque Capital Stock), to the extent that the pledge thereof or the granting
of a security interest therein (A) is prohibited by applicable law other than to
the extent such prohibition is rendered ineffective or unenforceable under the
UCC or other applicable law notwithstanding such prohibition, or (B) would
violate the terms of any written agreement, license or lease binding on such at
the time of acquisition thereof and not entered into in contemplation thereof,
executed in the ordinary course of business or in accordance with the terms and
conditions of the Credit Documents with respect to such asset or would give the
other parties thereto (other than Parent or any of its Subsidiaries) the right
to terminate, accelerate or otherwise alter the rights or obligations of
Borrower or any of its Subsidiaries under such written agreement, license or
lease with respect to such asset (in each case, after giving effect to the
relevant provisions of the UCC or other applicable laws), (iv) Excluded
Accounts, (v) any intent-to-use trademark application prior to the filing of a
“Statement of Use” or “Amendment to Allege Use” with respect thereto, to the
extent, if any, that and solely during the period, if any, in which the grant of
a security interest therein would impair the validity or enforceability of such
intent-to-use trademark application under applicable federal law, (vi)
particular assets if and for so long as, in the reasonable judgment of
Collateral Agent in consultation with Borrower and confirmed by Collateral Agent
in writing, the cost of creating or perfecting such pledges or security
interests in such assets exceed the practical benefits to be obtained by the
Lenders therefrom, (vii) [reserved] and (viii) (A) voting Capital Stock of any
CFC or CFC Holdco in excess of 65% of the total outstanding voting Capital Stock
and (B) any asset of such CFC or CFC Holdco. Notwithstanding anything to the
contrary, Excluded Assets shall not include (A) any Cash proceeds of any
Excluded Assets referred to above (except to the extent such Cash proceeds are
deposited in an Excluded Account in accordance with the terms and conditions of
such definition), or (B) any non-Cash proceeds, substitutions or replacements of
any Excluded Assets referred to above (unless such non-Cash proceeds,
substitutions or replacements would independently constitute Excluded Assets
referred to in clauses (i) through (viii)). It is understood and agreed that the
Loan Parties shall not be required (a) to take additional action to perfect any
security interest of Collateral Agent in motor vehicles and other assets subject
to certificates of title other than filing of UCC financing statements, or to
transfer any letter of credit or take additional action to perfect Collateral
Agent’s security interest in any letter of credit rights other than filing of
UCC financing statements, in each case except to the extent that an Event of
Default has occurred and is continuing, or (b) to take any action in any
non-U.S. jurisdiction in order to create any security interests in assets
located or titled outside of the U.S. or to perfect such security interests,
including any intellectual property registered in any non-U.S. jurisdiction (it
being understood that there shall be no security agreements or pledge agreements
governed under the laws of any non-U.S. jurisdiction).  
“Excluded Indebtedness” has the meaning assigned to it in the definition of
“Indebtedness.”
“Excluded Information” has the meaning assigned to it in Section 10.6(i).
“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and solely to the extent that, all or a portion of the Guaranty
of such Guarantor of, or the grant by such


19



--------------------------------------------------------------------------------




Guarantor of a security interest pursuant to the Collateral Documents to secure,
such Swap Obligation (or any Guaranty thereof) is or becomes illegal or unlawful
under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Guarantor’s failure for any
reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act at the time the Guaranty of such Guarantor or the grant
of such security interest would otherwise have become effective with respect to
such related Swap Obligation but for such Guarantor’s failure to constitute an
“eligible contract participant” at such time.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Lender or the Administrative Agent or required to be withheld or deducted from
a payment to a Lender or the Administrative Agent: (a) Taxes imposed on or
measured by net income (however denominated), franchise Taxes, and branch
profits Taxes, in each case, (i) imposed as a result of such Lender or
Administrative Agent being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date such Lender (i) acquires the applicable interest
in the applicable Commitment (or, in the case of an applicable interest in a
Loan not acquired pursuant to a prior Commitment, the date on which such Lender
acquires the applicable interest in such Loan) other than an assignee pursuant
to a request by the Borrower under Section 2.22 or (ii) changes its lending
office, except in each case to the extent that, pursuant to Section 2.19,
additional amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender acquired such applicable
interest in the applicable Loan or Commitment or to such Lender immediately
before it changed its lending office, (c) Taxes attributable to such Lender’s or
Administrative Agent’s failure to comply with Section 2.19(f) and (d) any
withholding Taxes imposed under FATCA.
“Executive Officer” means, as applied to any Person, the chief executive
officer, chief financial officer or chief legal officer of such Person.
“Facility” means any real property (including all buildings, fixtures or other
improvements located thereon) now, hereafter or heretofore owned, leased,
operated or used by Borrower or any of its Subsidiaries or any of their
respective predecessors or Affiliates.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations promulgated thereunder or official interpretations thereof, any
agreements entered into pursuant to Section 1471(b)(1) of the Code and any
fiscal or regulatory legislation, rules or practices adopted pursuant to any
intergovernmental agreement, treaty or convention among Governmental Authorities
(and related laws, regulations or official administrative guidance) implementing
the foregoing.
“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions,
as determined in such manner as shall be set forth on the Federal Reserve Bank
of New York’s Website from time to time, and published on the next succeeding
Business Day by the NYFRB as the effective federal funds rate, provided that if
the Federal Funds Effective Rate as so determined would be less than zero, such
rate shall be deemed to be zero for the purposes of this Agreement.


20



--------------------------------------------------------------------------------




“Federal Reserve Bank of New York’s Website” means the website of the NYFRB at
http://www.newyorkfed.org, or any successor source.
“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System of the United States of America.
“Fee Letter” means that certain Letter Agreement, dated as of the Closing Date,
by and between Borrower and Administrative Agent.
“Financial Covenant” has the meaning set forth in Section 6.8.
“Financial Model” as defined in Section 4.8.
“First Priority” means, with respect to any Lien created or purported to be
created in any Collateral pursuant to any Collateral Document, that such Lien is
the only Lien to which such Collateral is subject, other than any Permitted
Lien.
“Fiscal Quarter” means each fiscal quarter of any Fiscal Year ending on March
31, June 30, September 30 and December 31.
“Fiscal Year” means the fiscal year of Parent ending on December 31.
“Fixed Amounts” has the meaning assigned to it in Section 1.11.
“Flood Hazard Property” means any Material Real Estate Asset subject to a
mortgage in favor of Collateral Agent, for the benefit of the Secured Parties,
and located in an area designated by the Federal Emergency Management Agency as
having special flood or mud slide hazards.
“Flood Insurance Laws” means, collectively, (i) National Flood Insurance Reform
Act of 1994 as now or hereafter in effect or any successor statute thereto, (ii)
the Flood Insurance Reform Act of 2004 as now or hereafter in effect or any
successor statute thereto and (iii) the Biggert-Waters Flood Insurance Reform
Act of 2012 as now or hereafter in effect or any successor statute thereto.
“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.
“Fortegra” means Fortegra Financial Corporation, a Delaware corporation, and its
successors.
“Fortegra Indebtedness” means “Indebtedness” as defined in the Fortegra
Indenture.
“Fortegra Indenture” means the Junior Subordinated Indenture for the 8.50% Fixed
Rate Resetting Junior Subordinated Notes due 2057, dated as of October 16, 2017,
between Fortegra, as Issuer, and Wilmington Trust, National Association, as
Trustee, as amended from time to time.
“Fortegra Leverage Ratio” means “Leverage Ratio” as defined in (and determined
in accordance with) the Fortegra Indenture.
“Fund” means any Person (other than a natural Person) that is or will be engaged
in making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course of its business.


21



--------------------------------------------------------------------------------




“Fund Affiliate” means, with respect to any Lender that is a Fund, any other
Fund that invests in commercial loans or similar extensions of credit and is
advised or managed by such Lender or an Affiliate of such Lender or by the same
investment advisor as such Lender or by an Affiliate of such investment advisor.
“Funding Default” has the meaning assigned to it in Section 2.21.
“Funding Notice” means a notice substantially in the form of Exhibit A.
“GAAP” means, subject to the limitations on the application thereof set forth in
Section 1.2, United States generally accepted accounting principles as in effect
from time to time.
“Governmental Authority” means any federal, state, municipal, national or other
government, governmental department, commission, board, bureau, court, agency or
instrumentality or political subdivision thereof or any entity or officer
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to any government or any court, in each case whether
associated with any municipality, any state of the United States, the United
States, or a foreign entity or government.
“Governmental Authorization” means any permit, license, authorization, plan,
approval, registration, directive, consent order or consent decree of or from
any Governmental Authority.
“Grantor” has the meaning assigned to it in the Pledge and Security Agreement.
“Guarantor” means, collectively, Parent and the Subsidiaries of Parent set forth
on Schedule 6.13 (the “Subsidiary Guarantors”) and each Subsidiary of Parent
that executes a guaranty supplement or Guaranty pursuant to Section 5.17 or
pursuant to the Guaranty; provided that the Borrower shall not be a Guarantor
hereunder with respect to its own Obligations.
“Guaranty” means a Guaranty Agreement substantially in the form attached hereto
as Exhibit D and any joinder or supplement thereto.
“Hazardous Materials” means any chemical, material, pollutant, contaminant,
waste or substance which is prohibited, limited or regulated by any Governmental
Authority or which may give rise to liability or standards of conduct, in each
case under Environmental Laws, or which could pose a hazard to the health and
safety of the owners, occupants or any Persons in the vicinity of any Facility
or to the indoor or outdoor environment.
“Hazardous Materials Activity” means any past, current, proposed or threatened
activity, event or occurrence involving or relating to any Hazardous Materials,
including the use, manufacture, possession, storage, holding, presence,
existence, location, Release, threatened Release, discharge, placement,
generation, transportation, processing, construction, treatment, abatement,
removal, remediation, disposal, arrangement for disposal, disposition or
handling of, or exposure of any Person to, any Hazardous Materials, and any
corrective action or response action with respect to any of the foregoing.
“Highest Lawful Rate” means the maximum lawful interest rate, if any, that at
any time or from time to time may be contracted for, charged, or received under
the laws applicable to any Lender which are presently in effect or, to the
extent allowed by law, under such applicable laws which may hereafter be in
effect and which allow a higher maximum non-usurious interest rate than
applicable laws now allow.


22



--------------------------------------------------------------------------------




“Historical Financial Statements” means as of the Closing Date, (i) the audited
financial statements of Parent and its Subsidiaries, for the Fiscal Years ended
December 31, 2018 and December 31, 2017, consisting of consolidated balance
sheets as of December 31, 2018 and 2017, and the related consolidated statements
of operations, comprehensive income, changes in capital and cash flows and (ii)
the interim unaudited financial statements for Parent and its Subsidiaries for
the three (3) months ended September 30, 2019 consisting of consolidated balance
sheets as of September 30, 2019, and the related consolidated statements of
operations, comprehensive income, changes in capital and cash flows.
“IBA” has the meaning assigned to such term in Section 1.6.
“Immediate Family Member” means, with respect to any of the Parent’s executive
officer, director, nominee for director for proxy purposes or 10% or more
security holder, any child, stepchild, parent, stepparent, spouse, sibling,
mother-in-law, father-in-law, son-in-law, daughter-in-law, brother-in-law or
sister-in-law of such executive officer, director, nominee for director for
proxy purposes or 10% or more security holder and any Person (other than a
tenant or employee) sharing the household of such executive officer, director,
nominee for director for proxy purposes or 10% or more security holder.
“Impacted Interest Period” has the meaning assigned to it in the definition of
“LIBO Rate.”
“Increase Effective Date” has the meaning assigned to it in Section 2.23(a).
“Increase Joinder” has the meaning assigned to it in Section 2.23(c).
“Increased-Cost Lenders” has the meaning assigned to it Section 2.22.
“Incremental Term Loan” has the meaning assigned to it Section 2.23(c).
“Incremental Term Loan Commitment” has the meaning assigned to it Section
2.23(a).
“Incurrence Based Amounts” has the meaning assigned to it in Section 1.11.
“Indebtedness,” as applied to any Person, means, without duplication, (i) all
indebtedness for borrowed money; (ii) Capitalized Lease Obligations; (iii) notes
payable and drafts accepted representing extensions of credit whether or not
representing obligations for borrowed money; (iv) any obligation owed for all or
any part of the deferred purchase price of property or services (excluding (a)
any such obligations incurred under ERISA, (b) accrued liabilities, accounts
payable and other current liabilities incurred in the ordinary course of
business, and (c) any earn-out obligation until such obligation has not been
paid within five (5) Business Days after such obligation has become due and
payable in cash, which purchase price is (a) due more than six (6) months from
the date of incurrence of the obligation in respect thereof or (b) evidenced by
a note or similar written instrument); (v) all indebtedness secured by any Lien
on any property or asset owned or held by that Person regardless of whether the
indebtedness secured thereby shall have been assumed by that Person or is
nonrecourse to the credit of that Person; provided that if recourse for such
Indebtedness is limited to such property or asset, the amount of Indebtedness
arising under this clause (v) shall be limited to the lesser of (a) the
outstanding principal amount thereof and (b) the fair market value of the
property or asset subject to such Lien; (vi) the face amount of any letter of
credit issued for the account of that Person or as to which that Person is
otherwise liable for reimbursement of drawings but only to the extent drawn and
not reimbursed within thirty (30) days thereafter; (vii) the direct or indirect
guaranty of the obligation of another described in clauses (i) through (vi) and
(viii) all net obligations of such Person in respect of any exchange traded or
over the counter derivative transaction, including, without limitation, any
Interest Rate Agreement, whether entered into


23



--------------------------------------------------------------------------------




for hedging or speculative purposes; provided that (1) the amount of any
Indebtedness in respect of a guaranty shall be the lesser of the aggregate
amount of the obligations guaranteed and still outstanding and the maximum
amount for which the guaranteeing Person may be liable pursuant to the terms of
such guaranty, (2) the principal amount of the Indebtedness under any derivative
transaction at any time shall be equal to the maximum amount payable as a result
of the termination of such derivative transaction at such time, and (3) the
following shall not be deemed to be “Indebtedness” under this Agreement: (A)
deferred compensation or prepaid revenue arrangements in the ordinary course of
business, (B) non-compete or consulting obligations incurred in connection with
Permitted Acquisitions, (C) deemed Indebtedness pursuant to Financial Accounting
Standards Board Accounting Standards Codification Topic 480 (Distinguishing
Liabilities from Equity), (D) purchase price holdbacks in respect of a portion
of the purchase price of an asset to satisfy warranty or other unperformed
obligations of the respective seller and (E) Non-Financing Lease Obligations.
Except for calculations in connection with an LCT Test Date or any calculation
for a subsequent Limited Condition Transaction, Indebtedness will not be deemed
to include obligations incurred in advance of, and the proceeds of which are to
be applied in connection with, the consummation of a transaction solely to the
extent the proceeds thereof are and continue to be held in an escrow, trust,
collateral or similar account or arrangement (collectively, an “Escrow”) and are
not otherwise made available to such person (such indebtedness, “Excluded
Indebtedness”). From and after the date on which any Escrow is established and
prior to the date on which the proceeds in which such Escrow have been fully
released to the Borrower or otherwise, for the purposes of determining whether
any Indebtedness is permitted to be incurred under this Agreement, such
determination shall be made on a pro forma basis (i) assuming the release of
proceeds under the Escrow, the use of proceeds thereof (and the consummation of
the associated transactions) and the inclusion of the Excluded Indebtedness and
(ii) assuming the Escrow has not been released and the associated transactions
have not been consummated (it being understood that the Escrow shall be deemed
not to constitute Unrestricted Cash and Cash Equivalents for purposes of this
Agreement).
“Indemnified Liabilities” means, collectively, any and all liabilities,
obligations, losses, damages (including natural resource damages), penalties,
claims (including Environmental Claims), costs (including the costs of any
investigation, study, sampling, monitoring, testing, abatement, cleanup,
removal, remediation or other response action necessary to remove, remediate,
clean up or abate any Hazardous Materials Activity), expenses and disbursements
of any kind or nature whatsoever (including the reasonable and documented fees
and disbursements of counsel for Indemnitees (provided however, that Borrower
will not be liable for the fees and expenses of more than one separate firm of
attorneys at any time for the Indemnitees (taken as a whole) (and, solely in the
case of a conflict of interest, one additional firm for the affected
Indemnitees) plus any local and regulatory counsel in respect of a single
Indemnified Liability) in connection with any investigative, administrative or
judicial proceeding commenced or threatened by any Person, whether or not any
such Indemnitee shall be designated as a party or a potential party thereto, and
any fees or expenses incurred by Indemnitees in enforcing this indemnity),
whether direct, indirect or consequential and whether based on any federal,
state or foreign laws, statutes, rules or regulations (including securities and
commercial laws, statutes, rules or regulations and Environmental Laws), on
common law or equitable cause or on contract or otherwise, that may be imposed
on, incurred by, or asserted against any such Indemnitee, in any manner relating
to or arising out of (i) this Agreement or the other Credit Documents or the
transactions contemplated hereby or thereby (including the Lenders’ agreement to
make Credit Extensions or the use or intended use of the proceeds thereof, or
any enforcement of any of the Credit Documents (including any sale of,
collection from, or other realization upon any of the Collateral)); or (ii) any
Environmental Claim or any Hazardous Materials Activity relating to or arising
from, directly or indirectly, Parent or any of its Subsidiaries, any Facility or
any past or present activity, operation, land ownership, or practice of Borrower
or any of its Subsidiaries.


24



--------------------------------------------------------------------------------




“Indemnified Taxes” means all (a) Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by or on account of any obligation of any
Loan Party under any Credit Document and (b) to the extent not otherwise
described in (a), Other Taxes.
“Indemnitee” has the meaning assigned to it in Section 10.3.
“Indemnitee Agent Party” has the meaning assigned to it in Section 9.6.
“Initial Term Loan” means an Initial Term Loan made by a Lender to Borrower
pursuant to Section 2.1(a).
“Initial Term Loan Commitment” means the commitment of a Lender to fund Initial
Term Loans and “Initial Term Loan Commitments” means such commitments of all
Lenders in the aggregate. The amount of each Lender’s Initial Term Loan
Commitment, if any, is set forth on Appendix A or in the applicable Assignment
Agreement, subject to any adjustment or reduction pursuant to the terms and
conditions hereof. The aggregate amount of the Initial Term Loan Commitments as
of the Closing Date is $125,000,000.
“Insurance Business” shall mean one or more of the aspects of the business of
selling, issuing or underwriting insurance or reinsurance.
“Interest Payment Date” means with respect to any Loan, (a) the last day of each
Interest Period applicable to such Loan and (b) the Term Loan Maturity Date.
“Interest Period” means in connection with any Loan, the period commencing on
the date such such Loan is made (including, as applicable, the Closing Date),
and ending on the numerically corresponding day in the calendar month that is
one (1) month thereafter; provided that (i) if any Interest Period would end on
a day other than a Business Day, such Interest Period shall be extended to the
next succeeding Business Day unless, such next succeeding Business Day would
fall in the next calendar month, in which case such Interest Period shall end on
the next preceding Business Day and (ii) any Interest Period that commences on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period.
“Interest Rate Agreement” means any interest rate swap agreement, interest rate
cap agreement, interest rate collar agreement, interest rate hedging agreement
or other similar agreement or arrangement, to which a Loan Party is party, each
of which is (i) for the purpose of hedging the interest rate exposure associated
with Borrower’s and its Subsidiaries’ operations, (ii) noticed to Administrative
Agent, and (iii) not for speculative purposes.
“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended.
“Interpolated Rate” means, at any time, for any Interest Period, the greater of
(i) the rate per annum (rounded to the same number of decimal places as the LIBO
Screen Rate) determined by the Administrative Agent (which determination shall
be conclusive and binding absent manifest error) to be equal to the rate that
results from interpolating on a linear basis between: (a) the LIBO Screen Rate
for the longest period for which the LIBO Screen Rate is available) that is
shorter than the Impacted Interest Period; and (b) the LIBO Screen Rate for the
shortest period (for which that LIBO Screen Rate is available) that exceeds the
Impacted Interest Period, in each case, at such time and (ii) 1.00%.


25



--------------------------------------------------------------------------------




“Investment” means, as to any Person (i) any purchase or other acquisition by
such Person of, or of a beneficial interest in, any of the Securities of any
other Person; (ii) any redemption, retirement, purchase or other acquisition for
value, by such Person from any Person of any Capital Stock of such Person; and
(iii) any loan, advance (other than advances to employees for moving,
entertainment and travel expenses, drawing accounts and similar expenditures in
the ordinary course of business) or capital contributions by such Person to any
other Person. The amount of any Investment shall be the original cost of such
Investment plus the cost of all additions thereto, without any adjustments for
increases or decreases in value, or write-ups, write-downs or write-offs with
respect to such Investment, but giving effect to any Returns with respect
thereto.
“Invesque Capital Stock” means Capital Stock of Invesque Inc.
“Joint Venture” means a joint venture, partnership or other similar arrangement,
whether in corporate, partnership or other legal form; provided that in no event
shall any corporate Subsidiary of any Person be considered to be a Joint Venture
to which such Person is a party.
“Latest Maturity Date” means, at any date of determination, the latest maturity
or expiration date applicable to any Loan or Commitment hereunder at such time,
including the latest maturity or expiration date of any Other Term Loan or any
Other Term Commitment, in each case as extended in accordance with this
Agreement from time to time.
“LCT Election” has the meaning assigned to it in Section 1.7.
“LCT Test Date” has the meaning assigned to it in Section 1.7.
“Lead Arranger” means Fortress Credit Corp., in its capacity as lead arranger
and bookrunner under this Agreement.
“Lender” means each financial institution listed on the signature pages hereto
as a Lender and any other Person that becomes a party hereto pursuant to an
Assignment Agreement from time to time.
“Lender Counterparty” means each Agent, Lender or any Affiliate of an Agent or a
Lender that is counterparty to an Interest Rate Agreement (including any Person
who is an Agent or a Lender (and any Affiliate thereof) as of the time of
entering into an Interest Rate Agreement but subsequently, ceases to be an Agent
or a Lender).
“Lender Parent” means, with respect to any Lender, any Person as to which such
Lender is, directly or indirectly, a subsidiary.
“LIBO Rate” means, with respect to any borrowing of Loans for any Interest
Period, the LIBO Screen Rate at approximately 11:00 a.m., London time, two (2)
Business Days prior to the commencement of such Interest Period; provided that
if the LIBO Screen Rate shall not be available at such time for such Interest
Period (an “Impacted Interest Period”) then the LIBO Rate shall be the
Interpolated Rate.
“LIBO Screen Rate” means, for any day and time, with respect to any borrowing of
Loans for any Interest Period, the the London interbank offered rate as
administered by ICE Benchmark Administration (or any other Person that takes
over the administration of such rate for U.S. Dollars for a period equal in
length to such Interest Period as displayed on such day and time on pages
LIBOR01 or LIBOR02 of the Reuters screen that displays such rate (or, in the
event such rate does not appear on a


26



--------------------------------------------------------------------------------




Reuters page or screen, on any successor or substitute page on such screen that
displays such rate, or on the appropriate page of such other information service
that publishes such rate from time to time as selected by the Administrative
Agent in its reasonable discretion); provided that if the LIBO Screen Rate as so
determined would be less than zero, such rate shall be deemed to be 1.00 % for
the purposes of this Agreement.
“Lien” means (i) any lien, mortgage, pledge, assignment, security interest,
charge or encumbrance of any kind (including any conditional sale or other title
retention agreement, and any lease in the nature thereof) and any option, trust
or other preferential arrangement having the practical effect of any of the
foregoing and (ii) in the case of Securities, any purchase option, call or
similar right of a third party with respect to such Securities.
“Limited Condition Transaction” means (i) any acquisition (including by way of
merger) or similar Investment by the Borrower or one or more of its
Subsidiaries, in each case whose consummation is not conditioned upon the
availability of, or on obtaining, third party financing and (ii) any redemption,
repurchase, defeasance, satisfaction and discharge or repayment of indebtedness
requiring irrevocable notice in advance of such redemption, repurchase,
defeasance, satisfaction and discharge or repayment.
“LLC” means any Person that is a limited liability company under the laws of its
jurisdiction of formation.
“Loan” means, individually or collectively as the context requires, a Term Loan.
“Loan Parties” means the Borrower and the Guarantors.
“Margin Stock” has the meaning assigned to it in Regulation U of the Federal
Reserve Board as in effect from time to time.
“Material Adverse Effect” means a material adverse effect on (i) the business
operations, assets or financial condition of Borrower and its Subsidiaries taken
as a whole; (ii) the ability of the Loan Parties, taken as a whole, to perform
their Obligations (including any payment obligations) under the Credit
Documents; (iii) the legality, validity, binding effect, or enforceability
against a Loan Party of any Credit Document to which it is a party or (iv) the
rights and remedies of the Agents and the Lenders (taken as a whole) under any
Credit Document.
“Material Real Estate Asset” means any fee-owned Real Estate Asset of a Loan
Party having a fair market value in excess of $5,000,000 as of the Closing Date
or as of the date of the acquisition thereof.
“Moody’s” means Moody’s Investor Services, Inc.
“Mortgage” means a mortgage, deed of trust, deed to secure debt or similar
instrument in form and substance reasonably satisfactory to Collateral Agent, as
it may be amended, restated, amended and restated, supplemented or otherwise
modified from time to time.
“Multiemployer Plan” means any Employee Benefit Plan which is a “multiemployer
plan” as defined in Section 3(37) of ERISA.
“NAIC” means The National Association of Insurance Commissioners, and any
successor thereto.


27



--------------------------------------------------------------------------------




“Net Asset Sale Proceeds” means, with respect to any Asset Sale by a Loan Party
(other than any disposition of Invesque Capital Stock), an amount equal to: (i)
Cash or Cash Equivalents received from such Asset Sale (including any Cash or
Cash Equivalents received by way of monetization of Designated Non-Cash
Consideration, but only as and when received), minus (ii) the sum of (a) any
bona fide reasonable direct costs and expenses incurred in connection with such
Asset Sale (including sales commissions, brokerage, consultant, advisor, legal,
accounting and investment banking fees and other professional fees, costs and
expenses, survey costs, title insurance premiums, representation and warranty
insurance premiums related search and recording charges, sales, transfer or
other similar taxes, deed or mortgage recording taxes); provided, that any such
fees, costs and expenses payable to any Affiliate of Borrower may not exceed the
amount of fees, cost and expenses that might reasonably be payable at the time
to a Person who is not an Affiliate, (b) taxes reasonably estimated to be
payable or, without duplication, permitted to be paid as a result of such Asset
Sale, (c) payment of the outstanding principal amount of, premium or penalty, if
any, and interest on any Indebtedness (other than the Loans and Indebtedness
secured on a pari passu basis to the Loans) that is secured by a Lien on the
Capital Stock or assets in question and that is required to be repaid under the
terms thereof as a result of such Asset Sale, and (d) a reasonable reserve for
any indemnification payments (fixed or contingent) attributable to seller’s
indemnities and representations and warranties to purchaser in respect of such
Asset Sale to the extent required to be undertaken in connection with such Asset
Sale; provided that immediately and automatically upon the release of any such
reserve referenced in this clause (d), the amount of such reserve released shall
be considered Net Asset Sale Proceeds.
“Net Corporate Debt” means, at any date, the excess of (i) the principal amount
of Indebtedness of Parent and its Subsidiaries on a consolidated basis in
accordance with GAAP on such date (other than Nonrecourse Indebtedness of Parent
and its Subsidiaries), consisting of (v) Indebtedness for borrowed money, (w)
Indebtedness evidenced by bonds, debentures, notes or similar instruments
(without regard to the priority of the applicable security interests (if any)
granted in connection therewith) that is not covered by clause (v), (x) or (y)
(and, in any event, excluding the Loans), (x) Capitalized Lease Obligations, (y)
unreimbursed drawings under letters of credit and (z) guarantees of any of the
foregoing less (ii) the aggregate amount of Unrestricted Cash and Cash
Equivalents of Parent and its Subsidiaries (other than cash of its Regulated
Insurance Companies) on a consolidated basis in accordance with GAAP on such
date.
“Net Insurance/Condemnation Proceeds” means an amount equal to: (i) any Cash or
Cash Equivalents received by a Loan Party (a) under any casualty insurance
policy in respect of any covered loss thereunder, or (b) as a result of the
taking of any assets of a Loan Party by any Person pursuant to the power of
eminent domain, condemnation or otherwise, or pursuant to a sale of any such
assets to a purchaser with such power under threat of such a taking, minus (ii)
the sum of (a) any actual and reasonable costs incurred by a Loan Party in
connection with the adjustment or settlement of any claims of such Loan Party in
respect thereof, (b) any bona fide direct costs incurred in connection with
collecting such claim as referred to in clause (i)(a) of this definition or any
taking of such assets as referred to in clause (i)(b) of this definition,
including in each case consultant, advisor, legal, accounting and other
professional fees, costs and expenses, sales, transfer or other similar taxes,
taxes (after utilizing any available losses and expenses) on the Cash or Cash
Equivalents payments received by a Loan Party from such casualty event, eminent
domain or other similar event; provided that any such fees, costs and expenses
payable to any Affiliate of a Loan Party may not exceed the amount of fees, cost
and expenses that might reasonably be payable at the time to a Person who is not
an Affiliate, and (c) payment of the outstanding principal amount of, premium or
penalty, if any, and interest on any Indebtedness (other than the Loans and
Indebtedness secured on a pari passu basis to the Loans) that is secured by a
Lien on the


28



--------------------------------------------------------------------------------




Capital Stock or assets in question and that is required to be repaid under the
terms thereof as a result of any loss or taking.
“Net Invesque Sale Proceeds” means, with respect to any disposition of Invesque
Capital Stock by Parent or any Specified Subsidiary, an amount equal to: (i)
Cash or Cash Equivalents received from such disposition of Invesque Capital
Stock (including any Cash or Cash Equivalents received by way of monetization of
Designated Non-Cash Consideration, but only as and when received), minus (ii)
the sum of (a) any bona fide reasonable direct costs and expenses incurred in
connection with such disposition of Invesque Capital Stock (including sales
commissions, brokerage, consultant, advisor, legal, accounting and investment
banking fees and other professional fees, costs and expenses, survey costs,
title insurance premiums, search and recording charges, sales, transfer or other
similar taxes); provided, that any such fees, costs and expenses payable to any
Affiliate of Borrower may not exceed the amount of fees, cost and expenses that
might reasonably be payable at the time to a Person who is not an Affiliate and
(b) taxes reasonably estimated to be payable or, without duplication, permitted
to be paid as a result of such disposition of Invesque Capital Stock.
“Non-Consenting Lender” has the meaning assigned to it in Section 2.22.
“Non-Financing Lease Obligation” means a lease obligation that is not required
to be accounted for as a financing or capital lease on both the balance sheet
and the income statement for financial reporting purposes in accordance with
GAAP. For the avoidance of doubt, a straight-line or operating lease (including
any lease that would not have been a capital lease under GAAP as of December 1,
2017) shall be considered a Non-Financing Lease Obligation.
“Nonrecourse Indebtedness” means Indebtedness of Parent and its Subsidiaries
(other than the Loan Parties and Fortegra) which is (i) secured only by the
specific assets to which such Indebtedness relates or (ii) without recourse to
the Loan Parties or Fortegra (except for customary exceptions for fraud,
environmental indemnities and violation of special purpose entity covenants,
unless and until, and for so long as no claim for payment or performance has
been made thereunder (which has not been satisfied) at which time the
obligations with respect to such customary exceptions shall not be considered
Nonrecourse Indebtedness to the extent such claim is a liability of such person
for GAAP purposes), in each case, characterized as non-recourse, asset-specific
debt in Parent’s GAAP financial statements, including any notes thereto
(including non-GAAP reconciliations for Consolidated Adjusted EBITDA). If any
Indebtedness is only partially Nonrecourse Indebtedness, only the portion that
is Nonrecourse Indebtedness shall be included as Nonrecourse Indebtedness for
purposes of this Agreement.
“Nonrecourse Subsidiaries” means any Subsidiary of Parent (including any
Subsidiaries of Fortegra) that has no outstanding Indebtedness other than
Nonrecourse Indebtedness, including the Subsidiaries listed on Schedule 1.1(C).
“Non-US Lender” has the meaning assigned to it in Section 2.19(f).
“Not Otherwise Applied” means, with reference to any amount of proceeds of any
transaction or event, that such amount (a) was not required to prepay Loans
pursuant to Section 2.13 and (b) has not previously been (and is not
simultaneously being) applied in determining the permissibility of a transaction
under the Credit Documents where such permissibility was or is (or may have
been) contingent on receipt of such amount or utilization of such amount for a
specified purpose.
“Note” means a Term Loan Note.


29



--------------------------------------------------------------------------------




“Notice” means a Funding Notice.
“Notice of Intent to Cure” has the meaning assigned to it in Section 8.2(a).
“NYFRB” means the Federal Reserve Bank of New York.
“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m. on such day received by the
Administrative Agent from a federal funds broker of recognized standing selected
by it; provided further, that if any of the aforesaid rates as so determined be
less than zero, such rate shall be deemed to be zero for purposes of this
Agreement.
“Obligations” means all obligations of every nature of any Loan Party from time
to time owed to the Agents (including former Agents), the Lead Arranger, the
Lenders or any of them and Lender Counterparties, under any Credit Document or
Interest Rate Agreement (including, without limitation, with respect to an
Interest Rate Agreement, obligations owed thereunder to any Person who was a
Lender or an Affiliate of a Lender at the time such Interest Rate Agreement was
entered into, but subsequently ceases to be a Lender or an Affiliate thereof)
(other than, with respect to any Guarantor, Excluded Swap Obligations of such
Guarantor), whether for principal, interest (including interest, fees and
expenses which, but for the filing of a petition in bankruptcy with respect to
any Loan Party, would have accrued on any Obligation, whether or not a claim is
allowed against such Loan Party for such interest, fees and expenses in the
related bankruptcy proceeding), payments for early termination of Interest Rate
Agreements, fees, expenses, indemnification, premiums (including, without
limitation, any applicable Prepayment Premium) or otherwise.
“OFAC” has the meaning assigned to it in Section 4.26.
“Organizational Documents” means (i) with respect to any corporation, its
certificate or articles of incorporation or organization, as amended, and its
by-laws, as amended, (ii) with respect to any limited partnership, its
certificate of limited partnership, as amended, and its partnership agreement,
as amended, (iii) with respect to any general partnership, its partnership
agreement, as amended, and (iv) with respect to any limited liability company,
its articles of organization, as amended, and its operating agreement, as
amended. In the event any term or condition of this Agreement or any other
Credit Document requires any Organizational Document to be certified by a
secretary of state or similar governmental official, the reference to any such
“Organizational Document” shall only be to a document of a type customarily
certified by such governmental official.
“Other Connection Taxes” means, with respect to any Lender or the Administrative
Agent, Taxes imposed as a result of a present or former connection between such
Lender or Administrative Agent and the jurisdiction imposing such Tax (other
than connections arising from such Lender or Administrative Agent having
executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Credit Document, or
sold or assigned an interest in any Loan or Credit Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or


30



--------------------------------------------------------------------------------




otherwise with respect to, any Credit Document, except any such Taxes that are
Other Connection Taxes imposed with respect to an assignment (other than an
assignment made pursuant to Section 2.22).
“Other Term Commitments” means one or more classes of Commitments hereunder that
result from a Refinancing Amendment.
“Other Term Loans” means one or more classes of Loans that result from a
Refinancing Amendment.
“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight eurocurrency borrowings by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by the NYFRB as set forth on the Federal Reserve Bank of New York’s
Website from time to time, and published on the next succeeding Business Day by
the NYFRB as an overnight bank funding rate.
“Parent” has the meaning assigned to it in the preamble hereto.
“Participant Register” has the meaning assigned to it in Section 10.6(h).
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to Title IV of ERISA or Section 412 of the Internal Revenue
Code or Section 302 of ERISA.
“Perfection Certificate” means a certificate in form reasonably satisfactory to
Collateral Agent that provides information with respect to the real, personal or
mixed property of the Loan Parties.
“Permitted Acquisition” means any transaction or series of related transactions
for the direct or indirect (a) acquisition of all or substantially all of the
property of any Person, or of any business or division of any Person; (b)
acquisition of the Capital Stock of any Person causing such person to become a
Subsidiary of such acquiring Person; or (c) merger or consolidation or any other
combination with any Person, if each of the following conditions are met:
(i)    no Event of Default then exists or would result therefrom;
(ii)    after giving effect to such transaction on a pro forma basis, Borrower
shall be in compliance with the Financial Covenant as of the most recent Test
Period;
(iii)    all transactions in connection therewith shall be consummated in
accordance with applicable law in all material respects;
(iv)    on or prior to the proposed date of consummation of the transaction,
Borrower shall have delivered to the Administrative Agent an officers’
certificate certifying that such transaction complies with clauses (i) through
(iii) of this definition and attaching reasonably detailed backup data and
calculations showing such compliance;
(v)    with respect to any transaction involving consideration of more than
$50,000,000, Borrower shall have provided the following to the Administrative
Agent at least five (5) Business Days (or such shorter period as the
Administrative Agent may agree) prior to the


31



--------------------------------------------------------------------------------




consummation thereof: (x) notice that such Permitted Acquisition is occurring
and (y) to the extent Borrower shall have actually received such information in
connection with such acquisition: (A) historical financial statements for the
last three fiscal years (or, if less, the number of years since formation) of
the Person to be acquired (audited if available) and unaudited financial
statements thereof for the most recent interim period which are available, (B) a
reasonably detailed description of all material information relating thereto and
copies of all material documentation pertaining to such transaction, and (C) all
such other information and data relating to such transaction or the person or
business to be acquired as may be reasonably requested by the Administrative
Agent; and
(vi) to the extent (and within the time periods) required by the Credit
Documents, (A) the property, assets and businesses acquired in such purchase or
other acquisition shall constitute Collateral and (B) any such newly created or
acquired Subsidiary (other than any Subsidiary that is not required to become a
Guarantor pursuant to Section 5.17) shall become a Guarantor, in each case, in
accordance with Section 5.17.
“Permitted Equity Issuance” means any capital contribution to Parent (other than
with respect to Disqualified Capital Stock) or sale or issuance of any Capital
Stock (other than Disqualified Capital Stock) of Parent.
“Permitted First Priority Refinancing Debt” means any secured Indebtedness
incurred by the Borrower in the form of one or more series of senior secured
notes or senior secured loans; provided that (i) such Indebtedness is secured by
the Collateral on a pari passu basis (but without regard to the control of
remedies) with the Obligations and is not secured by any property or assets of
the Borrower or any Subsidiary other than the Collateral, (ii) such Indebtedness
constitutes Credit Agreement Refinancing Indebtedness, (iii) such Indebtedness
is not subject to mandatory redemption, repurchase, prepayment or sinking fund
obligation, other than (i) related to customary asset sales, events of default
(to the extent no less favorable to the Borrower in all material respects, taken
as a whole, than the Events of Default hereunder), other prepayment events
substantially similar to those set forth under Section 2.13 and change of
control offers or (ii) those that are effective after the Latest Maturity Date
at the time such Indebtedness is incurred, (iv) the security agreements relating
to such Indebtedness are substantially the same as the Collateral Documents
(with such differences as are reasonably satisfactory to the Administrative
Agent), (v) such Indebtedness is not at any time guaranteed by Parent or any
Subsidiaries other than any Guarantors and (vi) a representative acting on
behalf of the holders of such Indebtedness shall have become party to a
customary intercreditor agreement reasonably satisfactory to the Administrative
Agent.
“Permitted Junior Lien Refinancing Debt” means secured Indebtedness incurred by
the Borrower in the form of one or more series of junior lien secured notes or
junior lien secured loans; provided that (i) such Indebtedness is secured by the
Collateral on a junior basis to the Obligations and is not secured by any
property or assets of the Borrower or any Guarantor other than the Collateral,
(ii) such Indebtedness constitutes Credit Agreement Refinancing Indebtedness,
(iii) such Indebtedness does not have scheduled amortization or payments of
principal and is not subject to mandatory redemption, repurchase, prepayment or
sinking fund obligation (except customary asset sale or change of control
provisions), in each case prior to the date that is 91 days after the Latest
Maturity Date at the time such Indebtedness is incurred, (iv) the security
agreements relating to such Indebtedness reflect the “silent” junior lien nature
of the security interests securing such Indebtedness and are otherwise
substantially the same as the Collateral Documents (with such differences as are
reasonably satisfactory to the Administrative Agent), (v) such Indebtedness is
not at any time guaranteed by Parent or any Subsidiaries other than any
Guarantors and (vi) a representative acting on behalf of the holders of such
Indebtedness


32



--------------------------------------------------------------------------------




shall have become party to a customary intercreditor agreement reasonably
satisfactory to the Administrative Agent.
“Permitted Liens” means each of the Liens permitted pursuant to Section 6.2.
“Permitted Refinancing” means, with respect to any Person, any modification,
refinancing, refunding, renewal or extension of any Indebtedness of such Person;
provided that (a) the principal amount (or accreted value, if applicable)
thereof does not exceed the principal amount (or accreted value, if applicable)
of the Indebtedness so modified, refinanced, refunded, renewed or extended
except by an amount equal to unpaid accrued interest and premium and penalties
thereon plus other reasonable amounts paid, and fees and expenses reasonably
incurred, in connection with such modification, refinancing, refunding, renewal
or extension and by an amount equal to any existing commitments unutilized
thereunder, (b) such modification, refinancing, refunding, renewal or extension
has a final maturity date equal to or later than the final maturity date of, and
has a weighted average life to maturity equal to or greater than the remaining
weighted average life to maturity of, the Indebtedness being modified,
refinanced, refunded, renewed or extended, (c) if such Indebtedness being
modified, refinanced, refunded, renewed or extended is subordinated in right of
payment to the Obligations, such modification, refinancing, refunding, renewal
or extension is subordinated in right of payment to the Obligations on terms at
least as favorable to the Lenders in all material respects (taken as a whole) as
those contained in the documentation governing the Indebtedness being modified,
refinanced, refunded, renewed or extended, (d) if such Indebtedness being
modified, refinanced, refunded, renewed or extended is secured, the terms and
conditions relating to collateral of any such modified, refinanced, refunded,
renewed or extended indebtedness (taken as a whole) are not materially less
favorable to Borrower or the Lenders than the terms and conditions with respect
to the collateral for the Indebtedness being modified, refinanced, refunded,
renewed or extended, taken as a whole (and the Liens on any collateral securing
any such modified, refinanced, refunded, renewed or extended Indebtedness shall
have the same (or lesser) priority relative to the Liens on the collateral
securing the Obligations and such collateral shall not include any assets or
properties not included in the collateral of the Indebtedness being modified,
refinanced, refunded, renewed or replaced, other than Replacement Assets), (e)
if such Indebtedness being modified, refinanced, refunded, renewed or extended
was unsecured, such modification, refinancing, refunding, renewal or extension
shall also be unsecured, (f) such modification, refinancing, refunding, renewal
or extension is incurred by one or more Persons who is an obligor of the
Indebtedness being modified, refinanced, refunded, renewed or extended and is
not guaranteed by any Subsidiary that does not guarantee the Indebtedness
hereunder and (g) at the time thereof, no Event of Default shall have occurred
and be continuing.
“Permitted Tax Distributions” means, for any taxable period (or portion thereof)
beginning after the Closing Date for which (i) Borrower and/or any of its
Subsidiaries are, for U.S. federal and/or applicable state or local income tax
purposes, members of a consolidated group the common parent of which is a direct
or indirect parent of the Borrower (a “Tax Group”) or (ii) Borrower is, for U.S.
federal and/or applicable state or local income tax purposes, a disregarded
entity or a partnership owned by a corporate parent (a “Corporate Parent”),
distributions to pay the aggregate federal, state and/or local income Taxes of
such Tax Group or Corporate Parent (as applicable) that is attributable to the
income of Borrower and/or its applicable Subsidiaries; provided that the
aggregate amount distributable in respect of any taxable period (or portion
thereof) shall not exceed the amount of such taxes that the Borrower and/or its
applicable Subsidiaries would have been required to pay for such taxable period
(or portion thereof) had Borrower (and/or such Subsidiaries) been a stand-alone
corporate consolidated group for such tax purposes for all relevant taxable
periods ending after the date hereof.


33



--------------------------------------------------------------------------------




“Permitted Unsecured Refinancing Debt” means unsecured Indebtedness incurred by
any Loan Party in the form of one or more series of senior unsecured notes or
loans; provided that (i) such Indebtedness constitutes Credit Agreement
Refinancing Indebtedness, (ii) such Indebtedness does not have scheduled
amortization or payments of principal and is not subject to mandatory
redemption, repurchase, prepayment or sinking fund obligation (except customary
asset sale or change of control provisions), in each case prior to the date that
is 91 days after the Latest Maturity Date at the time such Indebtedness is
incurred, (iii) such Indebtedness is not at any time guaranteed by Parent or any
Subsidiaries other than any Guarantors and (iv) such Indebtedness (including any
Guaranty thereof) is not secured by any Lien on any property or assets of the
Borrower or any Guarantor.
“Person” means and includes natural persons, corporations, limited partnerships,
general partnerships, limited liability companies, limited liability
partnerships, joint stock companies, Joint Ventures, associations, companies,
trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and Governmental Authorities.
“Plan Asset Regulations” means 29 CFR § 2510.3-101, as modified by Section 3(42)
of ERISA, as amended from time to time.
“Pledge and Security Agreement” means the Pledge and Security Agreement,
substantially in the form of Exhibit H hereto, to be executed by the Loan
Parties on the Closing Date (as the same may be amended, restated, amended and
restated, supplemented or otherwise modified from time to time).
“Prepayment Premium” means any premium payable pursuant to Section 2.12(a)(iii).
“Prime Rate” means the rate of interest last quoted by The Wall Street Journal
as the “Prime Rate” in the U.S. or, if The Wall Street Journal ceases to quote
such rate, the highest per annum interest rate published by the Federal Reserve
Board in Federal Reserve Statistical Release H.15 (519) (Selected Interest
Rates) as the “bank prime loan” rate or, if such rate is no longer quoted
therein, any similar rate quoted therein (as determined by the Administrative
Agent) or any similar release by the Federal Reserve Board (as determined by the
Administrative Agent). Each change in the Prime Rate shall be effective from and
including the date such change is publicly announced or quoted as being
effective.
“Principal Office” means, for Administrative Agent, Administrative Agent’s
“Principal Office” as set forth on Appendix B, or such other office as such
Person may from time to time designate in writing to Borrower and each Lender;
provided however, that for the purpose of making any payment on the Obligations
or any other amount due hereunder or any other Credit Document, the Principal
Office of Administrative Agent shall be 1345 Avenue of the Americas, 46th Floor,
New York, New York 10105 (or such other location as Administrative Agent may
from time to time designate in writing to Borrower and each Lender).
“Pro Rata Share” means, with respect to all payments, computations and other
matters relating to the Term Loan of any Lender, the percentage obtained by
dividing (a) the Term Loan Exposure of that Lender, by (b) the aggregate Term
Loan Exposure of all Lenders.
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
“Public-Sider” means a Lender whose representatives may trade in securities of
the Loan Parties or their respective controlling persons or any of their
respective Subsidiaries while in possession of the financial statements provided
by Borrower under the terms of this Agreement.


34



--------------------------------------------------------------------------------




“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).
“QFC Credit Support” has the meaning assigned to it in Section 10.24.
“Quality of Earnings” means the Quality of Earnings delivered by Borrower to the
Administrative Agent, dated as of October 29, 2019.
“Real Estate Asset” means, at any time of determination, any interest (fee,
leasehold or otherwise) then held by a Loan Party in any real property.
“Refinanced Debt” has the meaning assigned to such term in the definition of
“Credit Agreement Refinancing Indebtedness.”
“Refinancing Amendment” means an amendment to this Agreement executed by each of
(a) the Borrower, (b) the Administrative Agent and (c) each Additional Lender
and Lender that agrees to provide any portion of the Credit Agreement
Refinancing Indebtedness being incurred pursuant thereto, in accordance with
Section 2.24.
“Register” has the meaning assigned to it in Section 2.6(b).
“Regulated Insurance Company” shall mean any Subsidiary of the Borrower
organized under the laws of a jurisdiction within the United States, whether now
owned or hereafter acquired, that is authorized or admitted to carry on or
transact Insurance Business in any domestic jurisdiction and is regulated by any
Applicable Insurance Regulatory Authority.
“Regulation D” means Regulation D of the Federal Reserve Board, as in effect
from time to time.
“Related Transaction” means, with respect to any Limited Condition Transaction,
(i) any incurrence of Indebtedness or Liens and (ii) any making of Restricted
Junior Payments, Asset Sales, Permitted Acquisitions, other Investments or
prepayments, repurchases, redemptions, defeasances or other satisfactions of any
Indebtedness permitted under Section 6.18, in each case of clauses (i) and (ii),
undertaken in connection with such Limited Condition Transaction.
“Relevant Governmental Body” means the Federal Reserve Board and/or the NYFRB,
or a committee officially endorsed or convened by the Federal Reserve Board
and/or the NYFRB or, in each case, any successor thereto.
“Release” means any release, spill, emission, leaking, pumping, pouring,
emptying, injection, escaping, deposit, disposal, discharge, dispersal, dumping,
leaching or migration of any Hazardous Material into the indoor or outdoor
environment (including the abandonment or disposal of any barrels, containers or
other closed receptacles containing any Hazardous Material), including the
movement of any Hazardous Material through the air, soil, surface water or
groundwater.
“Replacement Assets” means, with respect to any properties or assets subject to
a Lien, any replacements, substitutions, attachments and accessions of or to
such properties or assets subject to such Lien under the terms of the
documentation creating such Lien at the time such properties or assets are
acquired (or, with respect to the acquisition of a Person that owns such assets,
the time such Person becomes a Subsidiary) and proceeds and products of the
properties or assets subject to such Lien.


35



--------------------------------------------------------------------------------




“Replacement Lender” has the meaning assigned to it in Section 2.22.
“Requisite Lenders” means one or more Lenders having or holding Term Loan
Exposure and representing more than fifty percent (50%) of the aggregate Term
Loan Exposure of all Lenders. The Term Loan Exposure of any Defaulting Lenders
shall be disregarded in determining whether all Lenders or the Requisite Lenders
have taken or may take any action hereunder at any time.
“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.
“Restricted Junior Payment” means (i) any dividend or other distribution, direct
or indirect, on account of any shares of any class of Capital Stock of Parent
now or hereafter outstanding, except a dividend payable solely in shares of that
class of Capital Stock to the holders of that class; (ii) any redemption,
retirement, sinking fund or similar payment, purchase or other acquisition for
value, direct or indirect, of any shares of any class of Capital Stock of Parent
now or hereafter outstanding; and (iii) any payment made to retire, or to obtain
the surrender of, any outstanding warrants, options or other rights to acquire
shares of any class of Capital Stock of Parent now or hereafter outstanding.
“Returns” means, with respect to any Investment, any dividends, distributions,
interest, fees, premium, return of capital, repayment of principal, income,
profits (from a disposition or otherwise) and other amounts received or realized
in respect of such Investment.
“S&P” means Standard & Poor’s Rating Services, a Standard & Poor’s Financial
Services LLC business.
“SDN List” has the meaning assigned to it in Section 4.26.
“SEC” means the Securities and Exchange Commission of the United States of
America.
“Secured Parties” has the meaning assigned to that term in the Pledge and
Security Agreement.
“Securities” means any stock, shares, partnership interests, voting trust
certificates, certificates of interest or participation in any profit-sharing
agreement or arrangement, options, warrants, bonds, debentures, notes, or other
evidences of indebtedness, secured or unsecured, convertible, subordinated or
otherwise, or in general any instruments commonly known as “securities” or any
certificates of interest, shares or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire, any of the foregoing.
“Securities Account” has the meaning given to such term by Section 8‑501 of the
UCC.
“Securities Account Control Agreement” means any securities account control
agreement delivered pursuant to Section 4.4.4(c) of the Pledge and Security
Agreement, duly executed by the Borrower in form and substance reasonably
satisfactory to Administrative Agent.
“Securities Act” means the Securities Act of 1933, as amended from time to time,
and any successor statute.
“Specified Subsidiaries” means any Subsidiary of Parent (other than Fortegra
Financial Corporation or any of its Subsidiaries) that owns Invesque Capital
Stock.


36



--------------------------------------------------------------------------------




“Specified Transaction” means any Investment that results in a Person becoming a
Subsidiary, any Permitted Acquisition, any Asset Sale, any incurrence,
prepayment, redemption, repurchase, defeasance, acquisition, extinguishment,
retirement or repayment of Indebtedness, any Restricted Junior Payment, any
prepayment of indebtedness permitted under Section 6.18, any incurrence of
Incremental Term Loans, solely for the purposes of determining the applicable
cash balance, any contribution of capital, including as a result of an offering
of Capital Stock, to Parent, in each case, in connection with an acquisition or
Investment or any other event that by the terms of this Agreement requires pro
forma compliance with a test or covenant hereunder or requires a test or
covenant to be calculated on a “pro forma basis” or after giving “pro forma
effect”.
“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the NYFRB, as the administrator of the benchmark (or a
successor administrator), on the NYFRB’s Website.
“Solvency Certificate” means a Solvency Certificate of the chief financial
officer of Parent substantially in the form of Exhibit G-2.
“Solvent” means, with respect to Person, that as of the date of determination,
both (i)(a) the sum of such Person’s debt (including contingent liabilities)
does not exceed the present fair saleable value or the fair value of such
Person’s present assets; (b) such Person’s capital is not unreasonably small in
relation to its business as engaged in or contemplated on the Closing Date and
reflected in the Financial Model or with respect to any transaction contemplated
or undertaken after the Closing Date; and (c) such Person has not incurred and
does not intend to incur, or believe (nor should it reasonably believe) that it
will incur, debts beyond its ability to pay such debts as they become due
(whether at maturity or otherwise); and (ii) such Person is “solvent” within the
meaning given that term and similar terms under applicable laws relating to
preferences, fraudulent transfers and conveyances. For purposes of this
definition, the amount of any contingent liability at any time shall be computed
as the amount that, in light of all of the facts and circumstances existing at
such time, represents the amount that can reasonably be expected to become an
actual or matured liability (irrespective of whether such contingent liabilities
meet the criteria for accrual under Financial Accounting Standards Board
Accounting Standards Codification Topic 450 (Contingencies)).
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentage (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Federal Reserve Board to which the Administrative Agent is
subject with respect to the Adjusted LIBO Rate, for eurocurrency funding
(currently referred to as “Eurocurrency liabilities” in Regulation D). Such
reserve percentage shall include those imposed pursuant to Regulation D. Loans
shall be deemed to constitute eurocurrency funding and to be subject to such
reserve requirements without benefit of or credit for proration, exemptions or
offsets that may be available from time to time to any Lender under Regulation D
or any comparable regulation. The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.
“Subordinated Indebtedness” means any Indebtedness of a Loan Party that is
expressly subordinated to the Obligations as to right and time of payment
pursuant to a subordination agreement in form and substance reasonably
satisfactory to the Administrative Agent.
“Subsequent Transaction” has the meaning assigned to it in Section 1.7.


37



--------------------------------------------------------------------------------




“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company, association, Joint Venture or other business entity
the results of which are consolidated in the financial statements of such Person
in accordance with GAAP. Unless otherwise specified herein, each reference to a
Subsidiary will refer to a Subsidiary of Parent.
“Supported QFC” has the meaning assigned to it in Section 10.24.
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement, including any
obligations or liabilities under any such master agreement.
“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.
“Synthetic Lease Obligation” means the monetary obligation of a Person under a
so-called synthetic, off-balance sheet or tax retention lease.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Tax Return” has the meaning assigned to it in Section 4.12.
“Term Loan” means an Initial Term Loan, an Incremental Term Loan and Other Term
Loans and “Term Loans” means the Initial Term Loans and the Incremental Term
Loans, collectively.
“Term Loan Commitment” means an Initial Term Loan Commitment and an Incremental
Term Loan Commitment, and “Term Loan Commitments” means the Initial Term Loan
Commitment and any Incremental Term Loan Commitments, collectively.
“Term Loan Exposure” means, with respect to any Lender, as of any date of
determination, the sum of (i) the outstanding principal amount of the Term Loans
of such Lender and (ii) the unused Term Loan Commitment of such Lender.
“Term Loan Maturity Date” means the earlier of (i) February 21, 2025, and (ii)
the date that all Term Loans shall become due and payable in full hereunder,
whether by acceleration or otherwise.
“Term Loan Note” means a promissory note in the form of Exhibit B, as it may be
amended, restated, supplemented or otherwise modified from time to time.


38



--------------------------------------------------------------------------------




“Term SOFR” means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.
“Terminated Lender” has the meaning assigned to it in Section 2.22.
“Test Period” means, for any date of determination under this Agreement, the
four consecutive fiscal quarters of Parent most recently ended as of such date
of determination for which financial statements have been delivered or were
required to be delivered pursuant to Section 5.1(b) or (c).


“Tiptree Insurance” means each of Caroline Holdings LLC, a Delaware limited
liability company, Tiptree Insurance Holdings, LLC, a Delaware limited liability
company, Tiptree Warranty Holdings, LLC, a Delaware limited liability company
and any of their Subsidiaries.
“Transaction Costs” means the fees, costs and expenses payable by Parent or its
Subsidiaries on or before the Closing Date in connection with the transactions
contemplated by the Credit Documents.
“UCC” means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect in any applicable jurisdiction.
“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended form time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person falling within IFPRU 11.6
of the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.
“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.
“Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment; provided that, if the Unadjusted Benchmark
Replacement as so determined would be less than zero, the Unadjusted Benchmark
Replacement will be deemed to be zero for the purposes of this Agreement.
“Unrestricted Cash” means, with respect to any Person(s) as of any date of
determination (i) Cash or Cash Equivalents on hand of such Person(s), minus,
(ii) the sum of any amounts held by the issuer of a bond or letter of credit to
cash collateralize the obligations of Borrower with respect to such bond or
letter of credit and (iii) any other Cash or Cash Equivalents of such Person(s)
that have been pledged to a third party (other than pursuant to the Credit
Documents).  
“U.S. Special Resolution Regime” has the meaning assigned to it in Section
10.24.
“U.S. Tax Compliance Certificate” has the meaning given to such term in Section
2.19(c), the substantial form of which is attached as Exhibits F-1 to F-4.
“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify


39



--------------------------------------------------------------------------------




or change the form of a liability of any UK Financial Institution or any
contract or instrument under which that liability arises, to convert all or part
of that liability into shares, securities or obligations of that person or any
other person, to provide that any such contract or instrument is to have effect
as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.

1.2.    Accounting Terms. Except as otherwise expressly provided herein, all
accounting terms not otherwise defined herein shall have the meanings assigned
to them in conformity with GAAP, and financial statements and other information
required to be delivered by Borrower to Administrative Agent and Lenders
pursuant to Section 5.1(b) and 5.1(c) shall be prepared in accordance with GAAP
as in effect at the time of such preparation (and delivered together with the
reconciliation statements provided for in Section 5.1(e), if applicable). If at
any time any change in GAAP would affect the computation of any financial ratio
or financial requirement, or compliance with any covenant, set forth in any
Credit Document, and either Borrower or the Requisite Lenders shall so request,
the Administrative Agent, the Lenders and Borrower will negotiate in good faith
to amend such ratio, requirement or covenant to preserve the original intent
thereof in light of such change in GAAP (subject to the approval of the
Requisite Lenders, which approval shall not be unreasonably withheld, delayed or
conditioned); provided that until so amended, (a) such ratio, requirement or
covenant shall continue to be computed in accordance with GAAP prior to such
change therein and (b) Borrower shall provide to the Administrative Agent and
the Lenders financial statements and other documents required under this
Agreement which include a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP.
Notwithstanding any other provision contained herein, all terms of an accounting
or financial nature used herein shall be construed, and all computations of
amounts and ratios referred to in Section 5 and Section 6 shall be made, without
giving effect to any election under Accounting Standards Codification 825-10 (or
any other Financial Accounting Standard having a similar result or effect) to
value any Indebtedness or other liabilities of Borrower or any Subsidiary of
Borrower at “fair value.”

1.3.    Interpretation, etc. Any of the terms defined herein may, unless the
context otherwise requires, be used in the singular or the plural, depending on
the reference. References herein to any Section, Appendix, Schedule or Exhibit
shall be to a Section, an Appendix, a Schedule or an Exhibit, as the case may
be, hereof unless otherwise specifically provided. The use herein of the word
“include” or “including,” when following any general statement, term or matter,
shall not be construed to limit such statement, term or matter to the specific
items or matters set forth immediately following such word or to similar items
or matters, whether or not no limiting language (such as “without limitation” or
“but not limited to” or words of similar import) is used with reference thereto,
but rather shall be deemed to refer to all other items or matters that fall
within the broadest possible scope of such general statement, term or matter.
Unless otherwise expressly provided herein, (a) all references to documents,
instruments and other agreements (including the Credit Documents) shall be
deemed to include all subsequent amendments, restatements, amendments and
restatements, supplements and other modifications thereto, but only to the
extent that such amendments, restatements, amendments and restatements,
supplements and other modifications are not prohibited by any Credit Document
and (b) references to any law, statute, rule or regulation shall include all
statutory and regulatory provisions consolidating, amending, replacing,
supplementing or interpreting such law. Unless otherwise specified, all
references herein to times of day shall be references to New York City time
(daylight or standard, as applicable).

1.4.    Certifications. Any certificate or other writing required hereunder or
under any other Credit Document to be certified by any officer or other
authorized representative of any Person shall be deemed to be executed and
delivered by such officer or other authorized representative solely in such


40



--------------------------------------------------------------------------------




individual’s capacity as an officer or other authorized representative of such
Person and not in such officer’s or other authorized representative’s individual
capacity.

1.5.    Divisions. For all purposes under the Credit Documents, in connection
with any division or plan of division under Delaware law (or any comparable
event under a different jurisdiction’s laws): (a) if any asset, right,
obligation or liability of any Person becomes the asset, right, obligation or
liability of a different Person, then it shall be deemed to have been
transferred from the original Person to the subsequent Person, and (b) if any
new Person comes into existence, such new Person shall be deemed to have been
organized and acquired on the first date of its existence by the holders of its
equity interests at such time.

1.6.    Interest Rates; LIBOR Notification. The interest rate on the Loans is
determined by reference to the LIBO Rate, which is derived from the London
interbank offered rate. The London interbank offered rate is intended to
represent the rate at which contributing banks may obtain short-term borrowings
from each other in the London interbank market. In July 2017, the U.K. Financial
Conduct Authority announced that, after the end of 2021, it would no longer
persuade or compel contributing banks to make rate submissions to the ICE
Benchmark Administration (together with any successor to the ICE Benchmark
Administrator, the “IBA”) for purposes of the IBA setting the London interbank
offered rate. As a result, it is possible that commencing in 2022, the London
interbank offered rate may no longer be available or may no longer be deemed an
appropriate reference rate upon which to determine the interest rate on the
Loans. In light of this eventuality, public and private sector industry
initiatives are currently underway to identify new or alternative reference
rates to be used in place of the London interbank offered rate. Upon the
occurrence of a Benchmark Transition Event or an Early Opt-in Election, Section
2.17(e) provides a mechanism for determining an alternative rate of interest.
The Administrative Agent will promptly notify the Borrower, pursuant to Section
2.17(g), of any change to the reference rate upon which the interest rate on the
Loans is based. However, the Administrative Agent does not warrant or accept any
responsibility for, and shall not have any liability with respect to, the
administration, submission or any other matter related to the London interbank
offered rate or other rates in the definition of “LIBO Rate” or with respect to
any alternative or successor rate thereto, or replacement rate thereof
(including, without limitation, (i) any such alternative, successor or
replacement rate implemented pursuant to Section 2.17(e), whether upon the
occurrence of a Benchmark Transition Event or an Early Opt-In Election, and (ii)
the implementation of any Benchmark Replacement Conforming Changes pursuant to
Section 2.17(f)), including without limitation, whether the composition or
characteristics of any such alternative, successor or replacement reference rate
will be similar to, or produce the same value or economic equivalence of, the
LIBO Rate or have the same volume or liquidity as did the London interbank
offered rate prior to its discontinuance or unavailability.

1.7.    Limited Condition Transactions. Notwithstanding anything in this
Agreement or any other Credit Document to the contrary, when (a) testing
availability under any basket set forth in this Agreement, (b) determining
compliance with any provision of this Agreement (other than actual compliance
with the Financial Covenant) that requires the calculation of any financial
ratio or test (including the Corporate Leverage Ratio), (c) determining
compliance with any provision of this Agreement that requires that no Default or
Event of Default has occurred, is continuing or would result therefrom or (d)
making or determining the accuracy of any representations and warranties, in
each case, in connection with any Limited Condition Transaction or any Related
Transactions with respect thereto, the date of determination shall, at the
option of the Borrower (the Borrower’s election to exercise such option in
connection with any Limited Condition Transaction, an “LCT Election”), be deemed
to be the date the definitive acquisition agreements or, in respect of any
transaction described in clause (ii) of the definition of “Limited Condition
Transactions”, the date of delivery of irrevocable notice or similar event


41



--------------------------------------------------------------------------------




(and not the time of consummation) for such Limited Condition Transaction are
entered into (the “LCT Test Date”), and if (x) after giving effect to such
Limited Condition Transaction and any Related Transactions with respect thereto,
on a pro forma basis as if they had occurred at the beginning of the most Test
Period ending prior to the LCT Test Date (for income statement purposes) or at
the end of such most recent period Test Period (for balance sheet purposes), the
Borrower would have been permitted to consummate such Limited Condition
Transaction and such Related Transactions with respect thereto on the relevant
LCT Test Date in compliance with such ratio, test, basket or applicable default
provision, and (y) no Event of Default under Sections 8.1(a), 8.1(f) or 8.1(g)
shall have occurred and be continuing on the date such Limited Condition
Transaction is consummated, then such ratio, test, basket, applicable default
provision, representation or warranty shall be deemed to have been complied
with. For the avoidance of doubt, if the Borrower has made an LCT Election and
any of the ratios, tests, baskets or applicable default provisions for which
compliance was determined or tested as of the LCT Test Date are exceeded as a
result of fluctuations in any such ratio, test or basket or otherwise, including
due to fluctuations in Adjusted Cash EBITDA of Parent or the Person subject to
such Limited Condition Transaction, at or prior to the consummation of the
relevant transaction or action, such baskets, tests or ratios will not be deemed
to have been exceeded as a result of such fluctuations. If the Borrower has made
an LCT Election for any Limited Condition Transaction, then in connection with
any calculation of any ratio, test, basket availability, applicable default
provision, representation or warranty with respect to the incurrence of
Indebtedness or Liens, the making of Asset Sales, Permitted Acquisitions, other
Investments, Restricted Junior Payments or prepayments, repurchases,
redemptions, defeasances or other satisfactions of any Indebtedness permitted
under Section 6.18, any merger, dissolution, liquidation or consolidation of any
Subsidiary (each of the foregoing, a “Subsequent Transaction”) following the
relevant LCT Test Date and prior to the earlier of the date on which such
Limited Condition Transaction is consummated or the date that the definitive
agreement for such Limited Condition Transaction is terminated (or, if
applicable, the irrevocable notice of similar event is terminated or expires)
without consummation of such Limited Condition Transaction, for purposes of
determining whether such Subsequent Transaction is permitted under this
Agreement, any such ratio, test, basket, applicable default provision,
representation or warranty shall be required to be satisfied on a pro forma
basis assuming such Limited Condition Transaction and any Related Transactions
with respect thereto have been consummated.

1.8.    Pro Forma Calculations.
(a)    Notwithstanding anything to the contrary herein, financial ratios and
tests (including measurements of Adjusted Cash EBITDA and the Corporate Leverage
Ratio) shall be calculated in the manner prescribed by this Section 1.8.
(b)    For purposes of calculating any financial ratio or test, Specified
Transactions (and, subject to clause (f) below, the incurrence or repayment of
any Indebtedness in connection therewith) that have been made (i) during the
applicable Test Period and (ii) subsequent to such Test Period and prior to or
simultaneously with the event for which the calculation of any such ratio is
made shall be calculated on a pro forma basis assuming that all such Specified
Transactions (and any increase or decrease in Adjusted Cash EBITDA and the
component financial definitions used therein attributable to any Specified
Transaction) had occurred at the beginning of the most Test Period ending prior
to such date of determination (for income statement purposes) or at the end of
such most recent period Test Period (for balance sheet purposes). If since the
beginning of any applicable Test Period any Person that subsequently became a
Subsidiary or was merged, amalgamated or consolidated with or into the Borrower
or any of its Subsidiaries since the beginning of such Test Period shall have
made any Specified Transaction that would have required adjustment pursuant to
this Section 1.8, then such financial ratio or test (or the


42



--------------------------------------------------------------------------------




calculation of Adjusted Cash EBITDA) shall be calculated to give pro forma
effect thereto in accordance with this Section 1.8.
(c)    Whenever pro forma effect or a determination of pro forma compliance is
to be given to a Specified Transaction, the pro forma calculations shall be made
in good faith by a responsible financial or accounting officer of the Borrower
and include, for the avoidance of doubt, the amount of “run-rate” cost savings,
operating expense reductions, other operating improvements and cost synergies
projected by the Borrower in good faith to be realized as a result of specified
actions taken, or with respect to which substantial steps have been taken or are
expected to be taken (calculated on a pro forma basis as though such cost
savings, operating expense reductions, operating improvements and cost synergies
had been realized on the first day of such period and as if such cost savings,
operating expense reductions, operating improvements and cost synergies were
realized during the entirety of such period) and “run-rate” means the full
recurring benefit for a period that is associated with any action taken, or with
respect to which substantial steps have been taken or are expected to be taken
(including any savings expected to result from the elimination of a public
target’s compliance costs with public company requirements) net of the amount of
actual benefits realized during such period from such actions, and any such
adjustments shall be included in the initial pro forma calculations of such
financial ratios or tests and during any subsequent Test Period in which the
effects thereof are expected to be realized relating to such Specified
Transaction; provided that (A) such amounts are factually supportable,
reasonably identifiable and based on assumptions believed by the Borrower in
good faith to be reasonable at the time made, (B) the cost savings, operating
expense reductions, other operating improvements and cost synergies are
projected by the Borrower in good faith to result from actions that have been
taken or substantial steps in respect of such actions have been taken or are
expected to be taken (in the good faith determination of the Borrower) no later
than 12 months after the date of such Specified Transaction, (C) the aggregate
amount of such “run-rate” cost savings, operating expense reductions, other
operating improvements and cost synergies, added back pursuant to this Section
1.8(c) when combined with any adjustments, without duplication, pursuant to
clause (ix) and (xi) of the definition of Adjusted Cash EBITDA shall not exceed
25% of Adjusted Cash EBITDA for the applicable period (calculated before giving
effect to any such adjustments) and (D) no amounts shall be added pursuant to
this Section 1.8(c) to the extent duplicative of any amounts that are otherwise
added back in computing Adjusted Cash EBITDA, whether through a pro forma
adjustment or otherwise, with respect to such period.
(d)    Any provision requiring pro forma compliance with Section 6.8 shall be
made assuming that compliance with the Corporate Leverage Ratio pursuant to such
Section is required with respect to the most recent Test Period prior to such
time; provided that, at any time prior to June 30, 2020, any provision requiring
pro forma compliance with Section 6.8 should be made assuming that compliance
with the Corporate Leverage Ratio level set forth in Section 6.8 for the Test
Period ending June 30, 2020 was required with respect to the most recent Test
Period prior to such time.
(e)    In the event that the Borrower or any Subsidiary incurs (including by
assumption or guarantees) or repays (including by redemption, repayment,
retirement or extinguishment) any Indebtedness included in the calculations of
any financial ratio or test (in each case, other than Indebtedness incurred or
repaid under any revolving credit facility for working capital purposes unless
such Indebtedness has been permanently repaid and not replaced), (i) during the
applicable Test Period or (ii) subject to Section 1.8(a) subsequent to the end
of the applicable Test Period and prior to or simultaneously with the event for
which the calculation of any such ratio is made, then such financial ratio or
test shall be calculated giving pro forma effect to such incurrence or repayment
of Indebtedness, to the extent required, as if the same had occurred on the last
day of the applicable Test Period.


43



--------------------------------------------------------------------------------





1.9.    Certain Determinations.
(a)    For purposes of determining compliance with any of the covenants set
forth in Section 6 at any time (whether at the time of incurrence or
thereafter), if any Lien, Investment, Indebtedness, Asset Sale, Restricted
Junior Payment, prepayment of Indebtedness permitted under Section 6.18 or
Affiliate transaction meets the criteria of one, or more than one, of the
clauses of (i) Section 6.2 (solely in the case of Liens), (ii) Section 6.7
(solely in the case of Investments), (iii) Section 6.1 (solely in the case of
Indebtedness), (iv) Section 6.9 (solely in the case of Asset Sales), (v) Section
6.5 (solely in the case of Restricted Junior Payments), (vi) Section 6.18
(solely in the case of prepayments of certain Indebtedness), or (vii) Section
6.12 (solely in the case of transactions with Affiliates), the Borrower (x)
shall in its sole discretion determine under which clause or clauses of such
Section such Lien (other than Liens with respect to the Loans), Investment,
Indebtedness (other than Indebtedness consisting of the Loans), Asset Sale,
Restricted Junior Payment, prepayment of Indebtedness permitted under Section
6.18 or Affiliate transaction (or, in each case, any portion there), as the case
may be, is permitted and (y) shall be permitted, in its sole discretion, to make
any redetermination and/or to divide, classify or reclassify under which clause
or clauses of such Section that such Lien, Investment, Indebtedness, Asset Sale,
Restricted Junior Payment or Affiliate transaction, as the case may be, is
permitted from time to time; provided that, (A) all Indebtedness under this
Agreement outstanding on the Closing Date shall at all times be deemed to have
been incurred pursuant to clause (a) of Section 6.1 and may not be reclassified
and (B) all Liens under this Agreement outstanding on the Closing Date shall at
all times be deemed to have been incurred pursuant to clause (a) of Section 6.2
and may not be reclassified.
(b)    Notwithstanding anything to the contrary herein, with respect to any
amounts incurred or transactions entered into (or consummated) in reliance on a
provision of this Agreement that does not require compliance with a financial
ratio or test (including, without limitation, any Corporate Leverage Ratio) (any
such amounts, the “Fixed Amounts”) intended to be utilized with or substantially
concurrently with any amounts incurred or transactions entered into (or
consummated) in reliance on a provision of this Agreement that requires
compliance with any such financial ratio or test (any such amounts, the
“Incurrence Based Amounts”), it is understood and agreed that the Fixed Amounts
(and any cash proceeds thereof) shall be disregarded in the calculation of the
financial ratio or test applicable to the Incurrence Based Amounts in connection
with such substantially concurrent incurrence, except that incurrences of
Indebtedness and Liens constituting Fixed Amounts shall be taken into account
for purposes of Incurrence Based Amounts other than Incurrence Based Amounts
contained in Section 2.23, Section 6.1 or Section 6.2.

SECTION 2.
LOANS


2.1.    Term Loans.
(a)    Term Loan Commitments. Subject to the terms and conditions hereof, each
Lender severally agrees to make Initial Term Loans to Borrower in an aggregate
amount equal to such Lender’s Initial Term Loan Commitment. Any amount borrowed
under this Section 2.1(a) and subsequently repaid or prepaid may not be
reborrowed. Subject to Sections 2.11, 2.12 and 2.14, all amounts owed hereunder
with respect to the Initial Term Loans shall be paid in full no later than the
Term Loan Maturity Date. Each Lender’s Initial Term Loan Commitment shall
terminate immediately and without further action on the Credit Date after giving
effect to the funding of such Lender’s Initial Term Loan Commitment on such
date.
(b)    Borrowing Mechanics for Term Loans.


44



--------------------------------------------------------------------------------




(i)    Except as provided in Section 2.17, Term Loans shall be made in a minimum
principal amount of $10,000,000, or a whole multiple of $1,000,000 in excess
thereof.
(ii)    Each borrowing and each continuation of Loans shall be made upon the
Borrower’s irrevocable notice to the Administrative Agent. Each such Funding
Notice must be received by the Administrative Agent not later than (1) 12:00
p.m. (New York, New York time) four (4) Business Days prior to the proposed
Credit Date or continuation of such Loans. Except as otherwise provided herein,
a Funding Notice shall be irrevocable, and Borrower shall be bound to make a
borrowing in accordance therewith. Each Funding Notice shall specify (i) whether
the Borrower is requesting a borrowing or a continuation of Loans, (ii) the
requested date of the borrowing or continuation, as the case may be (which shall
be a Business Day), (iii) the principal amount of Loans to be borrowed or
continued, (iv) [reserved], (v)  [reserved], and (vi) wire instructions of the
account(s) to which funds are to be disbursed (it being understood, for the
avoidance of doubt, that the amount to be disbursed to any particular account
may be less than the minimum or multiple limitations set forth above so long as
the aggregate amount to be disbursed to all such accounts pursuant to such
borrowing meets such minimums and multiples). For the avoidance of doubt, prior
to the occurrence of any event giving rise to the provisions set forth in
Section 2.17 hereof, all Term Loans issued under this Agreement shall (A) bear
interest at a rate based on the definition of Adjusted LIBO Rate and (B) shall
be made as, or continue with an Interest Period of one (1) month.
(iii)    Notice of receipt of each Funding Notice in respect of Term Loans,
together with the amount of each Lender’s Pro Rata Share thereof, if any, shall
be provided by Administrative Agent to each applicable Lender by e-mail or
telefacsimile with reasonable promptness, but (provided that Administrative
Agent shall have received such notice by 12:00 noon) not later than 4:00 p.m. on
the same day as Administrative Agent’s receipt of such Notice from Borrower.
(iv)    Each Lender shall make the amount of its Term Loan available to
Administrative Agent not later than 12:00 noon on the applicable Credit Date by
wire transfer of same day funds in Dollars, at Administrative Agent’s Principal
Office. Except as provided herein, upon satisfaction or waiver of the conditions
precedent specified herein, Administrative Agent shall make the proceeds of such
Term Loans available to Borrower on the applicable Credit Date by causing an
amount of same day funds in Dollars equal to the proceeds of all such Term Loans
received by Administrative Agent from Lenders to be credited to the account of
Borrower at Administrative Agent’s Principal Office or such other account as may
be designated in writing to Administrative Agent by Borrower.
(v)    Except as otherwise provided herein, a Loan may be continued only on the
last day of an Interest Period for such Loan unless the Borrower pays the amount
due, if any, under Section 2.17(c) in connection therewith.
(vi)    The Administrative Agent shall promptly notify the Borrower and the
Lenders of the interest rate applicable to any Interest Period for Loans upon
determination of such interest rate. The determination of the LIBO Rate by the
Administrative Agent shall be conclusive in the absence of manifest error.

2.2.    [Intentionally Reserved.]

2.3.    [Intentionally Reserved.]


45



--------------------------------------------------------------------------------





2.4.    Pro Rata Shares; Availability of Funds.
(a)    Pro Rata Shares. All Loans shall be made by Lenders simultaneously and
proportionately to their respective Pro Rata Shares, it being understood that no
Lender shall be responsible for any default by any other Lender in such other
Lender’s obligation to make a Loan requested hereunder nor shall any Commitment
of any Lender be increased or decreased as a result of a default by any other
Lender in such other Lender’s obligation to make a Loan requested hereunder or
purchase a participation required hereby.
(b)    Availability of Funds. Unless Administrative Agent shall have been
notified by any Lender prior to the applicable Credit Date that such Lender does
not intend to make available to Administrative Agent the amount of such Lender’s
Loan requested on such Credit Date, Administrative Agent may assume that such
Lender has made such amount available to Administrative Agent on such Credit
Date and Administrative Agent may, in its sole discretion, but shall not be
obligated to, make available to Borrower a corresponding amount on such Credit
Date. If such corresponding amount is not in fact made available to
Administrative Agent by such Lender, Administrative Agent shall be entitled to
recover such corresponding amount on demand from such Lender together with
interest thereon, for each day from such Credit Date until the date such amount
is paid to Administrative Agent, at the greater of the NYFRB Rate and a rate,
determined by the Administrative Agent with banking industry rules or interbank
compensation. If such Lender does not pay such corresponding amount forthwith
upon Administrative Agent’s demand therefor, Administrative Agent shall promptly
notify Borrower and Borrower shall immediately pay such corresponding amount to
Administrative Agent together with interest thereon, for each day from such
Credit Date until the date such amount is paid to Administrative Agent, at the
Alternative Rate. Nothing in this Section 2.4(b) shall be deemed to relieve any
Lender from its obligation to fulfill its Commitments hereunder or to prejudice
any rights that Borrower may have against any Lender as a result of any default
by such Lender hereunder.

2.5.    Use of Proceeds. The proceeds of the Term Loans made on the Closing Date
shall be used by Borrower (i) for general corporate purposes (including, without
limitation, Permitted Acquisitions and other Investments not prohibited by this
Agreement), (ii) to effectuate the Refinancing and (iii) to pay Transaction
Costs. The proceeds of any Term Loans made after the Closing Date shall be
applied by Borrower for general corporate purposes of Borrower (including,
without limitation, working capital, Permitted Acquisitions and other
Investments not prohibited by this Agreement). No portion of the proceeds of any
Credit Extension shall be used in any manner that causes such Credit Extension
or the application of such proceeds to violate Regulation T, Regulation U or
Regulation X of the Federal Reserve Board or any other regulation thereof or to
violate the Exchange Act.

2.6.    Evidence of Debt; Register; Lenders’ Books and Records; Notes.
(a)    Lenders’ Evidence of Debt. Each Lender shall maintain on its internal
records an account or accounts evidencing the Obligations of Borrower to such
Lender, including the amounts of the Loans made by it and each repayment and
prepayment in respect thereof. Any such recordation shall be conclusive and
binding on Borrower, absent manifest error; provided that the failure to make
any such recordation, or any error in such recordation, shall not affect any
Lender’s Commitments or Borrower’ Obligations in respect of any applicable
Loans; provided further that in the event of any inconsistency between the
Register and any Lender’s records, the recordations in the Register shall
govern.
(b)    Register. Administrative Agent shall maintain at its Principal Office a
register for the recordation of the names and addresses of Lenders and the
Commitments and Loans of, and principal


46



--------------------------------------------------------------------------------




amounts (and stated interest) of the Loans owing to, each Lender from time to
time (the “Register”). The Register shall be available for inspection by
Borrower or any Lender at any reasonable time and from time to time upon
reasonable prior notice. Administrative Agent shall record in the Register the
Commitments and the Loans, and each repayment or prepayment in respect of the
principal amount of the Loans, and any such recordation shall be conclusive and
binding on Borrower and each Lender, absent manifest error; provided that
failure to make any such recordation, or any error in such recordation, shall
not affect any Lender’s Commitments or Borrower’ Obligations in respect of any
Loan. Borrower hereby designates the entity serving as Administrative Agent to
serve as Borrower’s non-fiduciary agent solely for purposes of maintaining the
Register as provided in this Section 2.6 and Borrower hereby agrees that, to the
extent such entity serves in such capacity, the entity serving as Administrative
Agent and its officers, directors, employees, agents and affiliates shall
constitute “Indemnitees”. This Section 2.6(b) and Section 10.6(h) shall be
construed so that the Loans are at all times maintained in “registered form”
within the meaning of Sections 163(f), 871(h)(2) and 881(c)(2) of the Internal
Revenue Code and any related Treasury Regulations (or any other relevant or
successor provisions of the Internal Revenue Code or of such Treasury
Regulations).
(c)    Notes. If so requested by any Lender by written notice to Borrower (with
a copy to Administrative Agent) at least two (2) Business Days prior to the
Closing Date, or at any time thereafter, Borrower shall execute and deliver to
such Lender (and/or, if applicable and if so specified in such notice, to any
Person who is an assignee of such Lender pursuant to Section 10.6) on the
Closing Date (or, if such notice is delivered after the Closing Date, promptly
after Borrower’s receipt of such notice) a Note or Notes to evidence such
Lender’s Term Loan.

2.7.    Interest on Loans.
(a)    Except as otherwise set forth herein, each Loan shall bear interest on
the unpaid principal amount thereof from the date made through repayment
(whether by acceleration or otherwise) thereof at the Adjusted LIBO Rate plus
the Applicable Margin.
(b)    [Intentionally Reserved.]
(c)    All interest hereunder shall be computed on the basis of a year of 360
days, and shall be payable for the actual number of days elapsed (including the
first day but excluding the last day). The applicable Adjusted LIBO Rate or LIBO
Rate shall be determined by the Administrative Agent, and such determination
shall be conclusive absent manifest error.
(d)    Except as otherwise set forth herein, interest on each Loan shall be
payable in arrears (i) on each Interest Payment Date applicable to that Loan;
(ii) upon any prepayment of that Loan, whether voluntary or mandatory, to the
extent accrued on the amount being prepaid; and (iii) at maturity, including
final maturity. For the avoidance of doubt, the Interest Period with respect to
the Loans that bear interest at a rate based on the definition of Adjusted LIBO
Rate shall be one (1) month.

2.8.    [Intentionally Reserved.]

2.9.    Default Interest. Automatically upon the occurrence and during the
continuance of an Event of Default under Section 8.1(a), 8.1(f) or 8.1(g) or
upon the occurrence and during the continuance of any Event of Default other
than under Section 8.1(a), 8.1(f) or 8.1(g), at the written request of the
Requisite Lenders, the principal amount of all Loans outstanding and, to the
extent permitted by applicable law, any interest payments on the Loans or any
fees or other amounts owed hereunder, shall thereafter bear interest (including
post-petition interest in any proceeding under the Bankruptcy Code or


47



--------------------------------------------------------------------------------




other applicable Debtor Relief Laws) payable on demand at a rate that is two
percent (2.00%) per annum in excess of the interest rate otherwise payable
hereunder with respect to the applicable Loans (or, in the case of any such fees
and other amounts, at a rate which is two percent (2.00%) per annum in excess of
the interest rate otherwise payable hereunder). Payment or acceptance of the
increased rates of interest provided for in this Section 2.9 is not a permitted
alternative to timely payment and shall not constitute a waiver of any Event of
Default or otherwise prejudice or limit any rights or remedies of Administrative
Agent or any Lender.

2.10.    Fees. Borrower agrees to pay to Agents, the Lead Arranger and the
Lenders such other fees in the amounts and at the times separately agreed upon
in the Fee Letter and all such fees constitute part of the Obligations. All fees
shall be deemed earned in full on the date when the same are due and payable
thereunder and shall not be subject to rebate or proration upon termination of
this Agreement for any reason.

2.11.    Scheduled Payments (a) The Borrower shall repay to the Administrative
Agent for the ratable account of the Lenders (A) on the last Business Day of
each March, June, September and December, commencing on June 30, 2020, an
aggregate principal amount equal to 1.25% of the aggregate original principal
amount of the Initial Term Loan (which amounts shall be decreased as provided in
Section 2.12) and (B) on the Term Loan Maturity Date for any Term Loans, the
aggregate principal amount of all Term Loans of outstanding on such date.
(i)    The amount of any then remaining scheduled payment set forth in clause
(i) above shall be adjusted to account for the addition of any Incremental Term
Loans or Refinancing Term Loans by multiplying each such remaining scheduled
payment by a fraction, the numerator of which is the aggregate principal amount
of Term Loans outstanding immediately after such transaction and the denominator
of which is the aggregate principal amount of Term Loans outstanding immediately
prior to such transaction.

2.12.    Voluntary Prepayments/Commitment Reductions/Prepayment Premium.
(a)    Voluntary Prepayments.
(i)    Any time and from time to time, Borrower may prepay any Loans on any
Business Day in whole or in part (together with any amounts due pursuant to
Sections 2.12(a)(iii) and 2.17(c)) in an aggregate minimum amount of $500,000
and integral multiples of $250,000 in excess of that amount (or, in each case if
less, the entire amount of such Loan).
(ii)    All such prepayments shall be made upon not less than three (3) Business
Days’ prior written notice given to Administrative Agent by 12:00 p.m. on the
date required (and Administrative Agent will promptly transmit such telephonic
or original notice by telefacsimile or telephone to the Lenders). Upon the
giving of any such notice, the principal amount of the Loans specified in such
notice shall become due and payable on the prepayment date specified therein;
provided that a notice of prepayment may be conditioned upon the closing of a
replacement credit facility, other financing facility, merger or acquisition and
may be revoked or delayed by Borrower if such replacement credit facility, other
financing facility, merger or acquisition does not close and fund. Any such
voluntary prepayment shall be applied as specified in Section 2.14(b). Any
prepayment of Loans shall be accompanied by all accrued interest thereon,
together with any additional amounts required pursuant to Section 2.17(c).
(iii)    Prepayment Premium.


48



--------------------------------------------------------------------------------




(A)    Other than as set forth in clause (B) below, in the event that on or
before the twelve (12) month anniversary of the Closing Date, (x) all or any
portion of the Loans are optionally prepaid pursuant to Section 2.12(a)(i)
(other than optional prepayments of Loans funded using (i) solely free cash flow
of the Loan Parties, (ii) Net Invesque Sale Proceeds and/or (iii) net cash
proceeds from sales of Capital Stock or assets of Loan Parties and their
Subsidiaries other than Tiptree Insurance), (y) all or any portion of the Loans
are mandatorily prepaid pursuant to Section 2.13(d) or (z) solely in connection
with (A) any amendment to this Agreement that reduces the interest rate on the
Loans or (B) any amendment that modifies this Section 2.12(a)(iii)(A) in a
manner that is adverse to Lenders, in each case which is not subject to clause
(B) below, any Non-Consenting Lender is replaced pursuant to a mandatory
assignment in accordance with Section 2.22, then each Lender whose Loans are so
prepaid or subject to such mandatory assignment shall be paid a fee equal to
1.00% of the aggregate principal amount of such Lender’s Loans so prepaid or
subject to such mandatory assignment. For the avoidance of doubt, any optional
prepayments of Loans funding using (i) solely free cash flow of the Loan
Parties, (ii) Net Invesque Sale Proceeds and/or (iii) net cash proceeds from
sales of Capital Stock or assets of Loan Parties and their Subsidiaries other
than Tiptree Insurance shall not be subject to any prepayment premium pursuant
to this clause (A).
(B)    In the event that on or before the twenty-four (24) month anniversary of
the Closing Date, (x) all or any portion of the Loans are optionally prepaid
pursuant to Section 2.12(a)(i), (y) all or any portion of the Loans are
mandatorily prepaid pursuant to Section 2.13(a)(i) or (z) solely in connection
with (A) any amendment entered into in connection with the sale of Capital Stock
of Fortegra and/or Tiptree Warranty or (B) any amendment that modifies this
Section 2.12(a)(iii)(B) in a manner that is adverse to Lenders, any
Non-Consenting Lender is replaced pursuant to a mandatory assignment in
accordance with Section 2.22, in each case of this clause (B), using the net
cash proceeds from either (i) the sale of Capital Stock of Fortegra and/or (ii)
the sale of the Capital Stock or a material portion of the business of Tiptree
Warranty, then each Lender whose Loans are so prepaid or subject to such
mandatory assignment shall be paid a fee equal to 2.00% of the aggregate
principal amount of such Lender’s Loans so prepaid or subject to such mandatory
assignment.
The Borrower hereby acknowledges and agrees that, in light of the impracticality
and extreme difficulty of ascertaining actual damages, the Prepayment Premium
set forth above is intended to be a reasonable calculation of the actual damages
that would be suffered by the Lenders as a result of any such prepayment,
repayment or payment prior to the second anniversary of the Closing Date. The
Borrower hereby further acknowledges and agrees that the Prepayment Premium is
not intended to act as a penalty or to punish the Borrower for any such
repayment, prepayment, payment or acceleration. The Borrower agrees that the
Prepayment Premium is reasonable under the circumstances currently existing. THE
BORROWER EXPRESSLY WAIVES THE PROVISIONS OF ANY PRESENT OR FUTURE STATUTE OR LAW
THAT PROHIBITS OR MAY PROHIBIT THE COLLECTION OF THE FOREGOING PREPAYMENT
PREMIUM (TO THE EXTENT APPLICABLE). The Borrower expressly agrees that (i) the
Prepayment Premium is reasonable and is the product of an arm’s length
transaction


49



--------------------------------------------------------------------------------




between sophisticated business people, ably represented by counsel, (ii) the
Prepayment Premium shall be payable notwithstanding the then prevailing market
rates at the time payment is made, (iii) there has been a course of conduct
between Lenders and the Borrower giving specific consideration in this
transaction for such agreement to pay the Prepayment Premium, (iv) the Borrower
shall be estopped hereafter from claiming differently than as agreed to in this
Section 2.12(a) and (v) the Borrower’s agreement to pay the Prepayment Premium
is a material inducement to the Lenders to make the Loans hereunder and enter
into this Agreement.

2.13.    Mandatory Prepayments/Commitment Reductions.
(a)    Asset Sales and Other Dispositions.
(i)    Other than as set forth in Section 2.13(c) below, no later than five (5)
Business Days following the date of receipt by Parent or any other Loan Party of
any Net Asset Sale Proceeds from an Asset Sale in excess of $1,000,000 in the
aggregate for all such Asset Sales during the prior twelve-month period,
Borrower shall prepay the Loans in an aggregate amount equal to such Net Asset
Sale Proceeds in excess of $1,000,000; provided that no such prepayment shall be
required pursuant to this Section 2.13(a)(i)(x) with respect to such portion of
any Net Asset Sale Proceeds that Borrower reinvests or causes to be reinvested
in accordance with Section 2.13(a)(ii). Any Net Asset Sale Proceeds that are
received by way of monetization of Designated Non-Cash Consideration shall be
deemed received by Borrower for purposes of reinvestment rights as and when
received.
(ii)    Other than as set forth in Section 2.13(c) below, with respect to any
Net Asset Sale Proceeds realized or received with respect to any Asset Sale , at
the option of Borrower, the Borrower may, directly or through one or more of its
Subsidiaries, reinvest or cause to be reinvested all or any portion of such Net
Asset Sale Proceeds in assets useful for such Person’s business or in Permitted
Acquisitions or other permitted Investments within (x) twelve (12) months
following receipt of such Net Asset Sale Proceeds or (y) if Borrower enters into
a legally binding commitment to reinvest such Net Asset Sale Proceeds within
twelve (12) months following receipt thereof, within one hundred eighty (180)
days of the date of such legally binding commitment (provided that this clause
(y) shall not operate to reduce the timeframe for reinvestment from a minimum of
twelve (12) months); provided that if any Net Asset Sale Proceeds are not so
reinvested within such reinvestment period or are no longer intended to be or
cannot be so reinvested, an amount equal to any such Net Asset Sale Proceeds
shall be promptly applied to the prepayment of the Loans as set forth in this
Section 2.13(a).
(b)    Insurance/Condemnation Proceeds.
(i)    No later than five (5) Business Days following the date of receipt by
Borrower or any other Loan Party, or Administrative Agent as loss payee, of any
Net Insurance/Condemnation Proceeds in excess of $1,000,000, Borrower shall
prepay the Loans in an aggregate amount equal to such Net Insurance/Condemnation
Proceeds in excess of $1,000,000; provided that no such prepayment shall be
required pursuant to this Section 2.13(b) with respect to such portion of Net
Insurance/Condemnation Proceeds that Borrower reinvests or causes to be
reinvested in accordance with Section 2.13(b)(ii). For the avoidance of doubt,
in no event shall Borrower be required to prepay the Loans because of its
receipt of proceeds of business interruption insurance or key man life
insurance.


50



--------------------------------------------------------------------------------




(ii)    With respect to any Net Insurance/Condemnation Proceeds received by
Borrower or any other Loan Party (other than any Net Insurance/Condemnation
Proceeds specifically excluded from the application of Section 2.13(b)(i)), at
the option of Borrower, the Borrower may, directly or through one or more of its
Subsidiaries, reinvest or cause to be reinvested all or any portion of such Net
Insurance/Condemnation Proceeds in assets useful for such Person’s business or
in Permitted Acquisitions or other permitted Investments within (x) twelve (12)
months following receipt of such Net Insurance/Condemnation Proceeds or (y) if
Borrower enters into a legally binding commitment to reinvest such Net
Insurance/Condemnation Proceeds within twelve (12) months following receipt
thereof, within one hundred eighty (180) days of the date of such legally
binding commitment (provided that this clause (y) shall not operate to reduce
the timeframe for reinvestment from a minimum of twelve (12) months); provided
further that if any Net Insurance/Condemnation Proceeds are not so reinvested
within such reinvestment period or are no longer intended to be or cannot be so
reinvested, an amount equal to any such Net Insurance/Condemnation Proceeds
shall be promptly applied to the prepayment of the Loans as set forth in this
2.13(b).
(c)    Sale of Invesque Capital Stock. No later than five (5) Business Days
following the date of receipt by Parent or any Specified Subsidiary of Net
Invesque Sale Proceeds, Borrower shall prepay the Loans in an aggregate amount
of such Net Invesque Sale Proceeds until the aggregate outstanding principal
amount of the Loans is $62,500,000; provided that the amount of any Net Invesque
Sale Proceeds remaining after the prepayment required under this sentence shall
be permitted to be retained by Borrower and used for any purpose not prohibited
by this Agreement. Any Net Invesque Sale Proceeds that are received by way of
monetization of Designated Non-Cash Consideration shall be deemed received by
Borrower for purposes of reinvestment rights as and when received.
(d)    Issuance of Debt. On the date of receipt by any Loan Party of any Cash
proceeds from the incurrence of any Indebtedness of a Loan Party (other than
with respect to any Indebtedness permitted to be incurred pursuant to Section
6.1), Borrower shall prepay the Loans in an aggregate amount equal to 100% of
such Indebtedness. Cash proceeds, net of investment banking fees, underwriting
discounts and commissions and other reasonable costs and expenses associated
therewith, in each case, including reasonable legal fees and expenses; provided
that any such fees, costs and expenses payable to any Affiliate of Borrower may
not exceed the amount of fees, cost and expenses that would be payable to a
non-Affiliate in a comparable arms-length transaction.
(e)    Cure Amounts. No later than five (5) Business Days following the date of
receipt by the Borrower of any Cure Amount pursuant to Section 8.2(a), Borrower
shall prepay the Loans in an aggregate amount equal to 100% of such Cure Amount.
(f)    Prepayment Certificate. Concurrently with any prepayment of the Loans
and/or reduction of the Commitments pursuant to Sections 2.13(a) through
2.13(d), Borrower shall deliver to Administrative Agent a certificate of an
Authorized Officer demonstrating the calculation of the amount of the applicable
net proceeds and compensation owing to Lenders under Section 2.10 and
2.12(a)(iii) in each case, if any, as the case may be. In the event that
Borrower shall subsequently determine that the actual amount received exceeded
the amount set forth in such certificate, Borrower shall promptly make an
additional prepayment of the Loans and/or the Commitments shall be permanently
reduced in an amount equal to such excess, and Borrower shall concurrently
therewith deliver to Administrative Agent a certificate of an Authorized Officer
demonstrating the relevant calculations in connection with such additional
prepayment.


51



--------------------------------------------------------------------------------





2.14.    Application of Prepayments/Reductions.
(a)    [Intentionally Reserved.]
(b)    Application of Prepayments. Any voluntary prepayments of Term Loans
pursuant to Section 2.12 and any mandatory prepayment of Term Loans pursuant to
Section 2.13 shall be applied to reduce the remaining scheduled installments of
such Terms Loans as specified by Borrower in such notice of prepayment (or, in
the absence of such specification, in direct order of maturity).

2.15.    General Provisions Regarding Payments.
(a)    All payments by Borrower of principal, interest, fees and other
Obligations shall be made in Dollars in immediately available funds, without
defense, recoupment, setoff or counterclaim, free of any restriction or
condition, and delivered to Administrative Agent, for the account of Lenders,
not later than 2:00 p.m. on the date due at 1345 Avenue of the Americas, 46th
Floor, New York, New York 10105 or via wire transfer of immediately available
funds to account number 4427816394 maintained by Administrative Agent with Bank
of America, N.A. (ABA No. 026-009-593; Account Name: Fortress Credit Corp.;
Reference: Tiptree Operating Company, LLC) in New York City (or at such other
location or bank account within the City and State of New York as may be
designated by Administrative Agent from time to time); funds received by
Administrative Agent after that time on such due date shall, at the option of
the Administrative Agent, be deemed to have been paid by Borrower on the next
Business Day.
(b)    All payments in respect of the principal amount of any Loan shall be
accompanied by payment of accrued interest on the principal amount being repaid
or prepaid.
(c)    Administrative Agent shall promptly distribute to each Lender at such
address as such Lender shall indicate in writing, such Lender’s applicable Pro
Rata Share of all payments and prepayments of principal and interest due
hereunder, together with all other amounts due with respect thereto, including,
without limitation, all fees payable with respect thereto, to the extent
received by Administrative Agent.
(d)    [Intentionally Reserved.]
(e)    Whenever any payment to be made hereunder shall be stated to be due on a
day that is not a Business Day, such payment shall be made on the next
succeeding Business Day and such extension of time shall be included in the
computation of the payment of interest hereunder or of the commitment fees
hereunder.
(f)    [Intentionally Reserved.]
(g)    [Intentionally Reserved.]
(h)    Notwithstanding any other provisions hereof, so long as no Event of
Default shall have occurred and be continuing, if any prepayment of the Loans is
required to be made prior to the last day of the Interest Period therefor, in
lieu of making any payment in respect of any such Loan prior to the last day of
the Interest Period therefor, Borrower may, in its sole discretion, deposit an
amount sufficient to make any such prepayment otherwise required to be made
thereunder together with accrued interest to the last day of such Interest
Period into an escrow account designated by the Administrative Agent until the
last day of such Interest Period, at which time the Administrative Agent shall
be authorized (without any further action by or notice to or from Borrower) to
apply such amount to the prepayment of such


52



--------------------------------------------------------------------------------




Loans in accordance with the provisions of this Agreement otherwise applicable
to such payment. Upon the occurrence and during the continuance of any Event of
Default, the Administrative Agent shall also be authorized (without any further
action by or notice to or from Borrower) to apply such amount to the prepayment
of the outstanding Loans in accordance with the provisions of this Agreement
otherwise applicable to such payment.
(i)    If an Event of Default shall have occurred and be continuing and not
otherwise been waived, and the maturity of the Obligations shall have been
accelerated pursuant to Section 8.1, all payments or proceeds received by any
Agent hereunder or under any Collateral Document in respect of any of the
Obligations (including, but not limited to, Obligations arising under any
Interest Rate Agreement that are owing to any Lender or Lender Counterparty),
including, but not limited to all proceeds received by any Agent in respect of
any sale, any collection from, or other realization upon all or any part of the
Collateral, shall be applied in full or in part as follows: first, to the
payment of all costs and expenses of such sale, collection or other realization,
including reasonable compensation to each Agent and its agents and counsel, and
all other expenses, liabilities and advances made or incurred by any Agent in
connection therewith, and all amounts for which any Agent is entitled to
indemnification hereunder or under any Collateral Document (in its capacity as
an Agent and not as a Lender) and all advances made by any Agent under any
Collateral Document for the account of the applicable Grantor, and to the
payment of all costs and expenses paid or incurred by any Agent in connection
with the exercise of any right or remedy hereunder or under any Collateral
Document, all in accordance with the terms hereof or thereof; second, to the
extent of any excess of such proceeds, to the payment of all other Obligations
for the ratable benefit of the Secured Parties; and third, to the extent of any
excess of such proceeds, to the payment to or upon the order of such Grantor or
to whosoever may be lawfully entitled to receive the same or as a court of
competent jurisdiction may direct.
(j)    If any payment to be made by the Borrower shall come due on a day other
than a Business Day, payment shall be made on the next following Business Day,
and such extension of time shall be reflected in computing interest or fees, as
the case may be; provided that, if such extension would cause payment of
interest on or principal of the Loans to be made in the next succeeding calendar
month, such payment shall be made on the immediately preceding Business Day

2.16.    Ratable Sharing. Lenders hereby agree among themselves that, except as
otherwise provided in the Collateral Documents with respect to amounts realized
from the exercise of rights with respect to Liens on the Collateral or as
otherwise provided in the Fee Letter, if any of them shall, whether by voluntary
payment, through the exercise of any right of set-off or banker’s lien, by
counterclaim or cross action or by the enforcement of any right under the Credit
Documents or otherwise, or as adequate protection of a deposit treated as cash
collateral under the Bankruptcy Code or any other applicable Debtor Relief Law,
receive payment or reduction of a proportion of the aggregate amount of
principal, interest, fees and other amounts then due and owing to such Lender
hereunder or under the other Credit Documents (collectively, the “Aggregate
Amounts Due” to such Lender) which is greater than the proportion received by
any other Lender in respect of the Aggregate Amounts Due to such other Lender,
then the Lender receiving such proportionately greater payment shall (a) notify
Administrative Agent and each other Lender of the receipt of such payment and
(b) apply a portion of such payment to purchase participations (which it shall
be deemed to have purchased from each seller of a participation simultaneously
upon the receipt by such seller of its portion of such payment) in the Aggregate
Amounts Due to the other Lenders so that all such recoveries of Aggregate
Amounts Due shall be shared by all Lenders in proportion to the Aggregate
Amounts Due to them; provided that if all or part of such proportionately
greater payment received by such purchasing Lender is thereafter recovered from
such Lender upon or in connection with the bankruptcy or reorganization of
Borrower or otherwise, those


53



--------------------------------------------------------------------------------




purchases shall be rescinded and the purchase prices paid for such
participations shall be returned to such purchasing Lender ratably to the extent
of such recovery, but without interest. Borrower expressly consents to the
foregoing arrangement and agrees that any holder of a participation so purchased
may exercise any and all rights of banker’s lien, set-off or counterclaim with
respect to any and all monies owing by Borrower to that holder with respect
thereto as fully as if that holder were owed the amount of the participation
held by that holder. The provisions of this Section 2.16 shall not be construed
to apply to (i) any payment made by Borrower or a Lender pursuant to and in
accordance with the express terms of this Agreement, (ii) any payment obtained
by any Lender as consideration for the assignment or sale of a participation in
any of its Loans or other Obligations owed to it, or (iii) the exchange of any
Loans held by a Lender for all or a portion of a new tranche of Loans issued
hereunder. For purposes of clause (b) of the definition of “Excluded Taxes,” a
Lender that acquires a participation pursuant to this Section 2.16 shall be
treated as having acquired such participation on the earlier date(s) on which
such Lender acquired the applicable interest(s) in the Commitment(s) or Loan(s)
(as applicable) with respect to which such Lender received such payment or
reduction in Aggregate Amounts Due.

2.17.    Adjusted LIBO Rate.
(a)    Inability to Determine Applicable Interest Rate. If prior to the
commencement of any Interest Period for a requested borrowing of the Loans:
(i)    the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable
(including because the LIBO Screen Rate is not available or published on a
current basis), for such Interest Period; provided that no Benchmark Transition
Event shall have occurred at such time; or
(ii)    the Administrative Agent is advised by the Requisite Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders (or Lender) of
making or maintaining their Loans (or its Loan) included in such borrowing for
such Interest Period,
then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone, telecopy or electronic mail as promptly as practicable
thereafter and until the Administrative Agent notifies the Borrower and the
Lenders that the circumstances giving rise to such notice no longer exist, all
Loans shall bear interest at the Alternative Rate.
(b)    Illegality or Impracticability of Adjusted LIBO Rate. In the event that
on any date any Lender shall have determined (which determination shall be final
and conclusive and binding upon all parties hereto but shall be made only after
consultation with Borrower and Administrative Agent) that the making or
maintaining of Loans that bear interest at a rate based on the LIBO Rate (i) has
become unlawful as a result of compliance by such Lender in good faith with any
law, treaty, governmental rule, regulation, guideline or order (or would
conflict with any such treaty, governmental rule, regulation, guideline or order
not having the force of law even though the failure to comply therewith would
not be unlawful) or (ii) has become impracticable, as a result of contingencies
occurring after the date hereof which materially and adversely affect the London
interbank market or the position of such Lender in that market, then, and in any
such event, such Lender shall be an “Affected Lender” and it shall on that day
give notice (by telefacsimile or by telephone confirmed in writing) to Borrower
and Administrative Agent of any such determination (which notice the
Administrative Agent shall promptly transmit to each other


54



--------------------------------------------------------------------------------




Lender). For purposes of this Agreement, including, without limitation, this
Section 2.17, the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, guidelines and directions in connection therewith (the “Dodd-Frank
Act”) are deemed to be adopted and gone into effect after the date hereof.
Thereafter, (1) the obligation of the Affected Lender to make or continue Loans
that bear interest at a rate based on the Adjusted LIBO Rate shall be suspended
until such notice shall be withdrawn by the Affected Lender, (2) to the extent
such determination by the Affected Lender relates to a Loan then being requested
by Borrower pursuant to a Funding Notice, the Affected Lender shall make such
Loan with interest at the Alternative Rate, (3) the Affected Lender’s obligation
to maintain its outstanding Loans that bear interest at a rate based on the
Adjusted LIBO Rate (the “Affected Loans”) shall be terminated at the earlier to
occur of the expiration of the Interest Period then in effect with respect to
the Affected Loans or when required by law, and (4) the Affected Loans shall
automatically convert into Loans bearing interest at the Alternative Rate on the
date of such termination. Notwithstanding the foregoing, to the extent a
determination by an Affected Lender as described above relates to a Loan then
being requested by Borrower pursuant to a Funding Notice, Borrower shall have
the option, subject to the provisions of Section 2.17(c), to rescind such
Funding Notice as to all Lenders by giving notice (by telefacsimile or by
telephone confirmed in writing) to Administrative Agent of such rescission on
the date on which the Affected Lender gives notice of its determination as
described above (which notice of rescission Administrative Agent shall promptly
transmit to each other Lender). Except as provided in the immediately preceding
sentence, nothing in this Section 2.17(b) shall affect the obligation of any
Lender other than an Affected Lender to make or maintain Loans that bear
interest at a rate based on the Adjusted LIBO Rate in accordance with the terms
hereof.
(c)    Compensation for Breakage or Non-Commencement of Interest Periods.
Borrower shall promptly (and in any event within ten (10) days) compensate each
Lender, upon written request by such Lender (which request shall set forth the
basis for requesting such amounts), for all reasonable losses, expenses and
liabilities (including any interest paid or calculated to be due and payable by
such Lender to lenders of funds borrowed by it to make or carry its Loans and
any loss, expense or liability sustained by such Lender in connection with the
liquidation or re-employment of such funds but excluding loss of anticipated
profits) which such Lender may sustain as a result of: (i) any continuation,
payment or prepayment of any Loan that bears interest at a rate based on the
Adjusted LIBO Rate on a day other than the last day of the Interest Period for
such Loan or (ii) any failure by the Borrower (for any reason other than the
failure of such Lender to make a Loan) to prepay, borrow, continue or convert
any Loan that bears interest at a rate based on the Adjusted LIBO Rate on the
date or in the amount notified by the Borrower.
(d)    Booking of Loans. Any Lender may make, carry or transfer its Loans at, to
or for the account of any of its branch offices or the office of an Affiliate of
such Lender.
(e)    Benchmark Replacement Changes.
(A)    Notwithstanding anything to the contrary herein or in any other Credit
Document, upon the occurrence of a Benchmark Transition Event or an Early Opt-in
Election, as applicable, the Lenders, in consultation with the Borrower may
amend this Agreement to replace the LIBO Rate with a Benchmark Replacement. No
replacement of LIBO Rate with a Benchmark Replacement pursuant to this Section
2.17 will occur prior to the applicable Benchmark Transition Start Date.
(B)    In connection with the implementation of a Benchmark Replacement, the
Lenders, in their reasonable discretion will have the right to make


55



--------------------------------------------------------------------------------




Benchmark Replacement Conforming Changes from time to time and, notwithstanding
anything to the contrary herein or in any other Credit Document, any amendments
implementing such Benchmark Replacement Conforming Changes will become effective
without any further action or consent of the Borrower.
(C)    the Lenders will promptly notify Borrower of (i) any occurrence of a
Benchmark Transition Event or an Early Opt-in Election, as applicable, and its
related Benchmark Replacement Date and Benchmark Transition Start Date, (ii) the
implementation of any Benchmark Replacement, (iii) the effectiveness of any
Benchmark Replacement Conforming Changes and (iv) the commencement or conclusion
of any Benchmark Unavailability Period. Any determination, decision or election
that may be made by the Lenders pursuant to this Section 2.17, including any
determination with respect to a tenor, rate or adjustment or of the occurrence
or non-occurrence of an event, circumstance or date and any decision to take or
refrain from taking any action, will be made by the Lenders in good faith and in
consultation with the Borrower.
(D)    Upon the Borrower’s receipt of notice of the commencement of a Benchmark
Unavailability Period, the Borrower may revoke any request for a borrowing of a
Loan that bears interest at a rate based on the definition of Adjusted LIBO Rate
during any Benchmark Unavailability Period and, failing that, the Borrower will
be deemed to have converted any such request into a request for a borrowing of a
Loan that bears interest at the Alternative Rate. During any Benchmark
Unavailability Period, the component of the Alternative Rate based upon the
Adjusted LIBO Rate will not be used in any determination of the Alternative
Rate.

2.18.    Increased Costs; Capital Adequacy.
(a)    Compensation For Increased Costs and Taxes. In the event that any Change
in Law shall (as determined by the applicable Lender, which determination shall,
absent manifest error, be final and conclusive and binding upon all parties
hereto): (i) subject such Lender (or its applicable lending office) to any
additional Tax (other than (A) Indemnified Taxes, (B) Taxes described in clauses
(b) through (d) of the definition of Excluded Taxes and (C) Connection Income
Taxes), with respect to this Agreement or any of the other Credit Document or
any of its obligations hereunder or thereunder or any payments to such Lender
(or its applicable lending office) of principal, interest, fees or any other
amount payable hereunder, or its deposits, reserves, other liabilities or
capital attributable thereto; (ii) impose, modify or hold applicable any reserve
(including any marginal, emergency, supplemental, special or other reserve),
special deposit, compulsory loan, Federal Deposit Insurance Corporation (FDIC)
insurance or similar requirement against assets held by, or deposits or other
liabilities in or for the account of, or advances or loans by, or other credit
extended by, or any other acquisition of funds by, any office of such Lender; or
(iii) impose any other condition (other than with respect to a Tax matter) on or
affecting such Lender (or its applicable lending office) or its obligations
hereunder or the London interbank market; and in each case the result of any of
the foregoing is to increase the cost to such Lender of agreeing to make, making
or maintaining Loans at the LIBO Rate or to reduce any amount received or
receivable by such Lender (or its applicable lending office) with respect
thereto; then, in any such case, Borrower shall pay to such Lender within thirty
days of its receipt of the statement referred to in the next sentence, such
additional amount or amounts (in the form of an increased rate of, or a
different method of calculating, interest or otherwise as such Lender in its
sole discretion shall determine) as may be necessary to


56



--------------------------------------------------------------------------------




compensate such Lender for any such increased cost or reduction in amounts
received or receivable hereunder. Such Lender shall deliver to Borrower (with a
copy to Administrative Agent) a written statement, setting forth in reasonable
detail the basis for calculating the additional amounts owed to such Lender
under this Section 2.18(a), which statement shall be conclusive and binding upon
all parties hereto absent manifest error.
(b)    Capital Adequacy Adjustment. In the event that any Lender shall have
determined that any Change in Law regarding capital adequacy (whether or not
having the force of law) of any such Governmental Authority, central bank or
comparable agency, has or would have the effect of reducing the rate of return
on the capital of such Lender or any corporation controlling such Lender as a
consequence of, or with reference to, such Lender’s Loans or Commitments, or
participations therein or other obligations hereunder with respect to the Loans
to a level below that which such Lender or such controlling corporation could
have achieved but for such adoption, effectiveness, phase-in, applicability,
change or compliance (taking into consideration the policies of such Lender or
such controlling corporation with regard to capital adequacy), then from time to
time, within thirty days after receipt by Borrower from such Lender of the
statement referred to in the next sentence, Borrower shall pay to such Lender
such additional amount or amounts as will compensate such Lender or such
controlling corporation on an after-tax basis for such reduction. Such Lender
shall deliver to Borrower (with a copy to Administrative Agent) a written
statement setting forth in reasonable detail the basis for calculating the
additional amounts owed to Lender under this Section 2.18(b), which statement
shall be conclusive and binding upon all parties hereto absent manifest error.

2.19.    Taxes; Withholding, etc.
(a)    Payments to Be Free and Clear. All sums payable by any Loan Party under
any Credit Document shall (except to the extent required by law) be paid free
and clear of, and without any deduction or withholding on account of, any Tax.
(b)    Withholding of Taxes. If any applicable withholding agent is required by
law to make any deduction or withholding on account of any Tax in respect of any
sum paid or payable by any Loan Party under any Credit Document: (i) Borrower
shall notify Administrative Agent of any such requirement or any change in any
such requirement as soon as Borrower becomes aware of it; (ii) the applicable
withholding agent shall withhold and timely pay any such Tax in accordance with
applicable law; and (iii) to the extent such Tax is an Indemnified Tax, the sum
payable by the applicable Loan Party shall be increased to the extent necessary
to ensure that, after all required deductions and withholdings have been made
(including such deductions and withholdings applicable to additional sums
payable under this Section 2.19), the applicable Lender (or, in the case of a
payment received by the Administrative Agent for its own account, the
Administrative Agent) receives on the due date a sum equal to what it would have
received had no such deduction or withholding been required or made. The
Borrower or the applicable withholding agent shall timely pay to the relevant
Governmental Authority in accordance with applicable law, or at the option of
the Administrative Agent timely reimburse it for the payment of, any Other
Taxes.
(c)    Indemnification by Borrower. Borrower shall indemnify the Administrative
Agent and each Lender, within 10 days after demand therefor, for the full amount
of any Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section 2.19) payable or paid by the
Administrative Agent or such Lender or required to be withheld or deducted from
a payment to the Administrative Agent or such Lender and any reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
were correctly or legally


57



--------------------------------------------------------------------------------




imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to Borrower by a Lender (with
a copy to the Administrative Agent), or by the Administrative Agent on its own
behalf or on behalf of a Lender, shall be conclusive absent manifest error.
(d)    [Reserved].
(e)    Evidence of Payments. As soon as practicable after any payment of Taxes
by any Loan Party to a Governmental Authority pursuant to this Section 2.19,
Borrower shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.
(f)    Evidence of Exemption From Applicable Withholding Taxes. Each Lender
shall, at such times as are reasonably requested by the Borrower or the
Administrative Agent, provide the Borrower and the Administrative Agent with any
documentation prescribed by law or reasonably requested by the Borrower or the
Administrative Agent certifying as to any entitlement of such Lender to an
exemption from, or reduction in, any withholding Tax (including backup
withholding) and to determine whether or not such Lender is subject to backup
withholding or information reporting requirements with respect to any payments
to be made to such Lender under any Credit Document. Each such Lender shall,
whenever a lapse in time or change in circumstances renders such documentation
(including any specific documentation required below in this Section 2.19(f))
obsolete, expired or inaccurate in any material respect, deliver promptly to the
Borrower and the Administrative Agent updated or other appropriate documentation
(including any new documentation reasonably requested by the Borrower or the
Administrative Agent) or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so. Each Lender hereby authorizes
the Administrative Agent to deliver to the Credit Parties and to any successor
Administrative Agent any documentation provided by such Lender to the
Administrative Agent pursuant to this Section 2.19(f). Notwithstanding anything
to the contrary in the preceding two sentences, the completion, execution and
submission of such documentation (other than such documentation set forth in
paragraphs (i) through (iii) below) shall not be required if in the Lender’s
reasonable judgment such completion, execution or submission would subject such
Lender to any material unreimbursed cost or expense or would materially
prejudice the legal or commercial position of such Lender.
Without limiting the foregoing:
(i)    Each Lender that is not a United States Person (as such term is defined
in Section 7701(a)(30) of the Internal Revenue Code) for U.S. federal income tax
purposes (a “Non-US Lender”) shall, to the extent it is legally eligible to do
so, deliver to Administrative Agent and Borrower, on or before the date on which
it becomes a Lender under this Agreement, and at such other times as may be
necessary in the determination of Borrower or Administrative Agent (each in the
reasonable exercise of its discretion), two executed original copies of
whichever of the following is applicable (i) Internal Revenue Service Form
W-8BEN, W-8BEN-E, W-8IMY or W-8ECI (or any successor forms), as applicable,
properly completed and duly executed by such Lender, and such other
documentation required under the Internal Revenue Code and reasonably requested
by Borrower or Administrative Agent as will enable Borrower or Administrative
Agent to determine whether such Lender is subject to deduction or withholding of
United States federal income tax with respect to any payments to such Lender of
principal, interest, fees or other amounts payable under any of the Credit
Documents, or (ii) in the case of a Non-US Lender


58



--------------------------------------------------------------------------------




claiming the benefits of the exemption for portfolio interest under Section
881(c) of the Internal Revenue Code, (x) a certificate in form and substance
reasonably acceptable to the Administrative Agent to the effect that such Non-US
Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Internal Revenue Code, a “10 percent shareholder” of Borrower within the meaning
of Section 881(c)(3)(B) of the Internal Revenue Code, or a “controlled foreign
corporation” that is related to the Borrower for purposes of Section
881(c)(3)(C) of the Internal Revenue Code and that no payments in connection
with any Credit Document are effectively connected with such Foreign Lender’s
conduct of a U.S. trade or business (a “U.S. Tax Compliance Certificate”) and
(y) Internal Revenue Service Form W-8BEN or Internal Revenue Service Form
W-8BEN-E, as applicable. To the extent a Non-US Lender is not the beneficial
owner, executed copies of Internal Revenue Service Form W-8IMY, accompanied by
Internal Revenue Service Form W-8ECI, Internal Revenue Service Form W-8BEN,
Internal Revenue Service Form W-8BEN-E, a U.S. Tax Compliance Certificate,
Internal Revenue Service Form W-9, and/or other certification documents from
each beneficial owner, as applicable; provided that if the Non-US Lender is a
partnership (and not a participating Lender) and one or more direct or indirect
partners of such Non-US Lender are claiming the portfolio interest exemption,
such Non-US Lender may provide a U.S. Tax Compliance Certificate on behalf of
such direct and indirect partner(s).
(ii)    Any Lender that is a United States Person shall, to the extent it is
legally eligible to do so, deliver to the Administrative Agent and Borrower on
or prior to the date on which such Lender becomes a Lender under this Agreement
(and from time to time thereafter upon the reasonable request of Borrower or the
Administrative Agent), two executed original copies of Internal Revenue Service
Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax.
(iii)    If a payment made to a Lender under any Credit Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Administrative Agent and Borrower at the time or
times prescribed by law and at such time or times reasonably requested by
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by Borrower or the Administrative
Agent as may be necessary for Borrower and the Administrative Agent to comply
with their obligations under FATCA, to determine whether such Lender has
complied with such Lender’s obligations under FATCA or to determine the amount,
if any, to deduct and withhold from such payment. Solely for purposes of this
Section 2.19(f)(iii), “FATCA” shall include any amendments made to FATCA after
the date of this Agreement.
Notwithstanding any other provision of this Section 2.19(f), no Lender shall be
required to deliver any documentation that such Lender is not legally eligible
to provide.
(g)    Refunds. If any party determines, in its sole discretion exercised in
good faith, that it has received a refund of any Taxes as to which it has been
indemnified pursuant to Section 2.19 (including by the payment of additional
amounts pursuant to Section 2.19), it shall pay to the indemnifying party an
amount equal to such refund (but only to the extent of indemnity payments made
with respect to the Taxes giving rise to such refund), net of all out-of-pocket
expenses (including Taxes) of such indemnified party and without interest (other
than any interest paid by the relevant Governmental


59



--------------------------------------------------------------------------------




Authority with respect to such refund). Such indemnifying party, upon the
request of such indemnified party, shall repay to such indemnified party the
amount paid over pursuant to this Section 2.19(g) (plus any penalties, interest
or other charges imposed by the relevant Governmental Authority) in the event
that such indemnified party is required to repay such refund to such
Governmental Authority. Notwithstanding anything to the contrary in this Section
2.19(g), in no event will the indemnified party be required to pay any amount to
an indemnifying party pursuant to this Section 2.19(g) the payment of which
would place the indemnified party in a less favorable net after-Tax position
than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.
(h)    Survival. Each party’s obligations under this Section 2.19 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Credit
Document.

2.20.    Obligation to Mitigate. Each Lender agrees that, if requested by the
Borrower, after the occurrence of an event or the existence of a condition that
would cause such Lender to become an Affected Lender or if such Lender requests
payments under Section 2.17, 2.18 or 2.19, such Lender will, to the extent not
inconsistent with the internal policies of such Lender and any applicable legal
or regulatory restrictions, use reasonable efforts to make, issue, fund or
maintain its Credit Extensions or assign its rights and obligations hereunder,
including any Affected Loans, through another lending office of such Lender, if
as a result thereof the circumstances which would cause such Lender to be an
Affected Lender would cease to exist or the additional amounts which would
otherwise be required to be paid to such Lender pursuant to Section 2.17, 2.18
or 2.19 would be materially reduced and if, as determined by such Lender in its
sole discretion, the making, issuing, funding or maintaining of such Commitments
or Loans through such other lending office or in accordance with such other
measures, as the case may be, would not otherwise adversely affect such
Commitments or Loans or the interests of such Lender; provided such Lender will
not be obligated to utilize such other lending office pursuant to this Section
2.20 unless Borrower agrees to pay all incremental expenses incurred by such
Lender as a result of utilizing such other office as described above. A
certificate as to the amount of any such expenses payable by Borrower pursuant
to this Section 2.20 (setting forth in reasonable detail the basis for
requesting such amount) submitted by such Lender to Borrower (with a copy to
Administrative Agent) shall be conclusive absent manifest error.

2.21.    Defaulting Lenders. Anything contained herein to the contrary
notwithstanding, in the event that any Lender violates any provision of Section
9.5(c), or defaults (in each case, a “Defaulting Lender”) in its obligation to
fund (a “Funding Default”) any Loan (in each case, a “Defaulted Loan”), then (a)
during any Default Period with respect to such Defaulting Lender, such
Defaulting Lender shall be deemed not to be a “Lender” for purposes of voting on
any matters (including the granting of any consents or waivers) with respect to
any of the Credit Documents; (b) to the extent permitted by applicable law,
until such time as the Default Excess, if any, with respect to such Defaulting
Lender shall have been reduced to zero, (i) any voluntary prepayment of the
Loans shall, if Administrative Agent so directs at the time of making such
voluntary prepayment, be applied to the Loans of other Lenders as if such
Defaulting Lender had no Loans outstanding and the Term Loan Exposure of such
Defaulting Lender were zero, and (ii) any mandatory prepayment of the Loans
shall, if Administrative Agent so directs at the time of making such mandatory
prepayment, be applied to the Loans of other Lenders (but


60



--------------------------------------------------------------------------------




not to the Loans of such Defaulting Lender) as if such Defaulting Lender had
funded all Defaulted Loans of such Defaulting Lender, it being understood and
agreed that Borrower shall not be entitled to retain any portion of any
mandatory prepayment of the Loans that is not paid to such Defaulting Lender
solely as a result of the operation of the provisions of this clause (b); (c)
any calculation of the aggregate amount of outstanding Term Loans hereunder (and
any amount of unused Term Loan Commitments hereunder) as at any date of
determination shall be calculated as if such Defaulting Lender had funded all
Defaulted Loans of such Defaulting Lender; and (d) such Defaulting Lender shall
not be entitled to receive any fees payable hereunder during the Default Period.
No Commitment of any Lender shall be increased or otherwise affected, and,
except as otherwise expressly provided in this Section 2.21, performance by
Borrower of its obligations hereunder and the other Credit Documents shall not
be excused or otherwise modified as a result of any Funding Default or the
operation of this Section 2.21. The rights and remedies against a Defaulting
Lender under this Section 2.21 are in addition to other rights and remedies
which Borrower may have against such Defaulting Lender with respect to any
Funding Default and which Administrative Agent or any Lender may have against
such Defaulting Lender with respect to any Funding Default or violation of
Section 9.5(c).

2.22.    Removal or Replacement of a Lender. Anything contained herein to the
contrary notwithstanding, in the event that: (a) (i) any Lender (an
“Increased-Cost Lender”) shall give notice to Borrower that such Lender is an
Affected Lender or that such Lender requests to receive payments under Section
2.17(b), 2.18, 2.19 or 2.20, (ii) the circumstances which have caused such
Lender to be an Affected Lender or which entitle such Lender to receive such
payments shall remain in effect, and (iii) such Lender shall fail to withdraw
such notice or request within five (5) Business Days after Borrower’s request
for such withdrawal; or (b) (i) any Lender shall become a Defaulting Lender,
(ii) the Default Period for such Defaulting Lender shall remain in effect, and
(iii) such Defaulting Lender shall fail to cure the default as a result of which
it has become a Defaulting Lender within five Business Days after Borrower’s
request that it cure such default; or (c) in connection with any proposed
amendment, modification, termination, waiver or consent with respect to any of
the provisions hereof as contemplated by Section 10.5(b), the consent of
Requisite Lenders shall have been obtained but the consent of one or more of
such other Lenders (each a “Non-Consenting Lender”) whose consent is required
shall not have been obtained; then, with respect to each such Increased-Cost
Lender, Defaulting Lender or Non-Consenting Lender (the “Terminated Lender”),
Borrower may, by giving written notice to Administrative Agent and any
Terminated Lender of its election to do so, elect to cause such Terminated
Lender (and such Terminated Lender hereby irrevocably agrees) to assign its
outstanding Loans and its Commitments, if any, in full to one or more Eligible
Assignees (each a “Replacement Lender”) in accordance with the provisions of
Section 10.6 and Terminated Lender shall pay any fees payable thereunder in
connection with such assignment; provided that, (1) on the date of such
assignment, the Replacement Lender shall pay to Terminated Lender an amount
equal to the sum of (A) an amount equal to the principal of, and all accrued
interest and premium (including any applicable Prepayment Premium) on, all
outstanding Loans of the Terminated Lender (except in the case of a Defaulting
Lender, such Defaulting Lender shall not receive its share of fees payable
hereunder with respect to the Default Period), and (B) an amount equal to all
accrued but theretofore unpaid fees owing to such Terminated Lender pursuant to
Section 2.10 (except in the case of a Defaulting Lender, such Defaulting Lender
shall not receive its share of fees payable hereunder with respect to the
Default Period); (2) on the date of such assignment, Borrower shall pay any
amounts payable to such Terminated Lender pursuant to Section 2.18 or 2.19; (3)
in the case of any such assignment resulting from a claim for compensation under
Section 2.18 or payments required to be made pursuant to Section 2.19, such
assignment will result in a reduction in such compensation or payments
thereafter, and (4) in the event such Terminated Lender is a Non-Consenting
Lender, each Replacement Lender shall consent, at the time of such assignment,
to each matter in respect of which such Terminated Lender was a Non-Consenting
Lender. Upon the prepayment


61



--------------------------------------------------------------------------------




of all amounts owing to any Terminated Lender and the termination of such
Terminated Lender’s Commitments, if any, such Terminated Lender shall no longer
constitute a “Lender” for purposes hereof; provided that any rights of such
Terminated Lender to indemnification hereunder shall survive as to such
Terminated Lender.

2.23.    Incremental Credit Extensions.
(a)    Borrower Request. Borrower may at any time after the Closing Date by
written notice to the Administrative Agent elect to request the establishment of
one or more new Term Loan Commitments (each, an “Incremental Term Loan
Commitment”) in a minimum amount of at least $10,000,000 and in integral
multiples of $5,000,000 in excess thereof, and up to a maximum aggregate
principal amount of $50,000,000. Each such notice shall specify (i) the date
(each, an “Increase Effective Date”) on which Borrower proposes that such
Incremental Term Loan Commitment shall be effective, which shall be a date not
less than ten (10) Business Days after the date on which such notice is
delivered to the Administrative Agent and (ii) the identity of each person to
whom Borrower proposes any portion of such Incremental Term Loans be allocated
and the amounts of such allocations; provided that, (1) Borrower shall first
seek Incremental Term Loan Commitments from the existing Lenders (provided
further that none of the existing Lenders will be required to provide any
Incremental Term Loan Commitments, and any decision whether or not to do so by
any such existing Lender shall be made at the sole discretion of such existing
Lender) and (2) if such existing Lenders decline to provide all or a portion of
such Commitments on terms acceptable to Borrower within a reasonable period of
time (in any event, not to exceed ten (10) Business Days) following such
request, then Borrower may seek commitments therefor from other Eligible
Assignees (an “Additional Lender”); provided further that the Administrative
Agent shall have consented (not to be unreasonably withheld, delayed or
conditioned) to such Additional Lender’s making such Incremental Term Loans if
such consent would be required under Section 10.6 for an assignment of Loans, as
applicable, to such Additional Lender.
(b)    Conditions. Each Incremental Term Loan Commitment shall become effective
as of such Increase Effective Date; provided that:
(i)    each of the conditions set forth in Section 3.2 shall be satisfied;
(ii)    Borrower shall deliver or cause to be delivered any legal opinions or
other documents reasonably requested by the Lenders providing such Incremental
Term Loan Commitments in connection with any such transaction; and
(iii)    Borrower shall be in pro forma compliance with the Financial Covenant
after the incurrence of such Incremental Term Loans.
(c)    Terms of Incremental Term Loan Commitments. The terms and provisions of
each Incremental Term Loan Commitment shall be as follows:
(i)    terms and provisions of Loans made pursuant to Incremental Term Loan
Commitments (“Incremental Term Loans”) shall be, except as otherwise set forth
herein, identical to the Term Loans (it being understood that Incremental Term
Loans may be part of an existing tranche of Term Loans);
(ii)    the weighted average life to maturity of all Incremental Term Loans
shall be no shorter than the weighted average life to maturity of the existing
Term Loans;


62



--------------------------------------------------------------------------------




(iii)    the maturity date of Incremental Term Loans shall not be earlier than
the Latest Maturity Date;
(iv)    the Applicable Margins and, subject to clause (ii) above, amortization
schedule for the Incremental Term Loans shall be determined by Borrower and the
applicable new Lenders; provided that the initial yield (including any original
issue discount or similar yield-related discounts, deductions or payments, but
excluding arrangement, structuring and underwriting fees and any other fees not
paid or payable generally to the applicable new Lenders) of the Incremental Term
Loans paid or payable by Borrower to the lenders with respect to such
Incremental Term Loans shall not, at any time, be more than 0.50% per annum
higher than the yield for the then outstanding Term Loans calculated in the same
manner (or, if such initial yield exceeds the yield for the then outstanding
Term Loans by more than 0.50% per annum, the yield for the Term Loans shall
automatically be increased by an amount equal to the difference between the
yield with respect to the Incremental Term Loans and the yield for the then
outstanding Term Loans minus 0.50% per annum (the “MFN Protection”); and
(v)    the Incremental Term Loans shall not be secured by any assets of Parent
and its Subsidiaries other than the Collateral and, if guaranteed, shall not be
guaranteed by any Subsidiary that is not a Guarantor.
Each Incremental Term Loan Commitment shall be effected by a joinder agreement
(the “Increase Joinder”) executed by Borrower, the Administrative Agent and each
Lender making such increased or new Incremental Term Loan Commitment, in form
and substance reasonably satisfactory to each of them. The Increase Joinder may,
without the consent of any other Lenders, effect such amendments to this
Agreement and the other Credit Documents as may be necessary or appropriate, in
the opinion of the Administrative Agent, to effect the provisions of this
Section 2.23 and, if applicable, to make an Incremental Term Loan fungible
(including for U.S. federal income tax purposes) with the outstanding Term Loans
(subject to the limitations in Section 2.23(c)). In addition, unless otherwise
specifically provided herein, all references in Credit Documents to Term Loans
shall be deemed, unless the context otherwise requires, to include references to
Incremental Term Loans, respectively, made pursuant to this Agreement.
(d)    Making of New Term Loans. On any Increase Effective Date on which
Incremental Term Loan Commitments are effective, subject to the satisfaction of
the foregoing terms and conditions, each Lender of such Incremental Term Loan
Commitment shall make an Incremental Term Loan to Borrower in an amount equal to
its Incremental Term Loan Commitment.
(e)    Equal and Ratable Benefit. The Loans and Commitments established pursuant
to this paragraph shall constitute Loans and Commitments under, and shall be
entitled to all the benefits afforded by, this Agreement and the other Credit
Documents, and shall, without limiting the foregoing, benefit equally and
ratably from the security interests created by the Collateral Documents.
Borrower shall take any actions reasonably required by the Administrative Agent
to ensure and/or demonstrate that the Liens and security interests granted by
the Collateral Documents continue to be perfected under the UCC or otherwise
after giving effect to the establishment of any such class of Term Loans or any
such new Commitments.

2.24.    Refinancing Amendments.
At any time after the Closing Date, the Borrower may obtain, from any Lender or
any Additional Lender, Credit Agreement Refinancing Indebtedness in respect of
all or any portion of the Loans (which


63



--------------------------------------------------------------------------------




for purposes of this sentence will be deemed to include any Incremental Term
Loans or Other Term Loans) in the form of Other Term Loans or Other Term
Commitments; provided that, Borrower shall first seek such Credit Agreement
Refinancing Indebtedness from the existing Lenders (provided further that none
of the existing Lenders will be required to provide any such Credit Agreement
Refinancing Indebtedness, and any decision whether or not to do so by any such
existing Lender shall be made at the sole discretion of such existing Lender)
and (2) if such existing Lenders decline to provide all or a portion of such
Credit Agreement Refinancing Indebtedness on terms acceptable to Borrower within
a reasonable period of time (in any event, not to exceed ten (10) Business Days)
following such request, then Borrower may request such Credit Agreement
Refinancing Indebtedness from an Additional Lender; provided further that such
Credit Agreement Refinancing Indebtedness (i) shall comply with the definition
of “Credit Agreement Refinancing Indebtedness”, (ii) will have such pricing,
premiums and optional prepayment or redemption terms as may be agreed by the
Borrower and the applicable Lenders thereof (provided that such Credit Agreement
Refinancing Indebtedness may participate on a pro rata basis or on a less than
pro rata basis (but not on a greater than pro rata basis) in any voluntary or
mandatory prepayments hereunder, as specified in the applicable Refinancing
Amendment), (iii) the proceeds of such Credit Agreement Refinancing Indebtedness
shall be applied, substantially concurrently with the incurrence thereof, to the
prepayment of outstanding Loans and (iv) subject to clause (ii) above, will have
terms and conditions that are substantially identical to, or less favorable
(taken as a whole) to the investors providing such Credit Agreement Refinancing
Indebtedness than, the Refinanced Debt; provided further that the terms and
conditions applicable to such Credit Agreement Refinancing Indebtedness may
provide for any additional or different financial or other covenants or other
provisions that are agreed between the Borrower and the Lenders thereof and
applicable only during periods after the Latest Maturity Date that is in effect
on the date such Credit Agreement Refinancing Indebtedness is issued, incurred
or obtained. The effectiveness of any Refinancing Amendment shall be subject to
the satisfaction on the date thereof of each of the conditions set forth in
Section 3.2 and, to the extent reasonably requested by the Administrative Agent,
receipt by the Administrative Agent of legal opinions, board resolutions,
officers’ certificates and/or reaffirmation agreements generally consistent with
those delivered on the Closing Date under Section 3.1 (other than changes to
such legal opinions resulting from a change in law, change in fact or change to
counsel’s form of opinion reasonably satisfactory to the Administrative Agent).
Each Class of Credit Agreement Refinancing Indebtedness incurred under this
Section 2.24 shall be in an aggregate principal amount that is not less than
$10,000,000. The Administrative Agent shall promptly notify each Lender as to
the effectiveness of each Refinancing Amendment. Each of the parties hereto
hereby agrees that, upon the effectiveness of any Refinancing Amendment, this
Agreement shall be deemed amended to the extent (but only to the extent)
necessary to reflect the existence and terms of the Credit Agreement Refinancing
Indebtedness incurred pursuant thereto (including any amendments necessary to
treat the Loans and Commitments subject thereto as Other Term Loans and/or Other
Term Commitments). Any Refinancing Amendment may, without the consent of any
other Lenders, effect such amendments to this Agreement and the other Credit
Documents as may be necessary or appropriate, in the reasonable opinion of the
Administrative Agent and the Borrower, to effect the provisions of this Section
2.24.

SECTION 3.
CONDITIONS PRECEDENT


3.1.    Closing Date. The obligation of each Lender to make a Credit Extension
on the Closing Date is subject to the satisfaction, or waiver in accordance with
Section 10.5, of the following conditions on or before the Closing Date:


64



--------------------------------------------------------------------------------




(a)    Credit Documents. Administrative Agent shall have received sufficient
copies of each Credit Document originally executed and delivered by the
applicable Loan Parties for each Lender.
(b)    Secretary’s Certificate; Organizational Documents; Incumbency.
Administrative Agent shall have received a certificate relating to each Loan
Party, which shall include (i) sufficient copies of each Organizational Document
executed and delivered by each Loan Party, if applicable, and, to the extent
applicable, certified as of a recent date by the appropriate governmental
official; (ii) signature and incumbency certificates of the officers of each
Loan Party executing the Credit Documents to which it is a party; (iii)
resolutions of the board of directors or similar governing body of each Loan
Party approving and authorizing the execution, delivery and performance of this
Agreement and the other Credit Documents to which it is a party or by which it
or its assets may be bound as of the Closing Date; (iv) a good standing
certificate from the applicable Governmental Authority of each Loan Party in its
respective jurisdiction of organization, dated a recent date prior to the
Closing Date, in each case certified as of the Closing Date by a secretary or an
assistant secretary of such Loan Party as being in full force and effect without
modification or amendment; and (v) such other documents as Administrative Agent
may reasonably request.
(c)    Organizational and Capital Structure. The organizational structure and
capital structure of each Loan Party and its Subsidiaries shall be as set forth
on Schedule 4.2.
(d)    [Intentionally Reserved.]
(e)    Governmental Authorizations and Consents. Each Loan Party shall have
obtained all Governmental Authorizations and all material consents of other
Persons, in each case that are necessary or advisable in connection with the
transactions contemplated by the Credit Documents and each of the foregoing
shall be in full force and effect and in form and substance reasonably
satisfactory to Administrative Agent. All applicable waiting periods shall have
expired without any action being taken or threatened by any competent authority
which would restrain, prevent or otherwise impose adverse conditions on the
transactions contemplated by the Credit Documents or the financing thereof and
no action, request for stay, petition for review or rehearing, reconsideration,
or appeal with respect to any of the foregoing shall be pending, and the time
for any applicable agency to take action to set aside its consent on its own
motion shall have expired.
(f)    [Intentionally Reserved.]
(g)    Collateral. In order to create in favor of Collateral Agent, for the
benefit of Secured Parties, a valid, perfected First Priority security interest
in the Collateral, Collateral Agent shall have received:
(i)    evidence reasonably satisfactory to Collateral Agent of the compliance by
each Loan Party with its obligations under the Pledge and Security Agreement and
the other Collateral Documents (including, without limitation, such Loan Party’s
obligations to authorize or execute, as the case may be, and deliver UCC
financing statements, originals of Securities, instruments and chattel paper);
(ii)    a completed Perfection Certificate dated as of the Closing Date and
executed by an Authorized Officer of each Loan Party, together with all
attachments


65



--------------------------------------------------------------------------------




contemplated thereby, including (A) the results of a recent search, by a Person
reasonably satisfactory to Collateral Agent, of all effective UCC financing
statements (or equivalent filings) made with respect to any personal or mixed
property of each Loan Party in the jurisdictions where each such Loan Party is
organized and/or authorized to do business (as further specified in the
Perfection Certificate), and (B) UCC termination statements (or similar
documents) duly authorized by all applicable Persons for filing in all
applicable jurisdictions as may be necessary to terminate any effective UCC
financing statements (or equivalent filings) disclosed in such search (other
than any such financing statements in respect of Permitted Liens); and
(iii)    evidence that each Loan Party shall have taken or caused to be taken
any other action, executed and delivered or caused to be executed and delivered
any other agreement, document and instrument (including without limitation, any
intercompany notes evidencing Indebtedness permitted to be incurred pursuant to
Section 6.1(b)) and made or caused to be made any other filing and recording
(other than as set forth herein) reasonably required by Collateral Agent.
(h)    [Intentionally Reserved.]
(i)    Financial Statements. Administrative Agent and Lenders shall have
received from Borrower the Historical Financial Statements and the Financial
Model.
(j)    [Intentionally Reserved.]
(k)    Opinion Letter of Counsel to the Loan Parties. The Administrative Agent,
the Lenders and their respective counsel shall have received originally executed
copies of a favorable written opinion letter of (x) Ropes & Gray LLP, counsel
for the Loan Parties and (y) Venable LLP, Maryland counsel for Parent, in each
case as to such matters as Administrative Agent may reasonably request, dated as
of the Closing Date, addressed to the Administrative Agent and the Lenders, and
otherwise in form and substance reasonably satisfactory to Administrative Agent
(and each Loan Party hereby instructs such counsel to deliver such opinion
letter to Administrative Agent, the Lenders and their respective counsel).
(l)    [Intentionally Reserved.]
(m)    Fees and Expenses. Borrower shall have paid to Administrative Agent, the
Lead Arranger and the Lenders, (i) the fees payable under the Fee Letter and
(ii) the fees payable on the Closing Date referred to in Section 2.10, as well
as all other amounts due and payable on or prior to the Closing Date, including,
reasonable out-of-pocket expenses required to be reimbursed or paid by the
Borrower hereunder.
(n)    Solvency Certificate. On the Closing Date, Administrative Agent shall
have received a Solvency Certificate from Parent (in form, scope and substance
reasonably satisfactory to Administrative Agent) dated as of the Closing Date
certifying that after giving effect to the making of the Loans on the Closing
Date, Parent and its Subsidiaries, on a consolidated basis, are Solvent.
(o)    Closing Date Certificate. Borrower shall have delivered to Administrative
Agent an executed Closing Date Certificate, together with all attachments
thereto.


66



--------------------------------------------------------------------------------




(p)    Refinancing. On or prior to the Closing Date, Administrative Agent shall
have received evidence that all Liens securing the obligations under the
Existing Credit Agreement and guarantees in respect thereof have been or
concurrently with the funding of the Initial Term Loans Closing Date will be
released.
(q)    KYC and Beneficial Ownership. The Administrative Agent shall have
received, (i) at least five (5) day prior to the Closing Date, all documentation
and other information regarding the Loan Parties requested in connection with
applicable “know your customer” and anti-money laundering rules and regulations,
including the Patriot Act, to the extent requested in writing of the Borrower by
Administrative Agent at least ten (10) days prior to the Closing Date and (ii)
to the extent the Borrower qualifies as a “legal entity customer” under the
Beneficial Ownership Regulation, at least five (5) days prior to the Closing
Date, a Beneficial Ownership Certification in relation to the Borrower.
(r)    Representations and Warranties. The representations and warranties
contained herein and in the other Credit Documents shall be true and correct in
all material respects (without duplication of any materiality qualifier
contained therein) on and as of the Closing Date, except to the extent such
representations and warranties specifically relate to an earlier date, in which
case such representations and warranties shall have been true and correct in all
material respects (without duplication of any materiality qualifier contained
therein) on and as of such earlier date.
(s)    No Default. As of the Closing Date, no event shall have occurred and be
continuing or would result from the consummation of the Credit Extension on the
Closing Date that would constitute an Event of Default or a Default.
(t)    Funding Notice. Administrative Agent shall have received a fully executed
Funding Notice in accordance with the requirements set forth in Section 2.1(b).
Each Lender, by delivering its signature page to this Agreement, shall be deemed
to have acknowledged receipt of, and consented to and approved, each Credit
Document and each other document required to be approved by any Agent, Lead
Arranger, Requisite Lenders or Lenders, as applicable on the Closing Date.

3.2.    Conditions to Each Credit Extension after the Closing Date.
(a)    Conditions Precedent. The obligation of each Lender to make any Loan on
any Credit Date after the Closing Date (other than a Funding Notice requesting a
continuation of Loans) is subject to the satisfaction, or waiver in accordance
with Section 10.5, of the following conditions precedent:
(i)    Administrative Agent shall have received a fully executed and delivered
Funding Notice;
(ii)    the requested Term Loan shall not exceed the unused Term Loan Commitment
then in effect;
(iii)    as of such Credit Date, the representations and warranties contained
herein and in the other Credit Documents shall be true and correct in all
material respects (without duplication of any materiality qualifier contained
therein) on and as of that Credit Date to the same extent as though made on and
as of that date, except to the extent such representations


67



--------------------------------------------------------------------------------




and warranties specifically relate to an earlier date, in which case such
representations and warranties shall have been true and correct in all material
respects (without duplication of any materiality qualifier contained therein) on
and as of such earlier date; and
(iv)    as of such Credit Date, no event shall have occurred and be continuing
or would result from the consummation of the applicable Credit Extension that
would constitute an Event of Default or a Default.
(b)    Notices. Any Notice shall be executed by an Authorized Officer in a
writing delivered to Administrative Agent. In lieu of delivering a Notice,
Borrower may give Administrative Agent telephonic notice by the required time of
any proposed borrowing; provided that each such notice shall be promptly
confirmed in writing by delivery of the applicable Notice to Administrative
Agent on or before the applicable Credit Date. Neither Administrative Agent nor
any Lender shall incur any liability to Borrower in acting upon any telephonic
notice referred to above that Administrative Agent believes in good faith to
have been given by an Authorized Officer or other Person authorized on behalf of
Borrower or for otherwise acting in good faith.

SECTION 4.
REPRESENTATIONS AND WARRANTIES

In order to induce Agents and Lenders to enter into this Agreement and to make
each Credit Extension to be made thereby, Borrower and each Guarantor represents
and warrants to each Agent, the Lead Arranger and Lender, on the Closing Date
and on each Credit Date, that the following statements are true and correct:

4.1.    Organization; Requisite Power and Authority; Qualification. Borrower and
each Guarantor (a) is duly organized, validly existing and in good standing
under the laws of its jurisdiction of organization, (b) has all requisite power
and authority to own and operate its properties, to carry on its business as now
conducted and as proposed to be conducted, to enter into the Credit Documents to
which it is a party and to carry out the transactions contemplated thereby, and
(c) is qualified to do business and in good standing in every jurisdiction where
its assets are located and wherever necessary to carry out its business and
operations, except in jurisdictions where the failure to be so qualified or in
good standing has not had, and could not be reasonably expected to have, a
Material Adverse Effect.

4.2.    Capital Stock and Ownership. The Capital Stock of each Loan Party and
each of its Subsidiaries has been duly authorized and validly issued and is
fully paid and, in the case of Capital Stock evidencing corporate interests,
non-assessable. Except as set forth on Schedule 4.2, as of the date hereof,
there is no existing option, warrant, call, right, commitment or other agreement
to which a Loan Party or any of its Subsidiaries is a party requiring, and there
is no membership interest or other Capital Stock of a Loan Party or any of its
Subsidiaries outstanding which upon conversion or exchange would require, the
issuance by such Loan Party or any of its Subsidiaries of any additional
membership interests or other Capital Stock of such Loan Party or any of its
Subsidiaries or other Securities convertible into, exchangeable for or
evidencing the right to subscribe for or purchase, a membership interest or
other Capital Stock of such Loan Party or any of its Subsidiaries. Schedule 4.2
correctly sets forth the capital structure of each Loan Party and the ownership
interest of the Loan Parties and each of its Subsidiaries in their respective
Subsidiaries as of the Closing Date.

4.3.    Due Authorization. The execution, delivery and performance of the Credit
Documents to which it is a party have been duly authorized by all necessary
action on the part of Borrower and each Guarantor.


68



--------------------------------------------------------------------------------





4.4.    No Conflict. The execution, delivery and performance by each Loan Party
of the Credit Documents to which it is a party and the consummation of the
transactions contemplated by the Credit Documents do not and will not (a)
violate (i) any provision of any law or any governmental rule or regulation
applicable to such Loan Party in any material respect, (ii) any of the
Organizational Documents of such Loan Party, except to the extent such violation
would not reasonably be expected to have a Material Adverse Effect or (iii) any
order, judgment or decree of any Governmental Authority binding on such Loan
Party in any material respect; (b) conflict with, result in a breach of or
constitute (with due notice or lapse of time or both) a default under any
Contractual Obligation of such Loan Party, except to the extent such violation
would not reasonably be expected to have a Material Adverse Effect; (c) result
in or require the creation or imposition of any Lien upon any of the material
properties or assets of such Loan Party (other than any Liens created under any
of the Credit Documents in favor of Collateral Agent, on behalf of Secured
Parties); or (d) require any approval of stockholders, members or partners or
any approval or consent of any Person under any Contractual Obligation of such
Loan Party, except for such approvals or consents (x) which have been obtained
on or before the Closing Date and disclosed in writing to Lenders and are in
full force and effect or (y) the failure of which to obtain would not reasonably
be expected to have a Material Adverse Effect.

4.5.    Governmental Consents. The execution, delivery and performance by each
Loan Party of the Credit Documents to which it is a party and the consummation
of the transactions contemplated by the Credit Documents do not and will not
require any registration with, consent or approval of, or notice to, or other
action to, with or by, any Governmental Authority except for (a) filings and
recordings with respect to the Collateral to be made, or otherwise delivered to
Collateral Agent for filing and/or recordation, as of the Closing Date, (b) such
as have been obtained or made and are in full force and effect and (c) consents,
approvals, registrations, filings, notices or other actions the failure to
obtain or perform which would not reasonably be expected to have a Material
Adverse Effect.

4.6.    Binding Obligation. Each Credit Document has been duly executed and
delivered by each Loan Party and is the legally valid and binding obligation of
such Loan Party, enforceable against such Loan Party in accordance with its
respective terms, except as may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws relating to or limiting creditors’
rights generally or by equitable principles relating to enforceability.

4.7.    Historical Financial Statements. The Historical Financial Statements
were prepared in conformity with GAAP and fairly present, in all material
respects, the financial position, on a consolidated basis, of the Persons
described in such financial statements as at the respective dates thereof and
the results of operations and cash flows, on a consolidated basis, of the
entities described therein for each of the periods then ended, subject, in the
case of any such unaudited financial statements, to changes resulting from audit
and normal year-end adjustments and the absence of footnotes. As of the Closing
Date, neither Borrower, any Guarantor nor any of their respective Subsidiaries
has any contingent liability or liability for taxes, long-term lease or unusual
forward or long-term commitment required by GAAP to be reflected in the
Historical Financial Statements or the notes thereto that is not reflected in
the Historical Financial Statements or the notes thereto and which in any such
case is material in relation to the business, operations, assets or financial
condition of Parent and any of its Subsidiaries taken as a whole.

4.8.    Financial Model. On and as of the Closing Date, a Financial Model of
Parent and its Subsidiaries for the period of Fiscal Year 2020 through and
including Fiscal Year 2022 (which Financial Model shall include in the case of
Fiscal Year 2020 projections for each Fiscal Quarter during such Fiscal Year and
annually for periods thereafter) (the “Financial Model”) is based on good faith
estimates and


69



--------------------------------------------------------------------------------




assumptions believed by the management of Borrower to be reasonable at the time
made; provided that the projections in the Financial Model are not to be viewed
as facts and that actual results during the period or periods covered by the
Financial Model may differ from such projections and that the differences may be
material.

4.9.    No Material Adverse Change. Since December 31, 2018, no event,
circumstance or change has occurred that has caused or evidences, either in any
case or in the aggregate, a Material Adverse Effect.

4.10.    [Intentionally Reserved.]

4.11.    Adverse Proceedings, etc. There are no Adverse Proceedings that
materially impair the transactions contemplated by the Credit Documents or that,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect. Borrower, each Guarantor and their respective
Subsidiaries (a) are not in violation of any applicable laws (including
Environmental Laws) that, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect, and (b) are not subject to or in
default with respect to any final judgments, writs, injunctions, decrees,
orders, rules or regulations of any court or any federal, state, municipal or
other governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign, that, individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect.

4.12.    Payment of Taxes. (i) All federal and other material tax returns,
reports and statements (including any attachments thereto or amendments thereof)
(collectively, the “Tax Returns”) of each Loan Party filed or required to have
been filed by any of them have been timely filed, and (ii) all material Taxes,
assessments, fees and other governmental charges upon such Loan Party and upon
its properties, assets, income, businesses and franchises which have been due
and payable have been paid, except for the payment of any such Taxes,
assessments, fees and other governmental charges which are being diligently
contested by such Loan Party in good faith by appropriate proceedings and for
which adequate reserves have been made in accordance with GAAP. To the knowledge
of each Loan Party, except as provided for on Schedule 4.12, no Tax Return of
such Loan Party or any of its Subsidiaries is currently under an audit or
examination, and such Loan Party has not received written notice of any proposed
audit or examination, in each case, where a material amount of Tax is at issue.

4.13.    Properties.
(a)    Title. Except as to any deficiency or defect that, individually or in the
aggregate, would not reasonably be expected to have a Material Adverse Effect,
each Loan Party has (i) good, sufficient and legal title to (in the case of fee
interests in real property), (ii) valid leasehold interests in (in the case of
leasehold interests in real or personal property), (iii) valid licensed rights
in (in the case of licensed interests in intellectual property) and (iv) good
title to (in the case of all other personal property), all of its properties and
assets reflected in the Historical Financial Statements and in the most recent
financial statements delivered pursuant to Section 5.1, in each case except for
immaterial assets and assets disposed of since the date of such financial
statements in the ordinary course of business or as otherwise permitted under
Section 6.9. Except as permitted by this Agreement (including as to Permitted
Liens), all such properties and assets are free and clear of Liens.
(b)    Real Estate. As of the Closing Date, Schedule 4.13 contains a true,
accurate and complete list of (i) all Real Estate Assets of each Loan Party,
noting thereon which such Real Estate Assets are Material Real Estate Assets,
and (ii) all leases, subleases or assignments of leases (together with all
amendments, modifications, supplements, renewals or extensions of any thereof)
affecting each


70



--------------------------------------------------------------------------------




Real Estate Asset of each Loan Party, regardless of whether such Loan Party is
the landlord or tenant (whether directly or as an assignee or successor in
interest) under such lease, sublease or assignment. Each agreement listed in
clause (ii) of the immediately preceding sentence is in full force and effect
and each Loan Party does not have any knowledge of any default that has occurred
and is continuing thereunder, and each such agreement constitutes the legally
valid and binding obligation of such Loan Party, enforceable against such Loan
Party in accordance with its terms, except (i) as enforcement may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws relating to
or limiting creditors’ rights generally or by equitable principles or (ii) as
would not, individually or in the aggregate, be reasonably expected to result in
a Material Adverse Effect.

4.14.    Environmental Matters. Neither Borrower, any Guarantor nor any of their
respective Subsidiaries, Facilities or operations are subject to any outstanding
Environmental Claim, written order, consent decree or settlement agreement with
any Person relating to any Environmental Law or any Hazardous Materials Activity
that, individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect. Neither Borrower, any Guarantor nor any of their
respective Subsidiaries has received any letter or request for information under
Section 104 of the Comprehensive Environmental Response, Compensation, and
Liability Act (42 U.S.C. § 9604) or any comparable Environmental Law that,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect. There are and, to each Loan Parties’ knowledge, have
been, no conditions, occurrences, or Hazardous Materials Activities which could
reasonably be expected to form the basis of an Environmental Claim against any
Loan Party or its Subsidiaries that, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect. Each Loan Party and
its Subsidiaries are and have been in compliance with all Environmental Laws
(including past, current or reasonably foreseeable future requirements pursuant
to or under Environmental Laws) except as could not be reasonably expected to
have, individually or in the aggregate, a Material Adverse Effect. No event or
condition has occurred or is occurring with respect to each Loan Party or any of
its Subsidiaries or Facilities relating to any Environmental Law, any Release of
Hazardous Materials, or any Hazardous Materials Activity which individually or
in the aggregate has had, or could reasonably be expected to have, a Material
Adverse Effect.

4.15.    No Defaults. Neither Borrower nor any Guarantor is in default in the
performance, observance or fulfillment of any of the obligations, covenants or
conditions contained in any of its Contractual Obligations, and no condition
exists which, with the giving of notice or the lapse of time or both, could
constitute such a default, except, with respect to any of the foregoing, where
the consequences, direct or indirect, of such default or defaults, if any, could
not reasonably be expected to have a Material Adverse Effect.

4.16.    [Intentionally Reserved.]

4.17.    Governmental Regulation. Each Loan Party is not subject to regulation
under the Investment Company Act of 1940 or under any other federal or state
statute or regulation which may limit its ability to incur Indebtedness or which
may otherwise render all or any portion of the Obligations unenforceable. Each
Loan Party is not a “registered investment company” or a “principal underwriter”
of a “registered investment company” as such terms are defined in the Investment
Company Act of 1940.

4.18.    Margin Stock. Each Loan Party is not engaged principally, or as one of
its important activities, in the business of extending credit for the purpose of
purchasing or carrying any Margin Stock, and no part of the proceeds of the
Loans made to Borrower will be used to purchase or carry any such


71



--------------------------------------------------------------------------------




Margin Stock or to extend credit to others for the purpose of purchasing or
carrying any such Margin Stock, in each case that violates the provisions of
Regulation T, U or X of the Federal Reserve Board.

4.19.    Employee Matters. Neither Borrower, any Guarantor nor any of their
respective Subsidiaries is engaged in any unfair labor practice that could
reasonably be expected to have a Material Adverse Effect. There is (a) no unfair
labor practice complaint pending against Borrower, any Guarantor or any of their
respective Subsidiaries, or to the best knowledge of each Loan Party, threatened
against any of them before the National Labor Relations Board and no grievance
or arbitration proceeding arising out of or under any collective bargaining
agreement that is so pending against Borrower, a Guarantor or any of their
respective Subsidiaries or to the best knowledge of each Loan Party, threatened
against any of them, (b) no strike or work stoppage in existence or threatened
involving Borrower, a Guarantor or any of their respective Subsidiaries, and (c)
to the best knowledge of each Loan Party, no union representation question
existing with respect to the employees of Borrower, a Guarantor or any of their
respective Subsidiaries and, to the best knowledge of each Loan Party, no union
organization activity that is taking place, except (with respect to any matter
specified in clause (a), (b) or (c) above, either individually or in the
aggregate) such as could not reasonably be expected to have a Material Adverse
Effect.

4.20.    Employee Benefit Plans. Except as could not reasonably be expected to
have a Material Adverse Effect: (a) Borrower, each Guarantor and each of their
respective Subsidiaries and each of their respective ERISA Affiliates are in
compliance with all applicable provisions and requirements of ERISA and the
Internal Revenue Code and the regulations and published interpretations
thereunder with respect to each Employee Benefit Plan, and have performed all
their obligations under each Employee Benefit Plan, (b) each Employee Benefit
Plan which is intended to qualify under Section 401(a) of the Internal Revenue
Code so qualifies, (c) no liability to the PBGC (other than required premium
payments due but not delinquent), the Internal Revenue Service, any Employee
Benefit Plan or any trust established under Title IV of ERISA has been or is
expected to be incurred by Borrower, any Guarantor, any of their respective
Subsidiaries or any of their ERISA Affiliates, (d) no ERISA Event has occurred
or is reasonably expected to occur, (e) except to the extent required under
Section 4980B of the Internal Revenue Code or similar state laws, no Employee
Benefit Plan provides health or welfare benefits (through the purchase of
insurance or otherwise) for any retired or former employee of Borrower or any of
its Subsidiaries, and (f) Borrower, each Guarantor, each of their respective
Subsidiaries and each of their ERISA Affiliates have complied with the
requirements of Section 515 of ERISA with respect to each Multiemployer Plan and
are not in “default” (as defined in Section 4219(c)(5) of ERISA) with respect to
payments to a Multiemployer Plan.

4.21.    Certain Fees. No broker’s or finder’s fee or commission claimed by any
Person by, through or under any Loan Party will be payable with respect hereto
or any of the transactions contemplated hereby, except for fees disclosed to
Administrative Agent prior to the Closing Date.

4.22.    Solvency. On the Closing Date, after giving effect to the transactions
contemplated hereby, Parent and its Subsidiaries, on a consolidated basis, are
Solvent.

4.23.    Compliance with Statutes, etc. Each of the material licenses or permits
required by any applicable federal, state or local law, rule or regulation for
the operation of the businesses of Borrower, each Guarantor and their respective
Subsidiaries is valid and in effect, except as, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect. Borrower, each Guarantor and their respective Subsidiaries are in
compliance with all applicable statutes, regulations and orders of, and all
applicable restrictions imposed by, all Governmental Authorities, in respect of
the conduct of their business and the ownership of their property (including
compliance with all applicable


72



--------------------------------------------------------------------------------




Environmental Laws with respect to any Real Estate Asset or governing their
business and the requirements of any permits issued under such Environmental
Laws with respect to any such Real Estate Asset or the operations of Borrower,
any Guarantor or any of their respective Subsidiaries), except such
non-compliance that, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

4.24.    Disclosure. (a) Neither (i) all written factual information nor (ii)
any representation or warranty of any Loan Party contained in any Credit
Document or in any other documents, certificates or written statements (taken as
a whole, and excluding projections, any information of a general economic or
industry specific nature) furnished to Lenders by or on behalf of Borrower, any
Guarantor or any of their respective Subsidiaries on or prior to the Closing
Date for use in connection with the transactions contemplated hereby contains
any untrue statement of a material fact or omits to state a material fact
necessary in order to make the statements contained herein or therein (taken as
a whole) not misleading in any material respect in light of the circumstances in
which the same were made (after giving effect to all supplements and updates).
Any projections and pro forma financial information contained in such materials
are based upon good faith estimates and reasonable assumptions, it being
recognized by Lenders that such projections and pro forma financial information
of a forward-looking nature as to future events are not to be viewed as facts
and that actual results during the period or periods covered by any such
projections may differ from the projected results and such differences may be
material.
(a)    As of the Closing Date, the information included in the Beneficial
Ownership Certification (to the extent required by the Beneficial Ownership
Regulations and requested by the Administrative Agent or the Lenders) is true
and correct in all respects.

4.25.    Patriot Act. To the extent applicable, each Loan Party is in compliance
with the (i) Trading with the Enemy Act, as amended, and each of the foreign
assets control regulations of the United States Treasury Department (31 C.F.R.,
Subtitle B, Chapter V, as amended) and any other enabling legislation or
executive order relating thereto, and (ii) Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism (USA
Patriot Act of 2001) (the “Act”). No part of the proceeds of the Loans will be
used, directly or indirectly, for any payments to any governmental official or
employee, political party, official of a political party, candidate for
political office, or any Person, in order to obtain, retain or direct business
or obtain any improper advantage, in violation of the United States Foreign
Corrupt Practices Act of 1977, as amended (the “FCPA”).

4.26.    Foreign Assets Control Regulations and Anti-Money Laundering. Borrower,
each Guarantor and each of their respective Subsidiaries, has for the past five
(5) years been, and currently is and will remain in compliance in all respects
with all U.S. economic sanctions laws, executive orders and implementing
regulations as promulgated by the U.S. Treasury Department’s Office of Foreign
Assets Control (“OFAC”), and all applicable anti-money laundering and
counter-terrorism financing provisions of the Bank Secrecy Act (31 U.S.C.
Sections 5301 et seq.) and all regulations issued pursuant to it. Each Loan
Party and any Subsidiary or Affiliate of such Loan Party is currently not and
has not, for the past five (5) years been, (i) a Person designated by the U.S.
government on the list of the Specially Designated Nationals and Blocked Persons
(the “SDN List”) with which a U.S. Person cannot deal with or otherwise engage
in business transactions, (ii) a Person who is otherwise the target of U.S.,
United Kingdom, United Nations economic sanctions laws or restrictions, (iii)
controlled by (including without limitation by virtue of such Person being a
director or owning voting shares or interests), or acts, directly or indirectly,
for or on behalf of, any Person or entity on the SDN List or a foreign
government that is the target of U.S. economic sanctions prohibitions or (iv) is
not located, organized or resident in a country or territory that is the subject
or target of U.S. comprehensive economic sanctions. Each Loan Party has
implemented and


73



--------------------------------------------------------------------------------




maintains in effect policies and procedures reasonably designed to promote
compliance by such Loan Party, its respective Subsidiaries and their respective
directors, officers, employees and agents with OFAC, and all applicable
anti-money laundering and counter-terrorism financing provisions of the Bank
Secrecy Act (31 U.S.C. Sections 5301 et seq.) and all regulations issued
pursuant to it.

4.27.    Plan Assets; Prohibited Transactions. None of the Borrower, any
Guarantor or any of their respective Subsidiaries is an entity deemed to hold
“plan assets” (within the meaning of the Plan Asset Regulations), and, assuming
the accuracy of the representations contained in Section 9.9, neither the
execution, delivery or performance of the transactions contemplated under this
Agreement, including the making of any Loan, will give rise to a non-exempt
prohibited transaction under Section 406 of ERISA or Section 4975 of the
Internal Revenue Code.

4.28.    EEA Financial Institutions. None of the Borrower, any Guarantor or any
of their respective Subsidiaries is an EEA Financial Institution.

4.29.    FCPA. Each Loan Party, their respective Subsidiaries and their
respective officers and employees and, to the knowledge of such Loan Party, its
directors and agents, are in compliance with the FCPA in all material respects.
Each Loan Party has implemented and maintains in effect policies and procedures
designed to promote compliance in all material respects by such Loan Party, its
respective Subsidiaries and their respective directors, officers, employees and
agents with the FCPA.

4.30.    Collateral Documents.
(a)    Pledge and Security Agreement.  The Pledge and Security Agreement is
effective to create in favor of the Collateral Agent for the benefit of the
Secured Parties, legal, valid and enforceable Liens on, and security interests
in, the Collateral described therein and, when (i) financing statements and
other filings in appropriate form are filed in the offices specified on Schedule
6 to the Perfection Certificate and (ii) upon the taking of possession or
control by the Collateral Agent of the Collateral with respect to which a
security interest may be perfected only by possession or control (which
possession or control shall be given to the Collateral Agent to the extent
possession or control by the Collateral Agent is required by the Collateral
Documents), the Liens created by the Pledge and Security Agreement shall
constitute fully perfected Liens on, and security interests in, all right, title
and interest of the Loan Parties in the Collateral described therein (other than
such Collateral in which a security interest cannot be perfected under the UCC
as in effect at the relevant time in the relevant jurisdiction), and in each
case such Lien is a First Priority Lien.
(b)    PTO Filing; Copyright Office Filing.  When the Pledge and Security
Agreement or a short form thereof is filed in the United States Patent and
Trademark Office or the United States Copyright Office, the Liens created by the
Pledge and Security Agreement shall constitute fully perfected Liens on, and
security interests in, all right, title and interest of the grantors thereunder
in Patents (as defined in the Security Agreement) registered or applied for with
the United States Patent and Trademark Office or Copyrights (as defined in the
Pledge and Security Agreement) registered or applied for with the United States
Copyright Office, as the case may be, and in each case such Lien is a First
Priority Lien.
(c)    Other Collateral Documents.  Each Collateral Document delivered pursuant
to this Agreement will, upon execution and delivery thereof, be effective to
create in favor of the Collateral Agent, for the benefit of the Secured Parties,
legal, valid and enforceable Liens on, and security interests in, all of the
Loan Parties’ right, title and interest in and to the Collateral thereunder, and
(i) when all appropriate filings or recordings are made in the appropriate
offices as may be required under applicable law and (ii) upon the taking of
possession or control by the Collateral Agent of such Collateral with respect to
which a security


74



--------------------------------------------------------------------------------




interest may be perfected only by possession or control (which possession or
control shall be given to the Collateral Agent to the extent required by any
Collateral Document), such Collateral Document will constitute fully perfected
Liens on, and security interests in, all right, title and interest of the Loan
Parties in such Collateral, and in each case, such Lien is a First Priority
Lien.

SECTION 5.
AFFIRMATIVE COVENANTS

Each Loan Party (and their respective Subsidiaries with respect to Sections 5.3,
5.4, 5.6, 5.9 and 5.15 only), covenants and agrees that so long as any
Commitment is in effect and until payment in full of all Obligations (other than
contingent indemnification obligations not yet due and payable), it shall
perform all covenants in this Section 5.

5.1.    Financial Statements and Other Reports. Unless otherwise provided below,
Borrower will deliver to Administrative Agent:
(a)    [Intentionally Reserved.]
(b)    Quarterly Financial Statements. Within forty-five (45) days after the end
of each of the first three Fiscal Quarters of each Fiscal Year, commencing with
the Fiscal Quarter in which the Closing Date occurs, the consolidated balance
sheets of Parent and its Subsidiaries as at the end of such Fiscal Quarter and
the related consolidated statements of income, stockholders’ equity and cash
flows of Parent and its Subsidiaries for such Fiscal Quarter and for the period
from the beginning of the then current Fiscal Year to the end of such Fiscal
Quarter, setting forth in each case in comparative form the corresponding
figures for the corresponding periods of the previous Fiscal Year and the
corresponding figures from the Financial Model for the current Fiscal Year, all
in reasonable detail consistent with the form of financials delivered to
Administrative Agent prior to the Closing Date;
(c)    Annual Financial Statements. Within 120 days after the end of each Fiscal
Year, (i) the consolidated balance sheets of Parent and its Subsidiaries as at
the end of such Fiscal Year and the related consolidated statements of income,
stockholders’ equity and cash flows of Parent and its Subsidiaries for such
Fiscal Year, setting forth in each case in comparative form the corresponding
figures for the previous Fiscal Year and the corresponding figures from the
Financial Model for the current Fiscal Year, in reasonable detail consistent
with the form of financials delivered to Administrative Agent prior to the
Closing Date; and (ii) with respect to such consolidated financial statements a
report thereon of Deloitte & Touche LLP or other independent certified public
accountants of recognized national standing selected by Parent, and reasonably
satisfactory to Administrative Agent (which report shall be unqualified as to
going concern and scope of audit (other than any qualification that is expressly
with respect to, or expressly resulting from, (x) an upcoming maturity date of
Indebtedness that is scheduled to occur within 12 months from the date of such
report or (y) any actual or potential inability to satisfy the Financial
Covenant on a future date or for a future period)), and shall state that such
consolidated financial statements fairly present, in all material respects, the
consolidated financial position of Parent and its Subsidiaries as at the dates
indicated and the results of their operations and their cash flows for the
periods indicated in conformity with GAAP applied on a basis consistent with
prior years (except as otherwise disclosed in such financial statements) and
that the examination by such accountants in connection with such consolidated
financial statements has been made in accordance with generally accepted
auditing standards);


75



--------------------------------------------------------------------------------




(d)    Compliance Certificate. Together with each delivery of financial
statements of Parent and its Subsidiaries pursuant to Sections 5.1(b) and
5.1(c), a duly executed and completed Compliance Certificate;
(e)    Statements of Reconciliation after Change in Accounting Principles. If,
as a result of any change in accounting principles and policies from those used
in the preparation of the Historical Financial Statements, the consolidated
financial statements of Parent and its Subsidiaries delivered pursuant to
Section 5.1(b) or Section 5.1(c) will differ in any material respect from the
consolidated financial statements that would have been delivered pursuant to
such subdivisions had no such change in accounting principles and policies been
made, then, together with the first delivery of such financial statements after
such change, to the extent not included in or filed with such financial
statements, one or more statements of reconciliation for all such prior
financial statements in form and substance reasonably satisfactory to
Administrative Agent shall also be delivered;
(f)    Notice of Default and Other Events. Promptly upon an Executive Officer of
any Loan Party obtaining knowledge (i) of any Default or Event of Default; or
(ii) of the occurrence of any event or change that has caused or evidences,
either in any case or in the aggregate, a Material Adverse Effect, a certificate
of an Authorized Officer specifying the nature and period of existence of such
condition, event or change, or specifying the notice given and action taken by
any such Person and the nature of such claimed Event of Default, Default, event
or condition, and what action such Loan Party has taken, is taking and proposes
to take with respect thereto;
(g)    Notice of Litigation. Promptly upon an Executive Officer of any Loan
Party obtaining knowledge of (i) the institution of, or non-frivolous threat of,
any Adverse Proceeding not previously disclosed in writing by such Loan Party to
Lenders or (ii) any material development in any Adverse Proceeding that, in the
case of either clause (i) or (ii), could be reasonably expected to have a
Material Adverse Effect, or seeks to enjoin or otherwise prevent the
consummation of, or to recover any damages or obtain relief as a result of, the
transactions contemplated hereby, written notice thereof together with such
other information as may be reasonably available to such Loan Party to enable
Lenders and their counsel to evaluate such matters;
ERISA. (i) Promptly upon becoming aware of the occurrence of or forthcoming
occurrence of any ERISA Event that, individually or in the aggregate would
reasonably be expected to result in a Material Adverse Effect (and to the extent
not previously disclosed to the Administrative Agent), a written notice
specifying the nature thereof, what action such Loan Party or any of its ERISA
Affiliates has taken, is taking or proposes to take with respect thereto and,
when known, any action taken or threatened by the Internal Revenue Service, the
Department of Labor, the PBGC or the Multiemployer Plan sponsor with respect
thereto; and (ii) with reasonable promptness, upon any request of Administrative
Agent, copies of (1) each Schedule B (Actuarial Information) to the annual
report (Form 5500 Series) filed by such Loan Party, any of its Subsidiaries or
any of their respective ERISA Affiliates with the Internal Revenue Service with
respect to each Pension Plan; (2) all notices received by such Loan Party or any
of its ERISA Affiliates from a Multiemployer Plan sponsor concerning an ERISA
Event that individually or in the aggregate would reasonably be expected to
result in a Material Adverse Effect (and to the extent not previously disclosed
to the Administrative Agent); and (3) copies of such other documents or
governmental reports or filings relating to any Employee Benefit Plan as
Administrative Agent shall reasonably request;


76



--------------------------------------------------------------------------------




(h)    Financial Model. No later than one-hundred and twenty (120) days after
the end of each Fiscal Year, an updated Financial Model through the Term Loan
Maturity Date substantially in the form of the Financial Model delivered prior
to the Closing Date;
(i)    [Intentionally Reserved.]
(j)    [Intentionally Reserved.]
(k)    [Intentionally Reserved.]
(l)    [Intentionally Reserved.]
(m)    Information Regarding Collateral. (a) Each Loan Party will furnish to
Collateral Agent prior written notice of any change (i) in such Loan Party’s
corporate name or jurisdiction of organization, or (ii) in such Loan Party’s
Federal Taxpayer Identification Number. Each Loan Party further agrees to
provide all information requested by Agent to enable Agent to make all filings
under the UCC that are required in order for Collateral Agent to continue at all
times following such change to have a valid, legal and perfected security
interest in all the Collateral and for the Collateral at all times following
such change to have a valid, legal and perfected security interest as
contemplated in the Collateral Documents.
(n)    Annual Collateral Verification. Each year, at the time of delivery of
annual financial statements with respect to the preceding Fiscal Year pursuant
to Section 5.1(c), Borrower shall deliver to Collateral Agent an officer’s
certificate either confirming that there has been no change in such information
since the date of the Perfection Certificate delivered on the Closing Date or
the date of the most recent certificate delivered pursuant to this Section
and/or identifying such changes; and
(o)    Other Information. (A) Promptly upon their becoming available, copies of
(i) all financial statements, reports, notices and proxy statements sent or made
available generally by Parent to its security holders acting in such capacity,
(ii) all regular and periodic reports and all registration statements and
prospectuses, if any, filed by Parent with any securities exchange or with the
SEC or any governmental or private regulatory authority, and (iii) all material
press releases and other statements made available generally by Parent to the
public concerning material developments in the business of Parent, (B) promptly
after receipt by Parent, quarterly and annual financial statements (and, in the
case of annual financial statements, any auditor’s reports) of Fortegra to the
extent (and in the form) Fortegra distributes such financial statements to its
equity holders generally, and (C) such other information and data with respect
to Parent as from time to time may be reasonably requested by Administrative
Agent.
(p)    Delivery. Documents required to be delivered pursuant to this Section 5.1
may be delivered electronically and if so delivered, shall be deemed to have
been delivered on the date on which such documents are posted at www.sec.gov,
IntraLinks/IntraAgency or another relevant website (the “Informational
Website”), if any, accessible to each Lender and Administrative Agent without
charge (whether a commercial, third-party website or whether sponsored by
Administrative Agent); provided that (A) Borrower shall deliver financial
statements in a tangible, physical version or in .pdf format to Administrative
Agent or any Lender who requests Borrower to deliver such financial statements
in a tangible, physical version or in .pdf format until written notice to cease
delivering financial statements in a tangible, physical version or in .pdf
format is given by Administrative Agent or such Lender, (B) Borrower shall give


77



--------------------------------------------------------------------------------




Administrative Agent and each Lender written or electronic notice each time any
information is delivered by posting to the Informational Website to the extent
that Administrative Agent and each Lender has requested so to be notified, and
(C) documents delivered to Administrative Agent pursuant to Section 5.1(f),
5.1(g), 5.1(h) and 5.1(n) shall contain a heading or a reference line that reads
“Notice under Section 5.1[ ] of Credit Agreement dated [ ], 20[ ]” (or, in the
case of a notice delivered to Administrative Agent pursuant to Section
5.1(f)(q), stating that it is a “notice of Default” or a “notice of an Event of
Default”). Each Lender shall be solely responsible for timely accessing posted
documents or requesting delivery of paper copies of such documents from
Administrative Agent and maintaining its copies of such documents.
(r)    Relevant Entities. Parent represents and warrants that each of it and its
controlling and controlled entities, in each case, if any (collectively with
Parent and the Borrower, the “Relevant Entities”), either (i) has no SEC
registered or unregistered, publicly traded securities outstanding, or (ii)
files its financial statements with the SEC and/or makes its financial
statements available to potential holders of its securities, and, accordingly,
Parent hereby (i) authorizes the Administrative Agent to make the financial
statements to be provided under Sections 5.01(b) and (c) above, along with the
Credit Documents, available to Public-Siders and (ii) agrees that at the time
such financial statements are provided hereunder, they shall already have been
made available to holders of any such securities. Borrower will not request that
any other material be posted to Public-Siders without expressly representing and
warranting to the Administrative Agent in writing that such materials do not
constitute material non-public information within the meaning of the federal
securities laws or that the Relevant Entities have no outstanding SEC registered
or unregistered, publicly traded securities. Notwithstanding anything herein to
the contrary, in no event shall Borrower request that the Administrative Agent
make available to Public-Siders the Financial Model, budgets or any
certificates, reports or calculations with respect to the Borrower’s compliance
with the covenants contained herein.

5.2.    Existence. Except as otherwise permitted under Section 6.9, each Loan
Party will at all times preserve and keep in full force and effect its existence
and all rights and franchises, licenses and permits material to its business;
provided that such Loan Party shall not be required to preserve any such right
or franchise, licenses and permits if the loss thereof would not reasonably be
expected to result in a Material Adverse Effect.

5.3.    Payment of Taxes and Claims. Each Loan Party will pay all material Taxes
imposed upon it as the same shall become due and payable after giving effect to
any extensions, and all claims that are not with respect to Taxes (including
claims for labor, services, materials and supplies) for sums that have become
due and payable and that by law have or may become a Lien upon any of its
properties or assets, prior to the time when any penalty or fine shall be
incurred with respect thereto; provided no such Tax or claim need be paid if it
is being diligently contested in good faith by appropriate proceedings, so long
as (a) adequate reserve or other appropriate provision are maintained by the
Loan Party, as shall be required in conformity with GAAP shall have been made
therefor, and (b) in the case of a Tax or claim which has or may become a Lien
against any of the Collateral, such contest proceedings operate to stay the
collection, sale, or other enforcement of such Lien of any portion of the
Collateral to satisfy such Tax or claim.

5.4.    Maintenance of Properties. Except as could not reasonably be expected
to, individually or in the aggregate, result in a Material Adverse Effect, each
Loan Party will, and will cause each of its Subsidiaries to maintain or cause to
be maintained in good repair, working order and condition, ordinary wear and
tear and casualty excepted, all properties used or useful in the business of
such Loan Party and


78



--------------------------------------------------------------------------------




from time to time will make or cause to be made all appropriate repairs,
renewals and replacements thereof.

5.5.    Insurance. On and after the 45th day following the Closing Date (as such
date may be extended in the sole discretion of the Administrative Agent), each
Loan Party will maintain, with financially sound and reputable insurers, (i)
business interruption insurance, and (ii) casualty insurance, such public
liability insurance, third party property damage insurance with respect to
liabilities, losses or damage in respect of the assets, properties and
businesses of such Loan Party as is customary with companies in the same or
similar businesses and similarly situated, in each case in such amounts (giving
effect to self-insurance), with such deductibles, covering such risks and
otherwise on such terms and conditions as shall be customary for such Persons.
Without limiting the generality of the foregoing, on and after the 45th day
following the Closing Date (as such date may be extended in the sole discretion
of the Administrative Agent), each Loan Party will maintain or cause to be
maintained (a) flood insurance with respect to each Flood Hazard Property of
such Borrower that is located in a community that participates in the National
Flood Insurance Program, in each case in compliance with any applicable Flood
Insurance Laws and otherwise in form and substance reasonably satisfactory to
the Collateral Agent, and (b) replacement value casualty insurance on the
Collateral under such policies of insurance, with such insurance companies, in
such amounts, with such deductibles, and covering such risks as are at all times
carried or maintained as is customary with companies in the same or similar
businesses and similarly situated. Each such policy of insurance shall (i) name
Collateral Agent, on behalf of Lenders, as an additional insured thereunder as
its interests may appear, and (ii) in the case of each casualty insurance
policy, contain a loss payable clause or endorsement, reasonably satisfactory in
form and substance to Collateral Agent, that names Collateral Agent, on behalf
of Secured Parties, as the loss payee thereunder for any covered loss, and shall
use commercially reasonable efforts to cause such policy of insurance to provide
for at least thirty days’ prior written notice to Collateral Agent of any
modification or cancellation of such policy (or in the case of cancellation for
nonpayment of premium, at least ten days’ prior written notice to Collateral
Agent).

5.6.    Inspections. Each Loan Party will permit any authorized representatives
designated by the Administrative Agent to visit and inspect any of the
properties of any Loan Party and its respective Subsidiaries, to inspect, copy
and take extracts from its and their financial and accounting records, and to
discuss its and their affairs, finances and accounts with its and their officers
and independent public accountants, all upon reasonable notice (provided that no
such notice shall be required at any time an Event of Default has occurred and
is continuing) and at such reasonable times during normal business hours and as
often as may reasonably be requested and subject to such accountants’ customary
policies and procedures; provided that, (i) as long as no Event of Default has
occurred and is continuing (in which case no such restriction shall apply),
Borrower shall only be required to reimburse Administrative Agent for one such
visit and/or inspection each Fiscal Year, (ii) in respect of any such
discussions with any independent accountants, such Loan Party shall have
received reasonable advance notice thereof and a reasonable opportunity to
participate therein and (iii) neither any Loan Party nor any of its respective
Subsidiaries will be required to disclose, discuss, permit the inspection,
examination or making copies or abstracts of any document, record, information
or other matter (A) the disclosure, inspection, examination, copying or
discussion of which is prohibited by Law or any binding agreement, (B) that
constitutes non-financial trade secrets or non-financial proprietary
information, or (C) that is subject to bona fide attorney-client or similar
privilege or constitutes bona fide attorney work product.

5.7.    Lenders Meetings. Borrower will, upon the request of Administrative
Agent or Requisite Lenders and subject to reasonable prior notice, participate
during normal business hours, in a


79



--------------------------------------------------------------------------------




call with the Administrative Agent and Lenders once each Fiscal Quarter to
discuss the financial condition and results of operations of Parent and its
Subsidiaries for the preceding Fiscal Quarter.

5.8.    Compliance with Laws. Each Loan Party will comply with the requirements
of all applicable laws, rules, regulations and orders of any Governmental
Authority, noncompliance with which could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

5.9.    Environmental.
(a)    Environmental Disclosure. Borrower will deliver to Administrative Agent:
(i)    [Intentionally Reserved.];
(ii)    promptly upon the occurrence thereof, written notice describing in
reasonable detail (1) any Release required to be reported to any federal, state
or local governmental or regulatory agency under any applicable Environmental
Laws (other than those Releases, such as normal wastewater discharges or air
emissions, that are routinely reported to Governmental Authorities and permitted
pursuant to Environmental Laws in the ordinary course of business) to the extent
such Release could reasonably be expected to have a Material Adverse Effect, (2)
any remedial action taken by any Loan Party or any other Person in response to
(A) any Hazardous Materials Activities the existence of which could reasonably
be expected to result in one or more Environmental Claims having, individually
or in the aggregate, a Material Adverse Effect, or (B) any Environmental Claims
that, individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect, and (3) any Loan Party’s discovery of any occurrence or
condition on any real property adjoining or in the vicinity of any fee-owned
Real Estate Asset of a Loan Party that could cause such fee-owned Real Estate
Asset or any part thereof to be subject to any material restrictions on the
ownership, occupancy, transferability or use thereof under any Environmental
Laws, to the extent the foregoing could reasonably be expected to have a
Material Adverse Effect;
(iii)    as soon as practicable following the sending or receipt thereof by a
Loan Party or any of its respective Subsidiaries, a copy of any and all written
communications with respect to (1) any Environmental Claims that, individually
or in the aggregate, have a reasonable possibility of giving rise to a Material
Adverse Effect, (2) any Release required to be reported to any Governmental
Authority, and (3) any request for information from any Governmental Authority
that suggests such agency is investigating whether a Loan Party or any of its
respective Subsidiaries may be potentially responsible for any Hazardous
Materials Activity, except where such Hazardous Materials Activity or
investigation, individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect;
(iv)    prompt written notice describing in reasonable detail (1) any proposed
acquisition of stock, assets, or property by a Loan Party that could reasonably
be expected to (A) expose such Loan Party or any of its Subsidiaries to, or
result in, Environmental Claims that could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect or (B) affect the
ability of such Loan Party to obtain or maintain in full force and effect all
material Governmental Authorizations required under any Environmental Laws for
their respective operations to the extent that, individually or in the
aggregate, the failure to maintain such Governmental Authorizations would
reasonably be expected to have a Material Adverse Effect, and (2) any proposed
action to be taken by such Loan Party or any of its Subsidiaries to modify
current operations in a manner that could reasonably be expected to subject such
Loan


80



--------------------------------------------------------------------------------




Party or any of its Subsidiaries to any additional material obligations or
requirements under any Environmental Laws that, individually or in the
aggregate, would reasonably be expected to have a Material Adverse Effect; and
(v)    with reasonable promptness, such other documents and information as from
time to time may be reasonably requested by Administrative Agent in relation to
any matters disclosed pursuant to this Section 5.9(a).
(b)    Environmental Compliance and Hazardous Materials Activities. Each Loan
Party shall promptly take, and shall cause each of its Subsidiaries promptly to
take, any and all actions necessary to (i) use and operate all of its and their
Facilities and conduct any Hazardous Materials Activities in compliance with all
Environmental Laws, (ii) cure any violation of Environmental Laws by a Loan
Party or its respective Subsidiaries, (iii) obtain, maintain and comply with all
Governmental Authorizations required under Environmental Laws, and (iv) make an
appropriate response to any Environmental Claim against a Loan Party or any of
its respective Subsidiaries and discharge any obligations it may have to any
Person thereunder, in each case of (i)-(iv) above, where the failure to do so
could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.

5.10.    [Intentionally Reserved.]

5.11.    Additional Material Real Estate Assets. In the event that any Loan
Party acquires a Material Real Estate Asset and such interest has not otherwise
been made subject to the Lien of the Collateral Documents in favor of Collateral
Agent, for the benefit of Secured Parties, then such Loan Party, promptly after
acquiring such Material Real Estate Asset (or, in either case, such longer
period to which Administrative Agent may agree), shall take all such actions and
execute and deliver, or cause to be executed and delivered, all such Mortgages
and other related deliverables as are set forth in Schedule 5.15 hereto with
respect to each such Material Real Estate Asset that Collateral Agent shall
reasonably request to create in favor of Collateral Agent, for the benefit of
Secured Parties, a valid and, subject to any filing and/or recording referred to
herein, perfected First Priority security interest in such Material Real Estate
Assets. In addition to the foregoing, Borrower shall, at the reasonable request
of the Administrative Agent, deliver, from time to time, to Administrative Agent
such appraisals as are required by law or regulation of Real Estate Assets with
respect to which Collateral Agent has been granted a Lien (provided that for so
long as no Event of Default shall have occurred and is continuing, no more than
one appraisal shall be required with respect to any Real Estate Asset in any
Fiscal Year).

5.12.    [Intentionally Reserved.]

5.13.    Further Assurances. At any time or from time to time upon the request
of Administrative Agent, each applicable Loan Party will, at its expense,
promptly execute, acknowledge and deliver such further documents and do such
other acts and things as Administrative Agent or Collateral Agent may reasonably
request in order to effect fully the purposes of the Credit Documents, including
providing Lenders with any information reasonably requested pursuant to Section
10.21. In furtherance and not in limitation of the foregoing, the Loan Parties
shall take such actions as Administrative Agent or Collateral Agent may
reasonably request from time to time to ensure that the Obligations are secured
by substantially all of the assets of Loan Parties in accordance with the
requirements set forth herein and in the other Credit Documents.

5.14.    [Intentionally Reserved.]


81



--------------------------------------------------------------------------------





5.15.    Post-Closing Matters. Parent shall, and shall cause each of its
Subsidiaries to, satisfy the requirements set forth on Schedule 5.15 on or
before the date specified for such requirement or such later date to be
determined by the Administrative Agent.

5.16.    [Intentionally Reserved.]

5.17.    Additional Collateral; Additional Guarantors. Promptly, and in any
event within 30 days (or such longer period as the Administrative Agent may
agree in its discretion) of (x) the formation or acquisition by the Borrower of
any new direct wholly-owned first tier domestic Subsidiary that is a holding
company for investments, assets, operations or business lines, (y) a domestic
Subsidiary that is not a Guarantor guaranteeing the payment of any Indebtedness
in excess of $15,000,000 of a Loan Party pursuant to Section 6.19 or (z) any
domestic Subsidiary (other than Fortegra and its Subsidiaries) that acquires an
ownership interest in Invesque Capital Stock, after the Closing Date, other
than, in each case, a CFC Holdco, the Borrower shall at the Borrower’s expense
(i) cause each such Subsidiary to become a Guarantor by executing and delivering
to the Administrative Agent a joinder to the Guaranty in accordance with the
terms thereof, (ii) cause each such Subsidiary to become a party to the Pledge
and Security Agreement by executing and delivering to the Collateral Agent a
joinder to the Pledge and Security Agreement in accordance with the terms
thereof, (iii) cause each such Subsidiary to execute and deliver to the
Collateral Agent certificates and instruments of the type described in Section
3.1(b), 3.1(g)(ii), and if requested by the Collateral Agent, opinions of
counsels, (iv) take such actions and deliver (and cause such Subsidiary and the
other Loan Parties to take such actions and deliver) to the Administrative Agent
and the Collateral Agent all certificates, agreements, documents and
instruments, including Uniform Commercial Code financing statements, required by
the Collateral Documents, applicable law, rule or regulation or reasonably
requested by the Administrative Agent or the Collateral Agent to cause the
Collateral Agent to have a First Priority Lien in the assets and the Equity
Interests of such Subsidiary and (v) with respect to each Material Real Estate
Asset owned by such Guarantor, within 60 days (or such longer period as the
Administrative Agent may agree in its discretion) of such Subsidiary becoming a
Guarantor, deliver or cause to be delivered the documents set forth in Schedule
5.15.

SECTION 6.
NEGATIVE COVENANTS

Each of Borrower and the Guarantors (and, with respect to Section 6.20 only,
Fortegra and its Subsidiaries, and, with respect to Section 6.3 only, the
Borrower, the Guarantors and the Specified Subsidiaries) covenants and agrees
that, so long as any Commitment is in effect and until payment in full of all
Obligations (other than contingent indemnification obligations not yet due and
payable), each such Person shall perform all applicable covenants in this
Section 6.

6.1.    Indebtedness. Each of Borrower and the Guarantors shall not create,
incur, assume or guaranty, or otherwise become or remain liable with respect to
any Indebtedness, except:
(a)    the Obligations;
(b)    Indebtedness of a Loan Party to any Subsidiary of Parent; provided that
all such Indebtedness owed by any Loan Party to any Subsidiary that is not a
Loan Party shall be unsecured and subordinated in right of payment to the
payment in full of the Obligations pursuant to the terms of the applicable
promissory notes or an intercompany subordination agreement that, in any such
case, is reasonably satisfactory to Administrative Agent;
(c)    Indebtedness incurred by a Loan Party arising from agreements providing
for indemnification, adjustment or purchase price or similar obligations, or
from guaranties or letters


82



--------------------------------------------------------------------------------




of credit, surety bonds or performance bonds securing the performance of such
Loan Party pursuant to such agreements, in connection with Permitted
Acquisitions or permitted dispositions of any business, assets or Subsidiary of
Parent;
(d)    Indebtedness which may be deemed to exist pursuant to any bid,
performance, surety, bond, statutory, or appeal bonds or similar guaranties or
other obligations incurred in the ordinary course of business;
(e)    Indebtedness in respect of netting services, overdraft protections and
otherwise in connection with deposit accounts, credit cards, merchant cards or
debit cards;
(f)    guaranties in the ordinary course of business of the obligations of
suppliers, customers, franchisees, lessors and licensees of Parent and its
Subsidiaries;
(g)    Indebtedness arising under Interest Rate Agreements or currency swap
agreements;
(h)    the financing of insurance premiums;
Indebtedness outstanding on the Closing Date and described in Schedule 6.1;
(i)    any Permitted Refinancing with respect to clauses (b) through (i) above
or clause (k) or (n) below;
(j)    other Indebtedness of Borrower in an aggregate principal amount not to
exceed $10,000,000 at any one time outstanding;
(l)    Permitted First Priority Refinancing Debt and Permitted Junior Lien
Refinancing Debt, and any Permitted Refinancing thereof which constitutes Credit
Agreement Refinancing Indebtedness;
(m)    Permitted Unsecured Refinancing Debt, and any Permitted Refinancing
thereof which constitutes Credit Agreement Refinancing Indebtedness; and
(n)    unsecured Indebtedness maturing (and with a weighted average life to
maturity of) at least six months later than the Latest Maturity Date (and with
no scheduled amortization prior to such date), subject to pro forma compliance
with the Financial Covenant; provided that (i) if guaranteed, shall not be
guaranteed by any Subsidiary that is not a Guarantor, and (ii) such Indebtedness
shall (x) otherwise have terms and conditions, covenants or other provisions
(other than pricing, rate floors, discounts, fees, premiums and optional
prepayment or redemption provisions) that in the good faith determination of
Borrower are not materially less favorable (when taken as a whole) to the Loan
Parties than the terms and conditions of the Credit Documents (when taken as a
whole) or (y) reflect current market terms.

6.2.    Liens. Each of Borrower and the Guarantors shall not create, incur,
assume or permit to exist any Lien on or with respect to any property or asset
of any kind (including any document or instrument in respect of goods or
accounts receivable) of such Loan Party, whether now owned or hereafter
acquired, or any income or profits therefrom, except:


83



--------------------------------------------------------------------------------




(a)    Liens in favor of Collateral Agent for the benefit of Secured Parties
granted pursuant to any Credit Document;
(b)    Liens for Taxes if obligations with respect to such Taxes are not yet due
and payable or are being diligently contested in good faith by appropriate
proceedings promptly instituted and diligently conducted and for which adequate
reserves under GAAP have been established;
(c)    statutory Liens of landlords, banks (and rights of set-off), carriers,
warehousemen, mechanics, repairmen, workmen and materialmen, and other Liens
imposed by law (other than any such Lien imposed pursuant to Section 430(k) of
the Internal Revenue Code or by ERISA), in each case incurred in the ordinary
course of business (i) for amounts not yet overdue, or (ii) for amounts that are
overdue and that (in the case of any such amounts overdue for a period in excess
of thirty days) are being contested in good faith by appropriate proceedings, so
long as such reserves or other appropriate provisions, if any, as shall be
required by GAAP shall have been made for any such contested amounts;
(d)    Liens incurred in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other types of social
security, or to secure the performance of tenders, statutory obligations, surety
and appeal bonds, bids, leases, government contracts, trade contracts,
performance and return-of-money bonds and other similar obligations (exclusive
of obligations for the payment of borrowed money or other Indebtedness);
(e)    easements, rights-of-way, rights of use, rights of access, restrictions
(including zoning restrictions), covenants, licenses, encroachments,
protrusions, and other similar charges, encumbrances and other minor defects or
irregularities in title, in each case which do not and will not interfere in any
material respect with the ordinary conduct of the business of a Loan Party;
(f)    any interest or title of a lessor or sublessor under any lease of real
estate permitted hereunder, and any Liens not created by a Loan Party that may
affect the underlying fee interest of any leased real property;
(g)    purported Liens evidenced by the filing of precautionary UCC financing
statements relating solely to operating leases of personal property entered into
in the ordinary course of business;
Liens in favor of customs and revenue authorities arising as a matter of law to
secure payment of customs duties in connection with the importation of goods;
(h)    any zoning or similar law or right reserved to or vested in any
governmental office or agency to control or regulate the use of any real
property;
(i)    non-exclusive licenses of patents, trademarks and other intellectual
property rights granted by a Loan Party in the ordinary course of business and
not interfering in any respect with the ordinary conduct of the business of such
Loan Party;
(j)    Liens existing on the Closing Date and described in Schedule 6.2 and any
extension, renewal or replacement (or successive extensions, renewals or
replacements), in whole or in part, of any such Lien; provided that such
extension, renewal or replacement Lien shall be limited to all or a part of the
property which was subject to the Lien so extended, renewed or


84



--------------------------------------------------------------------------------




replaced (together with Replacement Assets); provided that no such Lien shall at
any time be extended to cover property or assets other than the property or
assets subject thereto on the Closing Date (together with Replacement Assets);
(k)    Liens arising out of judgments, attachments or awards not resulting in an
Event of Default;
(l)    pledges and deposits in the ordinary course of business securing
insurance premiums or reimbursement obligations under insurance policies, in
each case payable to insurance carriers that provide insurance to a Loan Party;
(m)    normal and customary Liens, rights of setoff and recoupment rights upon
deposits of cash in favor of banks or other financial institutions relating to
due and unpaid bank fees, bank charges, returned checks and chargebacks, and
other normal and customary obligations associated with the maintenance of
deposit accounts, security accounts and other similar accounts by such banks or
other financial institutions, in each case, other than in connection with the
borrowing of money;
(n)    Liens on Cash or Cash Equivalents held by the issuer of letters of credit
incurred in accordance with Section 6.1;
(o)    other Liens securing Indebtedness or other liabilities permitted under
Section 6.1 in an aggregate principal amount not to exceed $10,000,000 at any
one time outstanding;
(q)    Liens on the Collateral securing Permitted First Priority Refinancing
Debt, or Permitted Junior Lien Refinancing Debt (or any Permitted Refinancing
thereof); and
(r)    Liens on proceeds held in Escrow securing obligations in respect of
Excluded Indebtedness.

6.3.    Invesque Shares.
(a)    Borrower, the Guarantors and the Specified Subsidiaries shall not: (x)
create, incur, assume or permit to exist any consensual Lien on the Invesque
Capital Stock or (y) sell, assign, convey or otherwise transfer the Invesque
Capital Stock to (x) Fortegra Financial Corporation (or any of its Subsidiaries)
or (y) any Subsidiary that is not a Loan Party.
(b)    Borrower shall cause the Specified Subsidiaries not to, and the Specified
Subsidiaries agree not to, create, incur, assume or guaranty, or otherwise
become or remain liable with respect to any Indebtedness.

6.4.    No Further Negative Pledges. Except with respect to (a) property
encumbered by a Lien permitted by Section 6.2 to secure payment of particular
Indebtedness or to be sold pursuant to an executed agreement with respect to a
permitted Asset Sale, (b) restrictions by reason of customary provisions
restricting assignments, subletting or other transfers contained in leases,
licenses, joint venture agreements, asset sale agreements, stock sale agreements
and similar agreements entered into to the extent permitted hereunder; provided
that such restrictions are limited to the property or assets secured by such
Liens or the property or assets subject to such leases, licenses, joint venture
agreements, asset sale agreements, stock sale agreements or similar agreements,
as the case may be, (c) restrictions in other Indebtedness incurred in
compliance with Section 6.1 in respect of Liens in favor of parties other than
the


85



--------------------------------------------------------------------------------




Secured Parties, (d) restrictions contained in the Credit Documents or any
related documents, (e) any other agreement that does not restrict in any manner
Liens created pursuant to the Credit Documents on any Collateral securing the
Obligations and does not require the granting of any Lien securing any
Indebtedness or other obligation by virtue of the granting of Liens on or pledge
of property of any Loan Party to secure the Obligations, or (f) any prohibition
or limitation that exists pursuant to applicable laws; provided that such
restrictions, taken as a whole, are, in the good faith judgment of the Loan
Parties, no more materially restrictive with respect to such encumbrances and
restrictions than those contained in this Agreement, each Loan Party shall not
enter into any agreement prohibiting the creation or assumption of any Lien upon
any of its properties or assets, whether now owned or hereafter acquired.

6.5.    Restricted Junior Payments. Each of Borrower and the Guarantors shall
not, directly or indirectly, declare, order, pay, make or set apart, or agree to
declare, order, pay, make or set apart, any sum for any Restricted Junior
Payment except:
(a)    [Intentionally Reserved];
(b)    [Intentionally Reserved];
(c)    so long as no Event of Default exists or would result therefrom, (A)
repurchases or redemptions by a Loan Party of, or (B) payments to Parent to
permit Parent (or any direct or indirect parent thereof) to repurchase or
redeem, in each case Capital Stock of a Loan Party (or any direct or indirect
parent thereof) held by officers, directors or employees or former officers,
directors or employees (or their transferees, estates or beneficiaries under
their estates) of a Loan Party or any of its respective Subsidiaries, upon their
death, disability, retirement, severance or termination of employment or
service; provided that the aggregate cash consideration paid for all such
redemptions and payments shall not exceed $5,000,000 in any Fiscal Year;
(d)    Borrower and the Guarantors may make Restricted Junior Payments
consisting of the repurchase of Capital Stock deemed to occur upon (i) any
“cashless” exercise of stock options, warrants or other convertible securities
or (ii) the election of an employee to have the Parent or Borrower withhold
shares of Capital Stock in respect of any U.S. federal, state and local
withholding taxes due upon the vesting of restricted stock awards with any stock
option plan or any management, director and/or employee stock ownership or
incentive plan to the extent of any such withholding taxes;
(e)    Permitted Tax Distributions;
(f)    other Restricted Junior Payments in an amount not to exceed $10,000,000
in the aggregate after the Closing Date;
(g)    so long as no Event of Default has occurred and is continuing, ordinary
course dividends on the Capital Stock of Parent in an amount up to $7,500,000 in
any Fiscal Year;
(h)    so long as no Event of Default has occurred and is continuing, Restricted
Junior Payments (when combined with Investments under Section 6.7(n) and
prepayments of Indebtedness under Section 6.18(ii)) not exceeding the sum of (i)
10.0% of Adjusted Cash EBITDA for each Fiscal Quarter commencing on the first
day of the first full Fiscal Quarter after the Closing Date and ended on or
prior to the date of determination and (ii) the cumulative amount of cash
proceeds (or, if the proceeds thereof are other than cash, the fair market value
(as determined in good faith by the Borrower) of marketable securities or other
property) received


86



--------------------------------------------------------------------------------




from any Permitted Equity Issuance and 100% of the aggregate amount of cash
contributions to the common capital of Parent (and 100% of the aggregate fair
market value (as determined in good faith by the Borrower) of property other
than cash contributed to the common capital of Parent), in each case after the
Closing Date at such time Not Otherwise Applied; and
(i)    to the extent constituting Restricted Junior Payments, transactions
permitted under Section 6.9.

6.6.    [Intentionally Reserved.]

6.7.    Investments. Each of Borrower and the Guarantors shall not, directly or
indirectly, make or own any Investment in any Person, except:
(a)    Investments in Cash and Cash Equivalents; provided that any Investment
that when made complies with the requirements of the definition of “Cash
Equivalents” may continue to be held notwithstanding that such Investment if
made thereafter would not comply with such requirements;
(b)    Investments in its Subsidiaries or Investments among Loan Parties;
(c)    (i) accounts receivable arising and trade credit granted in the ordinary
course of business and (ii) the endorsement of instruments for collection or
deposit in the ordinary course of business;
(d)    Investments (i) in any Securities received in satisfaction or partial
satisfaction thereof from financially troubled account debtors or pursuant to
any plan of reorganization or similar arrangement upon the bankruptcy or
insolvency of such account debtors, and (ii) consisting of deposits, prepayments
and other credits to suppliers made in the ordinary course of business
consistent with the past practices of the Loan Parties and their respective
Subsidiaries;
(e)    intercompany loans to the extent permitted under Section 6.1(b);
(f)    Permitted Acquisitions;
(g)    loans and advances to employees of the Loan Parties in an aggregate
amount not to exceed $250,000;
(h)    Investments existing on the Closing Date and described in Schedule 6.7;
(i)    Interest Rate Agreements or currency swap agreements;
(j)    non-cash consideration received from any Asset Sale to the extent
permitted by Section 6.9;
deposits, rebates, prepayments and other credits to customers and suppliers made
in the ordinary course of business;
(k)    so long as no Event of Default has occurred as continuing at the time of
such Investment, Investments in Joint Ventures, minority Investments and other
Investments in Persons


87



--------------------------------------------------------------------------------




that will not be Subsidiaries of Parent up to an amount that shall not exceed
$10,000,000 at any time outstanding;
(l)    Investments; provided that the aggregate amount of Investments made on or
after the Closing Date in reliance on this clause (m) shall not exceed
$10,000,000 at any time outstanding;
(n)    so long as no Event of Default has occurred and is continuing,
Investments (when combined with Restricted Junior Payments under Section 6.5(h)
and prepayments of certain Indebtedness under Section 6.18(ii)) not exceeding
the sum of (i) 10.0% of Adjusted Cash EBITDA for each Fiscal Quarter commencing
on the first day of the first full Fiscal Quarter after the Closing Date and
ended on or prior to the date of determination and (ii) the cumulative amount of
cash proceeds (or, if the proceeds thereof are other than cash, the fair market
value (as determined in good faith by the Borrower) of marketable securities or
other property) received from any Permitted Equity Issuance and 100% of the
aggregate amount of cash contributions to the common capital of Parent (and 100%
of the aggregate fair market value (as determined in good faith by the Borrower)
of property other than cash contributed to the common capital of Parent), in
each case after the Closing Date at such time Not Otherwise Applied; and
(o) Investments consisting of transactions permitted under Section 6.1, Section
6.2, Section 6.3, Section 6.5 or Section 6.9.
Notwithstanding the foregoing, (a) in no event shall a Loan Party make any
Investment which results in or facilitates in any manner any Restricted Junior
Payment not otherwise permitted under the terms of Section 6.5 and (b) nothing
in this Section 6.7 shall prohibit any Investment by a Subsidiary of Parent that
is not a Loan Party.

6.8.    Financial Covenant.
Parent will not permit its Corporate Leverage Ratio as of the last day of any
Test Period (commencing with the first full Fiscal Quarter completed after the
Closing Date) to be greater than 4.50:1.00; provided that such maximum Corporate
Leverage Ratio as of the last day of any Test Period shall be reduced to (i)
4.25:1.00 commencing on the last day of the Fiscal Quarter of the Borrower
ending March 31, 2022, (ii) 4.00:1.00 commencing on the last day of the Fiscal
Quarter of the Borrower ending March 31, 2023 and (iii) 3.75:1.00 commencing on
the last day of the Fiscal Quarter of the Borrower ending March 31, 2024 (the
“Financial Covenant”).

6.9.    Fundamental Changes; Disposition of Assets; Acquisitions. Each of
Borrower and the Guarantors shall not, enter into any transaction of merger or
consolidation, or liquidate, wind-up or dissolve itself (or suffer any
liquidation or dissolution), or convey, sell, lease or sub-lease (as lessor or
sublessor), exchange, transfer or otherwise dispose of, in one transaction or a
series of transactions, all or any part of its business, assets or property of
any kind whatsoever, whether real, personal or mixed and whether tangible or
intangible, whether now owned or hereafter acquired, or acquire by purchase or
otherwise (other than purchases or other acquisitions of inventory, materials
and equipment, the licensing of intellectual property in the ordinary course of
business and capital expenditures) the business, property or fixed assets of, or
stock or other evidence of beneficial ownership of, any Person or any division
or line of business or other business unit of any Person, except:
(a)    (i) Borrower may be merged with or into any Subsidiary (provided that
Borrower shall be the continuing or surviving Person of such merger) and all or
any part of its business,


88



--------------------------------------------------------------------------------




property or assets may be conveyed, sold, leased, transferred or otherwise
disposed of, in one transaction or a series of transactions, to any Subsidiary
and (ii) any Guarantor (other than Parent) may be merged with or into any other
Guarantor;
(b)    conveyances, sales, leases, exchanges, transfers or other dispositions of
assets that do not constitute Asset Sales;
(c)    Asset Sales, provided that (i) the consideration received for such assets
shall be in an amount at least equal to the fair market value thereof
(determined in good faith by the board of directors of Borrower (or similar
governing body)), (ii) no less than 75% thereof shall be paid in Cash or Cash
Equivalents (provided that for the purposes of this clause (c)(ii),
consideration received in the form of publicly traded securities with no resale
restrictions that apply for longer than 12 months following the date of receipt
of such securities shall be deemed to be Cash (such consideration, “Designated
Non-Cash Consideration”)) and (iii) the Net Asset Sale Proceeds thereof shall be
applied as required by Section 2.13(a) or 2.13(c), as applicable;
(d)    Permitted Acquisitions;
(e)    Investments made in accordance with Section 6.7;
(f)    Borrower may lease (as lessee) or license (as licensee) real or personal
property so long as any such lease or license does not create a Capital Lease
except to the extent permitted by Section 6.1;
(g)    leases of personal property and leases, occupancy agreements and
subleases of real property in the ordinary course of business; and
(h)    terminations of leases in the ordinary course of business.

6.10.     [Intentionally Reserved.]

6.11.    Sales and Lease-Backs. Each Loan Party shall not become or remain
liable as lessee or as a guarantor or other surety with respect to any lease of
any property (whether real, personal or mixed), whether now owned or hereafter
acquired, which Loan Party (a) has sold or transferred or is to sell or to
transfer to any other Person (other than Parent or any Subsidiary), or (b)
intends to use for substantially the same purpose as any other property which
has been or is to be sold or transferred by a Loan Party to any Person (other
than Parent or any Subsidiary) in connection with such lease.

6.12.    Transactions with Affiliates. No Loan Party shall enter into or permit
to exist any transaction with any Affiliate of a Loan Party (including the
purchase, sale, lease or exchange of any property or the rendering of any
service) with a value in excess of (x) $5,000,000 individually and (y)
$35,000,000 in the aggregate for all such transactions at any time from and
after the Closing Date until the Latest Maturity Date; provided that the
foregoing restriction shall not apply to the following:
(a)    a Loan Party may enter into or permit to exist any such transaction if
the terms of such transaction are not less favorable to such Loan Party than
those that might be obtained at the time from a Person who is not an Affiliate;
(b)    any transaction between the Loan Parties or any Loan Party and any of its
Subsidiaries to the extent not otherwise prohibited by this Agreement;


89



--------------------------------------------------------------------------------




(c)    indemnity provided to and reasonable and customary fees and expense
reimbursement paid to members of the board of directors (or similar governing
body), officers and employees of the Loan Parties;
(d)    (i) compensation (including bonuses), benefits and indemnification
arrangements for officers and other employees of Parent and its Subsidiaries
entered into in the ordinary course of business, (ii) any issuance of
Securities, or other payments, awards or grants in Cash or otherwise pursuant
to, or the funding of, employment arrangements, stock options, stock ownership
plans, including restricted stock plans, stock grants, directed share programs,
profits interest plans and other equity based plans and the granting and
stockholder rights of registration rights approved by Parent’s board of
directors; and (iii) payments or loans (or cancellation of loans) to officers,
directors and employees, subject to the limitations set forth in Section 6.7;
(e)    any transaction with an Affiliate where the only consideration paid by a
Loan Party is Capital Stock of a Loan Party;
(f)    the existence of, or the performance of obligations under the terms of,
agreements entered into in connection with a Permitted Acquisition or any other
Investment otherwise permitted by Section 6.7; provided that the aggregate
amount of fees paid to any Affiliate in any such transaction shall not exceed
$2,000,000;
(g)    the existence of, and performance by a Loan Party of its obligations
under the terms of any limited liability company, limited partnership or other
Organizational Document or securityholders agreement (including any registration
rights agreement or purchase agreement related thereto) to which it is a party
on the Closing Date and which has been disclosed to the Lenders, as in effect on
the Closing Date, and similar agreements that it may enter into thereafter, and
any amendment to any such existing agreement or any such similar agreement
entered into after the Closing Date, in each case to the extent not prohibited
by this Agreement;
(h)    Restricted Junior Payments permitted by Section 6.5 and Asset Sales
permitted by Section 6.09(c);
(i)    the existence of or entering into of any tax sharing agreement or
arrangement and related payments and transactions; provided that any payments
made thereunder shall not exceed the amount of such taxes that the Borrower
and/or its applicable Subsidiaries would have been required to pay for such
taxable period (or portion thereof) had Borrower (and/or such Subsidiaries) been
a stand-alone corporate consolidated group for such tax purposes for all
relevant taxable periods ending after the date hereof; and
6.13.    the existence of, and performance by a Loan Party of its obligations
under, the terms of the agreements set forth on Schedule 6.12, as in effect on
the Closing Date.

6.14.    Conduct of Business. From and after the Closing Date, each Loan Party
shall not engage in any material operations or material business (other than (A)
the ownership of its Subsidiaries and actions reasonably related or incidental
thereto, (B) activities and contractual rights related to or incidental to the
maintenance of its company existence and such ownership, (C) activities
permitted pursuant to the terms of the Credit Documents, (D) performance of its
obligations under the Credit Documents and the other agreements, instruments and
documents evidencing or governing Indebtedness permitted hereunder, (E)
preparing reports to Governmental Authorities and to its shareholders, (F)
holding directors and shareholders meetings, preparing company records and other
company activities


90



--------------------------------------------------------------------------------




required to maintain its separate company structure or to comply with applicable
law, and (G) issuing dividends and making distributions).

6.15.    Limitation on Certain Affiliate Transactions by Non-Loan Party
Subsidiaries. Each Subsidiary that is not a Loan Party shall not enter into or
permit to exist any transaction (including the purchase, sale, lease or exchange
of any property or the rendering of any service) with a value in excess of
$5,000,000 with any Controlling Affiliate of Parent other than transactions
approved by the Audit Committee of Parent.

6.16.    Fiscal Year. Parent shall not change its Fiscal Year-end from December
31.

6.17.    Deposit Accounts. Within the time period specified on Schedule 5.15
hereto, Collateral Agent shall have received duly executed control agreements in
form and substance reasonably satisfactory to Agent with respect to the
Borrower’s Deposit Accounts (other than Excluded Accounts) and thereafter, the
Borrower shall not establish or maintain any Deposit Account that is not a
Controlled Account (other than Excluded Accounts) and will not deposit proceeds
in a Deposit Account that is not a Controlled Account (other than Excluded
Accounts).  

6.18.    Amendments to Organizational Agreements. Each Loan Party shall not
amend or permit any amendments to such Loan Party’s Organizational Documents, if
such amendment would be adverse to Administrative Agent or the Lenders in any
material respect.

6.19.    Prepayments of Certain Indebtedness. No Loan Party shall voluntarily
purchase, redeem, defease or prepay any principal of, premium, if any, interest
or other amount payable in respect of (1) any Subordinated Indebtedness, (2) any
Indebtedness that is secured on a junior basis to the Obligations and (3) any
Indebtedness that is unsecured, in each case, prior to the scheduled maturity of
such Indebtedness other than (i) Permitted Refinancings permitted by Section 6.1
and (ii) so long as no Event of Default has occurred and is continuing,
prepayments (when combined with Restricted Junior Payments under Section 6.5(h)
and Investments under Section 6.7(n)) not exceeding the sum of (A) 10.0% of
Adjusted Cash EBITDA for each Fiscal Quarter commencing on the first day of the
first full Fiscal Quarter after the Closing Date and ended on or prior to the
date of determination and (B) the cumulative amount of cash proceeds (or, if the
proceeds thereof are other than cash, the fair market value (as determined in
good faith by the Borrower) of marketable securities or other property) received
from any Permitted Equity Issuance and 100% of the aggregate amount of cash
contributions to the common capital of Parent (and 100% of the aggregate fair
market value (as determined in good faith by the Borrower) of property other
than cash contributed to the common capital of Parent), in each case after the
Closing Date at such time Not Otherwise Applied. For the avoidance of doubt,
nothing in this Section 6.18 will prohibit the payment of regularly scheduled
payments of principal and interest on any Indebtedness permitted by Section 6.1.

6.20.    Limitation on Guaranties of Indebtedness by Subsidiaries. Parent shall
not permit any of its Subsidiaries to guarantee the payment of any Indebtedness
of a Loan Party in excess of $15,000,000 or grant a Lien on any of its assets as
security for such guarantee unless such Subsidiary satisfies the requirements
set forth in Section 5.17, except that with respect to a guarantee of
Indebtedness of Borrower or any Guarantor, if such Indebtedness is by its
express terms subordinated in right of payment to the Loans or such Guarantor’s
guarantee, any such guarantee by such Subsidiary with respect to such
Indebtedness and any grant of a Lien shall be subordinated in right of payment
to such guarantee substantially to the same extent as such Indebtedness is
subordinated to the Loans.


91



--------------------------------------------------------------------------------





6.21.    Limitation on Indebtedness by Fortegra. Each of Fortegra and its
Subsidiaries shall not create, incur, assume or guaranty, or otherwise become
liable with respect to any Fortegra Indebtedness other than (a) if at the time
of incurrence of such Fortegra Indebtedness the Fortegra Leverage Ratio does not
exceed 3.50:1.00 on a pro forma basis after giving effect to the incurrence of
such Fortegra Indebtedness and (b) and any Permitted Refinancing thereof.

SECTION 7.
[INTENTIONALLY RESERVED.]


SECTION 8.
EVENTS OF DEFAULT


8.1.    Events of Default. If any one or more of the following conditions or
events shall occur:
(a)    Failure to Make Payments When Due. Failure by any Loan Party to pay (i)
when due any installment of principal of any Loan, whether at stated maturity,
by acceleration, by mandatory prepayment or otherwise; or (ii) within three (3)
Business Days after the date due, any interest on any Loan or any fee or any
other amount due hereunder; or
(b)    Default in Other Agreements. (i) Failure of any Loan Party to pay when
due any principal of or interest on or any other amount payable in respect of
one or more items of Indebtedness (other than Indebtedness referred to in
Section 8.1(a) and other than Nonrecourse Indebtedness) in an aggregate
principal amount of $20,000,000 or more beyond the grace period, if any,
provided therefor; or (ii) breach or default by a Loan Party or any other event
occurs with respect to any other material term of (1) one or more items of
Indebtedness (other than Nonrecourse Indebtedness) in the individual or
aggregate principal amounts referred to in clause (i) above, or (2) any loan
agreement, mortgage, indenture or other agreement relating to such item(s) of
Indebtedness (other than Nonrecourse Indebtedness), in each case beyond the
grace period, if any, provided therefor, if the effect of such breach, default
or other event is to cause, or to permit the holder or holders of that
Indebtedness (or a trustee on behalf of such holder or holders), to cause, that
Indebtedness to become or be declared due and payable (or subject to a
compulsory repurchase or redeemable) prior to its stated maturity or the stated
maturity of any underlying obligation, as the case may be; or
(c)    Breach of Certain Covenants. Failure of a Loan Party to perform or comply
with any term or condition contained in (i) Section 2.5, Section 5.1(f)(i),
Section 5.2 (with respect to the existence of Borrower), Section 5.3, Section
5.15 or Section 6 or (ii) Section 5.1(b), Section 5.1(c), Section 5.1(d),
Section 5.1(e), Section 5.1(n), Section 5.1(o), Section 5.6 or Section 5.11 and
such failure under this clause (ii) shall not have been remedied or waived
within ten (10) Business Days after the earlier of (x) an officer of Borrower
becoming aware of such default, or (y) receipt by Borrower of notice from
Administrative Agent or the Requisite Lenders of such default; or
(d)     Breach of Representations, etc. Any representation, warranty,
certification or other statement made or deemed made by a Loan Party in any
Credit Document or in any statement or certificate at any time given by a Loan
Party or any of its respective Subsidiaries in writing pursuant hereto or
thereto or in connection herewith or therewith shall be false in any material
respect as of the date made or deemed made; or
(e)     Other Defaults Under Credit Documents. A Loan Party shall default in the
performance of or compliance with any term contained herein or any of the other
Credit Documents, other than any such term referred to in any other Section of
this Section 8.1, and such


92



--------------------------------------------------------------------------------




default shall not have been remedied or waived within thirty (30) days after the
earlier of (x) an officer of Borrower becoming aware of such default or (y)
receipt by Borrower of notice from Administrative Agent or the Requisite Lenders
of such default; or
8.2.    Involuntary Bankruptcy; Appointment of Receiver, etc. (i) A court of
competent jurisdiction shall enter a decree or order for relief in respect of
Parent or any of its Subsidiaries (other than any Nonrecourse Subsidiaries) in
an involuntary case under the Bankruptcy Code or under any other applicable
Debtor Relief Law or similar law now or hereafter in effect, which decree or
order is not stayed; or any other similar relief shall be granted under any
applicable federal or state law; or (ii) a petition with respect to an
involuntary case, or such involuntary case shall otherwise be commenced, against
Parent or any of its Subsidiaries (other than any Nonrecourse Subsidiaries)
under the Bankruptcy Code or under any other applicable Debtor Relief Law or
similar law now or hereafter in effect; or a decree or order of a court having
jurisdiction in the premises for the appointment of a receiver, liquidator,
sequestrator, trustee, custodian or other officer having similar powers over
Parent or any of its Subsidiaries (other than any Nonrecourse Subsidiaries), or
over all or a substantial part of its property, shall have been entered; or
there shall have occurred the involuntary appointment of an interim receiver,
trustee or other custodian of Parent or any of its Subsidiaries (other than any
Nonrecourse Subsidiaries) for all or a substantial part of its property; or a
warrant of attachment, execution or similar process shall have been issued
against any substantial part of the property of Parent or any of its
Subsidiaries (other than any Nonrecourse Subsidiaries), and any such event
described in this clause (ii) shall continue for sixty (60) days without having
been dismissed, bonded or discharged; or
(a)     Voluntary Bankruptcy; Appointment of Receiver, etc. (i) Parent or any of
its Subsidiaries (other than any Nonrecourse Subsidiaries) shall have an order
for relief entered with respect to it or shall commence a voluntary case under
the Bankruptcy Code or under any other applicable Debtor Relief Law or similar
law now or hereafter in effect, or shall consent to, or shall not timely oppose,
the entry of an order for relief in an involuntary case, or to the conversion of
an involuntary case to a voluntary case, under any such law, or shall consent
to, or shall not timely oppose, the appointment of or taking possession by a
receiver, trustee or other custodian for all or a substantial part of its
property; or Parent or any of its Subsidiaries (other than any Nonrecourse
Subsidiaries) shall make any assignment for the benefit of creditors; or (ii)
Parent or any of its Subsidiaries (other than any Nonrecourse Subsidiaries)
shall be unable, or shall fail generally, or admit in writing its inability to
pay its debts as such debts become due; or the board of directors (or similar
governing body) of Parent or any of its Subsidiaries (other than any Nonrecourse
Subsidiaries) (or any committee thereof) shall adopt any resolution or otherwise
authorize any action to approve any of the actions referred to herein or in
Section 8.1(f); or
(b)     Judgments and Attachments. Any money judgment, writ or warrant of
attachment or similar process involving in any individual case an amount in
excess of $20,000,000 in the case of any Loan Party or any of its respective
Subsidiaries (other than any Nonrecourse Subsidiaries) (in each case, in excess
of insurance coverage as to which a solvent and unaffiliated insurance company
has not denied coverage in writing) shall be entered or filed against a Loan
Party or any of its respective Subsidiaries (other than any Nonrecourse
Subsidiaries) or any of their respective assets and shall remain undischarged,
unsatisfied, unvacated, unbonded or unstayed for a period of sixty (60) days (or
in any event later than five (5) days prior to the date of any proposed sale
thereunder); or


93



--------------------------------------------------------------------------------




(c)     Dissolution. Any order, judgment or decree shall be entered against a
Loan Party decreeing the dissolution or split up of such Loan Party and such
order shall remain undischarged, unbonded, not dismissed or unstayed for a
period in excess of sixty (60) days; or
(d)     Employee Benefit Plans. (i) There shall occur one or more ERISA Events
which individually or in the aggregate results in or would reasonably be
expected to have a Material Adverse Effect or (ii) the Borrower, any Guarantor,
any of their respective Subsidiaries or any of their respective ERISA Affiliates
fails to pay when due, after the expiration of any applicable grace period, any
installment payment with respect to its withdrawal liability under Section 4201
of ERISA that has resulted or could reasonably be expected to result in
liability of the Borrower, any Guarantor or any of their respective Subsidiaries
in an aggregate amount that could reasonably be expected to result in a Material
Adverse Effect; or
(e)     Change of Control. Any Change of Control shall occur; or
(f)     Collateral Documents and other Credit Documents. At any time after the
execution and delivery thereof, (i) this Agreement or any Collateral Document
ceases to be in full force and effect (other than by reason of a release of
Collateral in accordance with the terms hereof or thereof or the satisfaction in
full of the Obligations in accordance with the terms hereof) or shall be
declared null and void, or Collateral Agent shall not have or shall cease to
have a valid and perfected Lien in any Collateral (other than an immaterial
portion thereof) purported to be covered by the Collateral Documents with the
priority required by the relevant Collateral Document, in each case for any
reason other than the failure of Collateral Agent to take any action within its
sole control, or (ii) a Loan Party shall contest the validity or enforceability
of any Credit Document in writing or deny in writing that it has any further
liability, including with respect to future advances by Lenders, under any
Credit Document to which it is a party; or
(g)    Invalidity of Guaranty. Any material provision of the Guaranty, at any
time after its execution and delivery and for any reason other than as expressly
permitted hereunder or thereunder (including as a result of a transaction
permitted under Section 6.9, or satisfaction in full of all the Obligations then
due and owing (other than contingent indemnification or other obligations as to
which no claim has been asserted)) ceases to be in full force and effect; or any
Guarantor denies in writing that it has any or further liability or obligation
under the Guaranty (other than as a result of repayment in full of the
Obligations then due and owing (other than contingent indemnification or other
obligations as to which no claim has been asserted), or as a result of a
transaction permitted hereunder or thereunder (including as a result of a
transaction permitted under Section 6.9));
THEN, upon the occurrence and during the continuance of any Event of Default, at
the request of (or with the consent of) Requisite Lenders, upon notice to
Borrower by Administrative Agent, (A) the Commitments, if any, of each Lender
having such Commitments shall immediately terminate; (B) each of the following
shall immediately become due and payable, in each case without presentment,
demand, protest or other requirements of any kind, all of which are hereby
expressly waived by Borrower: (I) the unpaid principal amount of and accrued
interest on the Loans, and (II) all other Obligations (including, without
limitation, any applicable Prepayment Premium); and (C) Administrative Agent may
cause Collateral Agent to enforce any and all Liens and security interests
created pursuant to Collateral Documents; provided that upon the occurrence of
an actual or deemed entry of an order for relief with respect to Borrower under
the Bankruptcy Code or any Debtor Relief Laws, the obligation of each Lender to
make Loans shall automatically terminate, the unpaid principal amount of all
outstanding Loans and all


94



--------------------------------------------------------------------------------




interest and other amounts as aforesaid (including, without limitation, any
applicable Prepayment Premium) shall automatically become due and payable
without further act of the Administrative Agent or any Lender.

8.3.    Borrower Right to Cure. Notwithstanding anything to the contrary
contained in Section 8.1:
(a)    For the purpose of determining whether an Event of Default under
Section 6.8 has occurred, the Borrower may on one or more occasions designate
any portion of the net cash proceeds from a sale or issuance of Capital Stock of
Parent or any cash contribution to the common capital of Parent, in each case,
which are contributed to the Borrower (the “Cure Amount”), as an increase to
Adjusted Cash EBITDA for the applicable fiscal quarter; provided that (A) such
amounts to be designated (i) are actually received by the Borrower after the
first day of the applicable fiscal quarter and on or prior to the fifteenth
(15th) Business Day after the date on which financial statements are required to
be delivered with respect to such applicable fiscal quarter (the “Cure
Expiration Date”) and (ii) do not exceed the aggregate amount necessary to cure
any Event of Default under Section 6.8 as of such date and (B) the Borrower
shall have provided notice (the “Notice of Intent to Cure”) to the
Administrative Agent that such amounts are designated as a “Cure Amount” (it
being understood that to the extent such notice is provided in advance of
delivery of a Compliance Certificate for the applicable period, the amount of
such net cash proceeds or cash contribution that is designated as the Cure
Amount may be lower than specified in such notice to the extent that the amount
necessary to cure any Event of Default under Section 6.8 is less than the full
amount of such originally designated amount). The Cure Amount shall be added to
Adjusted Cash EBITDA for the applicable fiscal quarter and included when
calculating Adjusted Cash EBITDA for each Test Period that includes such fiscal
quarter;
(b)    The parties hereby acknowledge that this Section 8.2 may not be relied on
for purposes of calculating any financial ratios other than for determining
actual compliance with Section 6.8 (and not pro forma compliance with Section
6.8 that is required by any other provision of this Agreement) and shall not
result in any increase in cash or any adjustment to any amounts (including the
amount of Indebtedness (other than as set forth in Section 8.2(d)(ii)), Net
Corporate Debt, the Corporate Leverage Ratio or any other calculation of net
leverage or Indebtedness hereunder (directly or by way of netting) and shall not
be included for purposes of determining pricing, mandatory prepayments,
financial ratio based conditions and the availability or amount permitted
pursuant to any covenant under Section VI) other than the amount of the Adjusted
Cash EBITDA referred to in Section 8.2(a) above;
(c)    In furtherance of Section 8.2(a) above, (i) upon actual receipt and
designation of the Cure Amount by the Borrower, the Financial Covenant shall be
deemed retroactively cured with the same effect as though there had been no
failure to comply with the Financial Covenant and any Event of Default or
potential Event of Default under Section 6.8 shall be deemed not to have
occurred for purposes of the Credit Documents, and (ii) neither the
Administrative Agent nor any Lender may exercise any rights or remedies under
this Agreement (or under any other Credit Document) on the basis of any actual
or purported Event of Default under Section 6.8 following receipt of a Notice of
Intent to Cure until and unless the Cure Expiration Date has occurred without
the Cure Amount having been received;
(d)    (i) In each period of four (4) consecutive fiscal quarters, there shall
be at least two (2) fiscal quarters in which no cure right set forth in this
Section 8.2 is exercised and (ii) there shall be no pro forma reduction in
Indebtedness (either directly or by netting of cash) with the Cure Amount for
determining compliance with Section 6.8 for the fiscal quarter with respect to
which such Cure Amount


95



--------------------------------------------------------------------------------




was made. Notwithstanding any to the contrary contained herein, no Credit
Extension shall be made until receipt by the Borrower of the Cure Amount or
waiver of the Event of Default;
(e)    There can be no more than five (5) fiscal quarters in which the cure
rights set forth in this Section 8.2 are exercised during the term of the
Facilities; and
(f)     100% of the Cure Amount shall be promptly used by Borrower to prepay the
Loans in the manner prescribed by Section 2.13; provided that any Loans prepaid
with such proceeds shall be deemed outstanding for purposes of determining
compliance with Section 6.8 for the fiscal quarter with respect to which such
Cure Right was exercised and for the succeeding three (3) fiscal quarters.

SECTION 9.
AGENTS AND ARRANGERS


9.1.    Appointment of Agents. Fortress is hereby appointed Administrative Agent
and Collateral Agent hereunder and under the other Credit Documents and each
Lender hereby authorizes Fortress, in such capacity, to act as its agent in
accordance with the terms hereof and the other Credit Documents. Each Agent
hereby agrees to act upon the express conditions contained herein and the other
Credit Documents, as applicable. The provisions of this Section 9 are solely for
the benefit of Agents and the Lenders and the Borrower shall not have any rights
as a third party beneficiary of any of the provisions hereof. In performing its
functions and duties hereunder, each Agent shall act solely as an agent of
Lenders and does not assume and shall not be deemed to have assumed any
obligation towards or relationship of agency or trust with or for Borrower or
any of its Subsidiaries.

9.2.    Powers and Duties. Each Lender irrevocably authorizes each Agent to take
such action on such Lender’s behalf and to exercise such powers, rights and
remedies hereunder and under the other Credit Documents as are specifically
delegated or granted to such Agent or the Lead Arranger by the terms hereof and
thereof, together with such powers, rights and remedies as are reasonably
incidental thereto. Each Agent and the Lead Arranger shall have only those
duties and responsibilities that are expressly specified herein and the other
Credit Documents. Each Agent and the Lead Arranger may exercise such powers,
rights and remedies and perform such duties by or through its agents or
employees. Neither Agent nor the Lead Arranger shall have, by reason hereof or
any of the other Credit Documents, a fiduciary relationship in respect of any
Lender; and nothing herein or any of the other Credit Documents, expressed or
implied, is intended to or shall be so construed as to impose upon any Agent or
the Lead Arranger any obligations in respect hereof or any of the other Credit
Documents except as expressly set forth herein or therein.

9.3.    General Immunity.
(a)    No Responsibility for Certain Matters. No Agent shall be responsible to
any Lender for the execution, effectiveness, genuineness, validity,
enforceability, collectability or sufficiency hereof or any other Credit
Document or for any representations, warranties, recitals or statements made
herein or therein or made in any written or oral statements or in any financial
or other statements, instruments, reports or certificates or any other documents
furnished or made by any Agent to Lenders or by or on behalf of Borrower to any
Agent or any Lender in connection with the Credit Documents and the transactions
contemplated thereby or for the financial condition or business affairs of
Borrower or any other Person liable for the payment of any Obligations, nor
shall any Agent be responsible for or have any duty to ascertain or inquire into
the creation, perfection or priority of any Lien purported to be created by the
Collateral  Documents or the value, existence, collectability or the sufficiency
of any Collateral or any representation, warranty or certificate relating
thereto, nor shall any Agent be required to ascertain or


96



--------------------------------------------------------------------------------




inquire as to the performance or observance of any of the terms, conditions,
provisions, covenants or agreements contained in any of the Credit Documents or
as to the use of the proceeds of the Loans or as to the existence or possible
existence of any Event of Default or Default or to make any disclosures with
respect to the foregoing, nor shall the Administrative Agent be required to
account to any Lender the sum of the profit element of any sum received by
Administrative Agent and for its own account. Anything contained herein to the
contrary notwithstanding, Administrative Agent shall not have any liability
arising from confirmations of the amount of outstanding Loans or the component
amounts thereof.
(b)    Exculpatory Provisions. No Agent nor any of its officers, partners,
directors, employees or agents shall be liable to Lenders for any action taken
or omitted by any Agent under or in connection with any of the Credit Documents
except to the extent caused by such Agent’s gross negligence or willful
misconduct, as determined by a court of competent jurisdiction in a final,
non-appealable order. Each Agent shall be entitled to refrain from any act or
the taking of any action (including the failure to take an action) in connection
herewith or any of the other Credit Documents or from the exercise of any power,
discretion or authority vested in it hereunder or thereunder unless and until
such Agent shall have received instructions in respect thereof from Requisite
Lenders (or such other Lenders as may be required to give such instructions
under Section 10.5) and, upon receipt of such instructions from Requisite
Lenders (or such other Lenders, as the case may be), such Agent shall be
entitled to act or (where so instructed) refrain from acting, or to exercise
such power, discretion or authority, in accordance with such instructions,
provided however, that no Agent shall be required to take any action that (i)
any Agent in good faith believes exposes it to liability unless such Agent
receives an indemnification and is exculpated in a manner satisfactory to it
from the Lenders with respect to such action or (ii) is contrary to this
Agreement or any other Credit Document or applicable law, including any action
that may be in violation of the automatic stay under any requirement of law
relating to bankruptcy, insolvency or reorganization or relief of debtors or
that may effect a forfeiture, modification or termination of property of a
Defaulting Lender in violation of any requirement of law relating to bankruptcy,
insolvency or reorganization or relief of debtors; provided further, that such
Agent may seek clarification or direction from the Requisite Lenders prior to
the exercise of any such instructed action and may refrain from acting until
such clarification or direction has been provided. Without prejudice to the
generality of the foregoing, (i) each Agent shall be entitled to rely, and shall
be fully protected in relying, upon any communication, instrument or document
believed by it to be genuine and correct and to have been signed or sent by the
proper Person or Persons, and shall be entitled to rely and shall be protected
in relying on opinions and judgments of attorneys (who may be attorneys for
Borrower), accountants, experts and other professional advisors selected by it;
and (ii) no Lender shall have any right of action whatsoever against any Agent
as a result of such Agent acting or (where so instructed) refraining from acting
hereunder or any of the other Credit Documents in accordance with the
instructions of Requisite Lenders (or such other Lenders as may be required to
give such instructions under Section 10.5). Except as expressly set forth in the
Credit Documents, no Agent shall have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Borrower,
any Subsidiary or any Affiliate of any of the foregoing that is communicated to
or obtained by the Person serving as such Agent or any of its Affiliates in any
capacity. Nothing in this Agreement shall require any Agent to expend or risk
its own funds or otherwise incur any financial liability in the performance of
any of its duties hereunder or in the exercise of any of its rights or powers if
it shall have reasonable grounds for believing that repayment of such funds or
adequate indemnity against such risk or liability is not reasonably assured to
it. Additionally, the Administrative Agent does not warrant or accept
responsibility for, and shall not have any liability with respect to, the
administration, submission or any other matter related to the rates in the
definition of “LIBO Rate” or with respect to any comparable or successor rate
thereto, or replacement rate therefor.


97



--------------------------------------------------------------------------------





9.4.    Agents Entitled to Act as Lender. The agency hereby created shall in no
way impair or affect any of the rights and powers of, or impose any duties or
obligations upon, any Agent in its individual capacity as a Lender hereunder.
With respect to its participation in the Loans, each Agent shall have the same
rights and powers hereunder as any other Lender and may exercise the same as if
it were not performing the duties and functions delegated to it hereunder, and
the term “Lender” shall, unless the context clearly otherwise indicates, include
each Agent in its individual capacity. Any Agent and its Affiliates may accept
deposits from, lend money to, own securities of, and generally engage in any
kind of banking, trust, financial advisory or other business with Borrower or
any of its Affiliates as if it were not performing the duties specified herein,
and may accept fees and other consideration from Borrower for services in
connection herewith and otherwise without having to account for the same to
Lenders.

9.5.    Lenders’ Representations, Warranties and Acknowledgment.
(a)    Each Lender represents and warrants that it has made its own independent
investigation of the financial condition and affairs of Borrower and its
Subsidiaries in connection with Credit Extensions hereunder and that it has made
and shall continue to make its own appraisal of the creditworthiness of Borrower
and its Subsidiaries. No Agent shall have any duty or responsibility, either
initially or on a continuing basis, to make any such investigation or any such
appraisal on behalf of Lenders or to provide any Lender with any credit or other
information with respect thereto, whether coming into its possession before the
making of the Loans or at any time or times thereafter, and no Agent shall have
any responsibility with respect to the accuracy of or the completeness of any
information provided to Lenders.
(b)    Each Lender, by delivering its signature page to this Agreement and
funding its portion of the Initial Term Loan on the Closing Date, shall be
deemed to have acknowledged receipt of, and consented to and approved, each
Credit Document and each other document required to be approved by any Agent,
Requisite Lenders or Lenders, as applicable on the Closing Date.

9.6.    Right to Indemnity. Each Lender, in proportion to its Pro Rata Share,
severally agrees to indemnify each Agent, their Affiliates and their respective
officers, partners, directors, trustees, employees and agents of each Agent
(each, an “Indemnitee Agent Party”), to the extent that such Indemnitee Agent
Party shall not have been reimbursed by Borrower, for and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses (including counsel fees and disbursements) or disbursements of
any kind or nature whatsoever which may be imposed on, incurred by or asserted
against such Indemnitee Agent Party in exercising its powers, rights and
remedies or performing its duties hereunder or under the other Credit Documents
or otherwise in its capacity as such Indemnitee Agent Party in any way relating
to or arising out of this Agreement or the other Credit Documents, IN ALL CASES,
WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE
COMPARATIVE, CONTRIBUTORY, OR SOLE NEGLIGENCE OF SUCH INDEMNITEE AGENT PARTY;
provided that no Lender shall be liable for any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements resulting from such Indemnitee Agent Party’s gross
negligence or willful misconduct, as determined by a court of competent
jurisdiction in a final, non-appealable order. If any indemnity furnished to any
Indemnitee Agent Party for any purpose shall, in the opinion of such Indemnitee
Agent Party, be insufficient or become impaired, such Indemnitee Agent Party may
call for additional indemnity and cease, or not commence, to do the acts
indemnified against until such additional indemnity is furnished; provided that
in no event shall this sentence require any Lender to indemnify any Indemnitee
Agent Party against any liability, obligation, loss, damage, penalty, action,
judgment, suit, cost, expense or disbursement in excess of such Lender’s Pro
Rata Share thereof; provided further that


98



--------------------------------------------------------------------------------




this sentence shall not be deemed to require any Lender to indemnify any
Indemnitee Agent Party against any liability, obligation, loss, damage, penalty,
action, judgment, suit, cost, expense or disbursement described in the proviso
in the immediately preceding sentence.

9.7.    Successor Administrative Agent and Collateral Agent.
(a)    Administrative Agent and Collateral Agent may resign at any time by
giving thirty (30) days’ prior written notice thereof to Lenders and Borrower,
whether or not a successor Administrative Agent has been appointed. Upon any
such notice of resignation, Requisite Lenders shall have the right to appoint a
successor Administrative Agent and Collateral Agent, subject to the approval by
the Borrower (which approval (i) shall not be unreasonably withheld or delayed
and (ii) shall not be required during the continuance of an Event of Default
under Section 8.1(a), Section 8.1(f) or Section 8.1(g)). If no successor
Administrative Agent or Collateral Agent shall have been so appointed by the
Requisite Lenders and/or Borrower shall not have accepted such appointment,
within 30 days after the retiring Administrative Agent and/or Collateral Agent’s
giving of notice of resignation, then the retiring Administrative Agent and/or
Collateral Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent and/or Collateral Agent, which shall be a bank with an
office in New York, New York or an Affiliate of any such bank (which appointment
shall be subject to the approval by Borrower, but which approval (i) shall not
be unreasonably withheld or delayed and (ii) shall not be required during the
continuance of an Event of Default). Upon the acceptance of any appointment as
Administrative Agent and Collateral Agent hereunder by a successor
Administrative Agent and Collateral Agent, that successor Administrative Agent
and Collateral Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Administrative Agent and
Collateral Agent and the retiring Administrative Agent and Collateral Agent
shall promptly (i) transfer to such successor Administrative Agent and
Collateral Agent all sums, Securities and other items of Collateral held under
the Collateral Documents, together with all records and other documents
necessary or appropriate in connection with the performance of the duties of the
successor Administrative Agent and Collateral Agent under the Credit Documents,
and (ii) execute and deliver to such successor Administrative Agent and
Collateral Agent such amendments to financing statements, and take such other
actions, as may be necessary or appropriate in connection with the assignment to
such successor Administrative Agent and Collateral Agent of the security
interests created under the Collateral Documents, whereupon such retiring
Administrative Agent and Collateral Agent shall be discharged from its duties
and obligations hereunder. After any retiring Administrative Agent’s and
Collateral Agent’s resignation hereunder as Administrative Agent and Collateral
Agent, the provisions of this Section 9 shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was Administrative Agent and
Collateral Agent hereunder.
(b)    Notwithstanding paragraph (a) of this Section, in the event no successor
Administrative Agent and/or Collateral Agent shall have been so appointed and
shall have accepted such appointment within 30 days after the retiring
Administrative Agent and/or Collateral Agent gives notice of its intent to
resign, the retiring Administrative Agent and/or Collateral Agent may give
notice of the effectiveness of its resignation to the Lenders and the Borrower,
whereupon, on the date of effectiveness of such resignation stated in such
notice, (i) the retiring Administrative Agent shall be discharged from its
duties and obligations hereunder and under the other Credit Documents; provided
that, solely for purposes of maintaining any security interest granted to the
Administrative Agent and/or Collateral Agent under any Collateral Document for
the benefit of the Secured Parties, the retiring Administrative Agent and/or
Collateral Agent shall continue to be vested with such security interest as
collateral agent for the benefit of the Secured Parties, and continue to be
entitled to the rights set forth in such Collateral Document and Credit
Document, and, in the case of any Collateral in the possession of the
Administrative Agent and/or the Collateral Agent, shall continue to hold such
Collateral, in each case until such time as a successor


99



--------------------------------------------------------------------------------




Administrative Agent and/or Collateral Agent is appointed and accepts such
appointment in accordance with this Section (it being understood and agreed that
the retiring Administrative Agent and/or Collateral Agent shall have no duty or
obligation to take any further action under any Collateral Document, including
any action required to maintain the perfection of any such security interest),
and (ii) the Requisite Lenders shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Administrative Agent
and/or Collateral Agent; provided that (A) all payments required to be made
hereunder or under any other Credit Document to the Administrative Agent and/or
Collateral Agent for the account of any Person other than the Administrative
Agent and/or Collateral Agent shall be made directly to such Person and (B) all
notices and other communications required or contemplated to be given or made to
the Administrative Agent and/or Collateral Agent shall directly be given or made
to each Lender. Following the effectiveness of the Administrative Agent’s and/or
Collateral Agent’s resignation from its capacity as such, the provisions of this
Article and Section 10.3, as well as any exculpatory, reimbursement and
indemnification provisions set forth in any other Credit Document, shall
continue in effect for the benefit of such retiring Administrative Agent and/or
Collateral Agent, their sub-agents and their respective related parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring Administrative Agent and/or Collateral Agent was acting as
Administrative Agent and/or Collateral Agent and in respect of the matters
referred to in the proviso under clause (i) above.
(c)    Each Agent may perform any of its duties and exercise their rights and
powers hereunder or under any other Credit Document by or through any one or
more sub-agents appointed by the Administrative Agent. Each Agent and any such
sub-agent may perform any of its duties and exercise its rights and powers
through its related parties. The exculpatory provisions of this Article shall
apply to any such sub-agent and to the related parties of each Agent and any
such sub-agent, and shall apply to their respective activities pursuant to this
Agreement. Each Agent shall not be responsible for the negligence or misconduct
of any sub-agent except to the extent that a court of competent jurisdiction
determines in a final and nonappealable judgment that the such Agent acted with
gross negligence or willful misconduct in the selection of such sub-agent.
(d)    Notwithstanding anything herein to the contrary, Administrative Agent and
Collateral Agent may assign their rights and duties as Administrative Agent and
Collateral Agent hereunder to an Affiliate of Fortress without the prior written
consent of, or prior written notice to, Borrower or the Lenders; provided that
Borrower and the Lenders may deem and treat such assigning Administrative Agent
and Collateral Agent as the Administrative Agent and Collateral Agent for all
purposes hereof, unless and until such assigning Administrative Agent or
Collateral Agent, as the case may be, provides written notice to Borrower and
the Lenders of such assignment. Upon such assignment such Affiliate shall
succeed to and become vested with all rights, powers, privileges and duties as
Administrative Agent and Collateral Agent hereunder and under the other Credit
Documents.

9.8.    Collateral Documents.
(a)    Agents under Collateral Documents. Each Lender hereby further authorizes
Administrative Agent or Collateral Agent, as applicable, on behalf of and for
the benefit of Lenders, to be the agent for and representative of Lenders with
respect to the Collateral and the Collateral Documents. Subject to Section 10.5,
without further written consent or authorization from Lenders, Administrative
Agent or Collateral Agent, as applicable may execute any documents or
instruments necessary to release any Lien encumbering any item of Collateral
that is the subject of a sale or other disposition of assets permitted hereby to
a Person that is not a Loan Party or to which Requisite Lenders (or such other
Lenders as may be required to give such consent under Section 10.5) have
otherwise consented, or to which Requisite Lenders (or such other Lenders as may
be required to give such consent under Section


100



--------------------------------------------------------------------------------




10.5) have otherwise consented. In addition, any Lien on any property granted to
or held by Collateral Agent under any Credit Document shall be automatically
released upon termination of the Commitments and payment in full of all
Obligations (other than contingent indemnification obligations not yet accrued
and payable). Upon prior written request by Borrower, Collateral Agent shall
(and is hereby irrevocably authorized by the Lenders to) execute such documents
as may be necessary to evidence the release of the Liens upon any Collateral
described in the immediately preceding sentence so long as the Borrower shall
have provided the Collateral Agent such certifications or documents as the
Collateral Agent shall reasonably request in order to demonstrate compliance
with this Agreement.
(b)    Right to Realize on Collateral. Anything contained in any of the Credit
Documents to the contrary notwithstanding, Borrower, Administrative Agent,
Collateral Agent and each Lender hereby agree that (i) no Lender shall have any
right individually to realize upon any of the Collateral, it being understood
and agreed that all powers, rights and remedies hereunder may be exercised
solely by Administrative Agent, on behalf of Lenders in accordance with the
terms hereof and all powers, rights and remedies under the Collateral Documents
may be exercised solely by Collateral Agent, and (ii) in the event of a
foreclosure by Collateral Agent on any of the Collateral pursuant to a public or
private sale, Collateral Agent or any Lender may be the purchaser of any or all
of such Collateral at any such sale and Collateral Agent, as agent for and
representative of Secured Parties (but not any Lender or Lenders in its or their
respective individual capacities unless Requisite Lenders shall otherwise agree
in writing) shall be entitled, for the purpose of bidding and making settlement
or payment of the purchase price for all or any portion of the Collateral sold
at any such public sale, to use and apply any of the Obligations as a credit on
account of the purchase price for any collateral payable by Collateral Agent at
such sale.
(c)    Intercreditor Agreements. Each Lender hereby agrees that the
Administrative Agent and/or the Collateral Agent may, without any further
consent of any Lender, enter into intercreditor agreements with other
representatives acting on behalf of such holders for any Permitted First
Priority Refinancing Debt, any Permitted Junior Lien Refinancing Debt, in each
case, where such Indebtedness is secured by Liens permitted under Section 6.2.
The Administrative Agent and the Collateral Agent may rely exclusively on a
certificate of an Authorized Officer of Parent or the Borrower as to whether any
such other Liens are permitted. Any intercreditor agreements entered into by the
Administrative Agent and/or Collateral Agent in accordance with the terms of
this Agreement shall be binding on the Secured Parties.
(d)    Guarantor. Each Lender hereby agrees that any Guarantor shall be
automatically released from its obligations under the Guaranty if such Person
ceases to be a Subsidiary as a result of a transaction permitted hereunder.

9.9.    Certain ERISA Matters.
(a)    Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, Administrative Agent and not, for the avoidance of
doubt, to or for the benefit of Borrower or any other Loan Party, that at least
one of the following is and will be true:
(i)    such Lender is not using “plan assets” (within the meaning of the Plan
Asset Regulations) of one or more Benefit Plans with respect to such Lender’s
entrance into, participation in, administration of and performance of the Loans,
the Commitments or this Agreement,


101



--------------------------------------------------------------------------------




(ii)    the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement,
(iii)    (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Commitments and this Agreement, (C) the entrance into, participation in,
administration of and performance of the Loans, the Commitments and this
Agreement satisfies the requirements of sub-sections (b) through (g) of Part I
of PTE 84-14 and (D) to the best knowledge of such Lender, the requirements of
subsection (a) of Part I of PTE 84-14 are satisfied with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Commitments and this Agreement, or
(iv)    such other representation, warranty and covenant as may be agreed in
writing between Administrative Agent, in its sole discretion, and such Lender.
(b)    In addition, unless either (1) sub-clause (i) in the immediately
preceding clause (a) is true with respect to a Lender or (2) a Lender has
provided another representation, warranty and covenant in accordance with
sub-clause (iv) in the immediately preceding clause (a), such Lender further (x)
represents and warrants, as of the date such Person became a Lender party
hereto, to, and (y) covenants, from the date such Person became a Lender party
hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, Administrative Agent and not, for the avoidance of doubt, to or for
the benefit of Borrower or any other Loan Party, that Administrative Agent is
not a fiduciary with respect to the assets of such Lender involved in such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Commitments and this Agreement (including in connection with the
reservation or exercise of any rights by the Administrative Agent under this
Agreement, any Credit Document or any documents related hereto or thereto).

9.10.    Indemnification of Agents. To the extent required by any applicable
law, the Administrative Agent may withhold in respect of any payment to any
Lender the amount of any applicable withholding Tax. Without limiting or
expanding the provisions of Section 2.19, each Lender shall indemnify and hold
harmless the Administrative Agent against, and shall make payable in respect
thereof within 10 days after demand therefor, all Taxes and all related losses,
claims, liabilities and expenses (including fees, charges and disbursements of
any counsel for the Administrative Agent) incurred by or asserted against the
Administrative Agent by the Internal Revenue Service or any other Governmental
Authority as a result of the failure of the Administrative Agent to properly
withhold Tax in respect of any amounts paid to or for the account of such Lender
for any reason (including because the appropriate documentation was not
delivered or not properly executed, or because such Lender failed to notify the
Administrative Agent of a change in circumstance that rendered the exemption
from, or reduction of, withholding Tax ineffective), whether or not such Taxes
are correctly or legally asserted. A certificate as to the amount of such
payment or liability delivered to any Lender by the Administrative Agent shall
be conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent


102



--------------------------------------------------------------------------------




to set off and apply all amounts at any time owing to such Lender under this
Agreement or any other Credit Document against any amount due the Administrative
Agent under this Section 9.10. The agreements in this Section 9.10 shall survive
the resignation and/or replacement of the Administrative Agent, any assignment
of rights by, or the replacement of, a Lender, the termination of the
commitments and the repayment, satisfaction or discharge of all other
obligations under any Credit Document.

9.11.    No Other Duties
Anything herein to the contrary notwithstanding, Agent shall not have any
powers, duties or responsibilities under this Agreement or any of the other
Credit Documents, in its capacity as such except as provided in Sections 10.2,
10.3 and 10.22 hereof.

SECTION 10.
MISCELLANEOUS


10.1.    Notices.
(a)    Unless otherwise specifically provided herein, any notice or other
communication herein required or permitted to be given to Borrower, Collateral
Agent or Administrative Agent, shall be sent to such Person’s address as set
forth on Appendix B or in the other relevant Credit Document, and in the case of
any Lender, the address as indicated on Appendix B or otherwise indicated to
Administrative Agent in writing.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through the Informational Website, to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).
(b)    Notices and other communications to the Lenders hereunder may be
delivered or furnished by using the Informational Website pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices pursuant to Article II unless otherwise agreed by the
Administrative Agent and the applicable Lender. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.
(c)    Unless the Administrative Agent otherwise prescribes, (i) notices and
other communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), (ii) Administrative Agent shall not be deemed to have
knowledge of any notice of any of the events or circumstances set forth or
described in Section 5.1(f), 5.1(g), 5.1(h) or 5.1(n) unless and until notice
thereof stating that it is a “notice under Section 5.1[ ]” in respect of this
Agreement and identifying the specific clause under said Section is given to
Administrative Agent by Borrower (or, in the case of a notice delivered pursuant
to Section 5.1(f)(i), stating that it is a “notice of Default” or a “notice of
an Event of Default”), and (iii) notices or communications posted to an Internet
or intranet website shall be deemed received upon the deemed receipt by the
intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice, email or other communication is not sent


103



--------------------------------------------------------------------------------




during the normal business hours of the recipient, such notice or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.
(d)    Any party hereto may change its address or telecopy number for notices
and other communications hereunder by notice to the other parties hereto.

10.2.    Expenses. Borrower agrees to pay promptly (a) all the Administrative
Agent’s and the Lead Arranger’s reasonable and documented out-of-pocket costs
and expenses in connection with the preparation of the Credit Documents
(including, without limitation, all reasonable and documented out-of-pocket
costs and expense of due diligence) and any consents, amendments, waivers or
other modifications thereto; (b) all of its costs of furnishing all opinions by
counsel for Borrower and all the reasonable and documented fees, expenses and
disbursements of one counsel to Agents and the Lead Arranger in connection with
the negotiation, preparation, execution and administration of the Credit
Documents and any consents, amendments, waivers or other modifications thereto
(whether or not the terms contemplated hereby or thereby shall be consummated)
and any other documents or matters requested by Borrower; (c) all the reasonable
and documented out-of-pocket costs and expenses of creating and perfecting Liens
in favor of Collateral Agent, for the benefit of Secured Parties, including
filing and recording fees, expenses and taxes, stamp or documentary taxes,
search fees, title insurance premiums and reasonable and documented fees,
expenses and disbursements of one counsel to the Agents and the Lead Arranger;
(d) all other reasonable and documented out-of-pocket costs and expenses
incurred by each Agent and the Lead Arranger in connection with the negotiation,
preparation and execution of the Credit Documents and any consents, amendments,
waivers or other modifications thereto and the transactions contemplated
thereby; and (e) after the occurrence of an Event of Default, all reasonable and
documented out-of-pocket costs and expenses (including, without limitation, the
reasonable and documented fees and expenses of one counsel for the
Administrative Agent, the Lead Arranger and the Lenders with respect thereto)
incurred by any Agent, the Lead Arranger and Lenders in enforcing any
Obligations of or in collecting any payments due from Borrower hereunder or
under the other Credit Documents by reason of such Event of Default (including
in connection with the sale of, collection from, or other realization upon any
of the Collateral) or in connection with any refinancing or restructuring of the
credit arrangements provided hereunder in the nature of a “work-out” or pursuant
to any insolvency or bankruptcy cases or proceedings.

10.3.    Indemnity.
(a)    In addition to the payment of expenses pursuant to Section 10.2, whether
or not the transactions contemplated hereby shall be consummated, Borrower
agrees to defend (subject to Indemnitees’ selection of counsel), indemnify, pay
and hold harmless, each Agent, the Lead Arranger and Lender, their respective
Affiliates and their respective officers, directors, employees and agents of
each Agent, the Lead Arranger and each Lender (each, an “Indemnitee”), from and
against any and all Indemnified Liabilities, IN ALL CASES, WHETHER OR NOT CAUSED
BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE COMPARATIVE, CONTRIBUTORY, OR
SOLE NEGLIGENCE OF SUCH INDEMNITEE; provided that Borrower shall not have any
obligation to any Indemnitee hereunder with respect to any Indemnified
Liabilities (i) to the extent such Indemnified Liabilities arise from the gross
negligence, bad faith or willful misconduct, as determined by a court of
competent jurisdiction in a final, non-appealable judgment, of that Indemnitee
or (ii) relating to disputes among Indemnitees (other than the Agents or Lead
Arranger in their capacities as such and other than conduct involving an act or
omission by the Borrower). To the extent that the undertakings to defend,
indemnify, pay and hold harmless set forth in this Section 10.3 may be
unenforceable in whole or in part because they are violative of any law or
public policy, Borrower shall contribute the maximum portion


104



--------------------------------------------------------------------------------




that it is permitted to pay and satisfy under applicable law to the payment and
satisfaction of all Indemnified Liabilities incurred by Indemnitees or any of
them. This Section 10.3(a) shall not apply with respect to Taxes other than any
Taxes that represent losses, claims, damages, etc. arising from any non-Tax
claim.
(b)    To the extent permitted by applicable law, Borrower agrees not to assert,
and hereby waives, any claim against the Lenders, the Lead Arranger, Agents and
their respective Affiliates, directors, employees, attorneys or agents, on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) (whether or not the claim therefor is
based on contract, tort or duty imposed by any applicable legal requirement)
arising out of, in connection with, as a result of, or in any way related to,
this Agreement or any Credit Document or any agreement or instrument
contemplated hereby or thereby or referred to herein or therein, the
transactions contemplated hereby or thereby, any Loan or the use or the proposed
use of the proceeds thereof or any act or omission or event occurring in
connection therewith, and Borrower hereby waives, releases and agrees not to sue
upon any such claim or any such damages, whether or not accrued and whether or
not known or suspected to exist in its favor.

10.4.    Set-Off. In addition to any rights now or hereafter granted under
applicable law and not by way of limitation of any such rights, upon the
occurrence and during the continuance of any Event of Default each Lender is
hereby authorized by Borrower at any time or from time to time subject to the
consent of Administrative Agent (such consent not to be unreasonably withheld or
delayed), without notice to Borrower or to any other Person (other than
Administrative Agent), any such notice being hereby expressly waived, to set off
and to appropriate and to apply any and all deposits (general or special,
including Indebtedness evidenced by certificates of deposit, whether matured or
unmatured, but not including trust accounts (in whatever currency)) and any
other Indebtedness at any time held or owing by such Lender to or for the credit
or the account of Borrower (in whatever currency) against and on account of the
obligations and liabilities of Borrower to such Lender hereunder and under the
other Credit Documents, including all claims of any nature or description
arising out of or connected hereto or with any other Credit Document,
irrespective of whether or not (a) such Lender shall have made any demand
hereunder, (b) the principal of or the interest on the Loans or any other
amounts due hereunder shall have become due and payable pursuant to Section 2
and although such obligations and liabilities, or any of them, may be contingent
or unmatured or (c) such obligation or liability is owed to a branch or office
of such Lender different from the branch or office holding such deposit or
obligation or such Indebtedness; provided that in the event that any Defaulting
Lender shall exercise any such right of setoff, (x) all amounts so set off shall
be paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 2.21 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. The rights of each Lender and its
respective Affiliates under this Section are in addition to other rights and
remedies (including other rights of setoff) that such Lender or its respective
Affiliates may have. Each Lender agrees to notify the Borrower and the
Administrative Agent promptly after any such setoff and application; provided
that the failure to give such notice shall not affect the validity of such
setoff and application.

10.5.    Amendments and Waivers.
(a)    Requisite Lenders’ Consent. Subject to Sections 2.17 and Sections
10.5(b), 10.5(c) and 10.5(d), no amendment, modification, termination or waiver
of any provision of the Credit


105



--------------------------------------------------------------------------------




Documents, or consent to any departure by Borrower therefrom, shall in any event
be effective without the written concurrence of the Requisite Lenders, except
the Administrative Agent may, with the consent of Borrower only, amend, modify
or supplement this Agreement (i) to cure any ambiguity, omission, defect or
inconsistency, so long as such amendment, modification or supplement does not
adversely affect the rights of any Lender, (ii) to enter into additional or
supplemental Collateral Documents, and (iii) to release Collateral in accordance
with Section 9.8(a) of this Agreement and the Collateral Documents.
(b)    Affected Lenders’ Consent. Without the written consent of each Lender
(other than a Defaulting Lender) that would be directly affected thereby, no
amendment, modification, termination, or consent shall be effective if the
effect thereof would:
(i)    extend the scheduled final maturity of any Loan or Note of any Lender
without the written consent of such Lender; provided that no amendment,
modification or waiver of any condition precedent, covenant, Default or Event of
Default shall constitute an extension of the scheduled final maturity;
(ii)    waive, reduce or postpone any scheduled repayment (but not prepayment)
required by Section 2.11 of any Loan held by any Lender without the written
consent of such Lender;
(iii)    [Intentionally Reserved];
(iv)    reduce the rate of interest on any Loan held by any Lender (other than
any waiver of any increase in the interest rate applicable to any Loan pursuant
to Section 2.9) without the written consent of such Lender or any fee payable
hereunder to any Lender without the written consent of such Lender;
(v)    extend the time for payment of any such interest or fees without the
written consent of all the Lenders directly affected thereby (it being
understood that the waiver of any mandatory prepayment shall not constitute an
extension of any time for payment of interest or fees); or
(vi)    reduce the principal amount of any Loan held by a Lender without the
written consent of such Lender.
(c)    Unanimous Lenders’ Consent. Without the written consent of each Lender
(other than a Defaulting Lender), no amendment, modification, termination, or
consent shall be effective if the effect thereof would:
(i)    amend, modify, terminate or waive any provision of Section 10.5(b), this
Section 10.5(c) or Section 10.5(d);
(ii)    amend the definition of “Requisite Lenders or any other provision hereof
that specify the number of Lenders required to vote”;
(iii)    amend the definition of “Pro Rata Share” or change Section 2.4 or
Section 2.12(a) in a manner that would alter the pro rata sharing of payments
required thereby;
(iv)    change the payment waterfall provisions of Section 2.14(b) or 2.15;


106



--------------------------------------------------------------------------------




(v)    release or subordinate all or substantially all of the Collateral except
as permitted under the Credit Documents;
(vi)    release or subordinate all or substantially all of the aggregate value
of the Guaranties except as permitted under the Credit Documents; or
(vii)    consent to the assignment or transfer by Borrower of any of its rights
and obligations under any Credit Document except as permitted under the Credit
Documents.
(d)    Other Consents. No amendment, modification, termination or waiver of any
provision of the Credit Documents, or consent to any departure by Borrower
therefrom, shall:
(i)    increase any Commitment of any Lender over the amount thereof then in
effect without the consent of such Lender; provided that no amendment,
modification or waiver of any condition precedent, covenant, Default or Event of
Default shall constitute an increase in any Commitment of any Lender; or
(ii)    amend, modify, terminate or waive any provision of Section 9 as the same
applies to any Agent, or any other provision hereof as the same applies to the
rights or obligations of any Agent, in each case without the consent of such
Agent.
(e)    Defaulting Lenders. Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder and the Commitment and Loans of such Defaulting
Lender shall not be included in determining whether all Lenders or the Requisite
Lenders have taken or may take any action hereunder, except that the Commitment
of such Lender may not be increased or extended without the consent of such
Lender.

10.6.    Successors and Assigns; Participations.
(a)    Generally. This Agreement shall be binding upon the parties hereto and
their respective successors and assigns and shall inure to the benefit of the
parties hereto and the successors and assigns of Lenders. Borrower’s rights or
obligations hereunder may not be assigned or delegated by Borrower without the
prior written consent of all Lenders, and no Lender may assign or otherwise
transfer its rights or obligations hereunder except in accordance with this
Section 10.6. Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, Indemnitee
Agent Parties under Section 9.6, Indemnitees under Section 10.3, their
respective successors and assigns permitted hereby and, to the extent expressly
contemplated hereby, Affiliates of each of the Agents, the Lead Arranger and
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.
(b)    Register. Borrower, Administrative Agent and Lenders shall deem and treat
the Persons listed as Lenders in the Register as the holders and owners of the
corresponding Commitments and Loans listed therein for all purposes hereof
(notwithstanding notice to the contrary), and no assignment or transfer of any
such Commitment or Loan shall be effective, in each case, unless and until an
Assignment Agreement effecting the assignment or transfer thereof shall have
been delivered to and accepted by Administrative Agent and recorded in the
Register as provided in Section 2.6(b) and Section 10.6(e). Prior to such
recordation, all amounts owed with respect to the applicable Commitment or Loan
shall be owed to the Lender listed in the Register as the owner thereof
(notwithstanding notice to the contrary), and any request, authority or consent
of any Person who, at the time of making such request or giving such authority
or consent, is listed in the Register as a Lender shall be conclusive and
binding on


107



--------------------------------------------------------------------------------




any subsequent holder, assignee or transferee of the corresponding Commitments
or Loans, absent manifest error.
(c)    Right to Assign. Each Lender shall have the right at any time to sell,
assign or transfer all or a portion of its rights and obligations under this
Agreement, including, without limitation, all or a portion of its Commitment or
Loans owing to it or other Obligations to any Person constituting an Eligible
Assignee with the prior written consent of the Borrower (not to be unreasonably
withheld, conditioned or delayed, except in connection with a proposed
assignment to any Disqualified Institution) and the Administrative Agent;
provided that each such assignment pursuant to this Section 10.6(c)(ii) shall be
in an aggregate amount of not less than $1,000,000 (or such lesser amount as may
be agreed to by Administrative Agent or as shall constitute the aggregate amount
of the Commitments and Loans of the assigning Lender);
provided however, that Borrower consent shall (i) be deemed to have been given
if Borrower has not responded within five (5) Business Days of a request for
such consent (other than with respect to any proposed assignment to any Person
that is a Disqualified Institution), (ii) not be required during the continuance
of an Event of Default under Sections 8.1(a), 8.1(f) or 8.1(g) (other than with
respect to any proposed assignment to any Person that is a Disqualified
Institution), (iii) not be required for assignments to any Lender or any
Affiliate or Fund Affiliate of any Lender, (iv) not be required for assignments
made in connection with the primary syndication of the Term Loans and (v) not be
required for assignments to Fortress if such assignment to Fortress does not
result in greater payments by the Borrower under Sections 2.18 or 2.19 than the
assigning lender would have been entitled to.
(d)    Mechanics. The assigning Lender and the assignee thereof shall execute
and deliver to Administrative Agent an Assignment Agreement, together with such
documentation with respect to United States federal income Tax withholding
matters as the assignee under such Assignment Agreement may be required to
deliver to Administrative Agent pursuant to Section 2.19(f) (together with a
processing and recordation fee of $3,500, unless waived by the Administrative
Agent). The assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrower and its
related parties or their respective securities) will be made available and who
may receive such information in accordance with the assignee’s compliance
procedures and applicable laws, including Federal and state securities laws.
(e)    Notice of Assignment. Upon its receipt and acceptance of a duly executed
and completed Assignment Agreement, any forms, certificates or other evidence
required by this Agreement in connection therewith, Administrative Agent shall
record the information contained in such Assignment Agreement in the Register,
shall give prompt notice thereof to Borrower and shall maintain a copy of such
Assignment Agreement.
(f)    Representations and Warranties of Assignee. Each Lender, upon execution
and delivery hereof or upon executing and delivering an Assignment Agreement, as
the case may be, represents and warrants as of the Closing Date or as of the
applicable “Effective Date” (as defined in the applicable Assignment Agreement)
that (i) it is an Eligible Assignee; (ii) it has experience and expertise in the
making of or investing in commitments or loans such as the applicable
Commitments or Loans, as the case may be; and (iii) it will make or invest in,
as the case may be, its Commitments or Loans for its own account in the ordinary
course of its business and without a view to distribution of such Commitments or
Loans within the meaning of the Securities Act or the Exchange Act or other
federal securities laws (it


108



--------------------------------------------------------------------------------




being understood that, subject to the provisions of this Section 10.6, the
disposition of such Commitments or Loans or any interests therein shall at all
times remain within its exclusive control).
(g)    Effect of Assignment. Subject to the terms and conditions of this Section
10.6, as of the “Effective Date” specified in the applicable Assignment
Agreement: (i) the assignee thereunder shall have the rights and obligations of
a Lender hereunder to the extent such rights and obligations hereunder have been
assigned to it pursuant to such Assignment Agreement and shall thereafter be a
party hereto and a Lender for all purposes hereof; (ii) the assigning Lender
thereunder shall, to the extent that rights and obligations hereunder have been
assigned thereby pursuant to such Assignment Agreement, relinquish its rights
(other than any rights which survive the termination hereof under Section 10.8)
and be released from its obligations hereunder (and, in the case of an
Assignment Agreement covering all or the remaining portion of an assigning
Lender’s rights and obligations hereunder, such Lender shall cease to be a party
hereto; provided that anything contained in any of the Credit Documents to the
contrary notwithstanding, such assigning Lender shall continue to be entitled to
the benefit of all indemnities hereunder as specified herein with respect to
matters arising out of the prior involvement of such assigning Lender as a
Lender hereunder); (iii) the Commitments shall be modified to reflect the
Commitment of such assignee and any Commitment of such assigning Lender, if any;
and (iv) if any such assignment occurs after the issuance of any Note hereunder,
the assigning Lender shall, upon the effectiveness of such assignment or as
promptly thereafter as practicable, surrender its applicable Notes to
Administrative Agent for cancellation, and thereupon Borrower shall issue and
deliver new Notes, if so requested by the assignee and/or assigning Lender, to
such assignee and/or to such assigning Lender, with appropriate insertions, to
reflect the new Commitments and/or outstanding Loans of the assignee and/or the
assigning Lender.
(h)    Participations. Each Lender shall have the right at any time to sell one
or more participations to any Person (other than (x) the Borrower, any of its
Subsidiaries or any of its Affiliates and (y) any Disqualified Institution;
provided however, that, notwithstanding clause (y) hereof, participations may be
sold to Disqualified Institutions unless a list of Disqualified Institutions
pursuant to the definition thereof has been made available to all Lenders who so
request) in all or any part of its Commitments, Loans or in any other
Obligation; provided that (A) such Lender’s obligations under this Agreement
shall remain unchanged; (B) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations; and (C) the
Borrower, the Administrative Agent and the other Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. The holder of any such participation, other
than an Affiliate of the Lender granting such participation, shall not be
entitled to require such Lender to take or omit to take any action hereunder
except with respect to any amendment, modification or waiver that would require
the consent of such Lender pursuant to Section 10.5(b) or 10.5(c). Borrower
agrees that each participant shall be entitled to the benefits of Sections
2.17(c), 2.18 and 2.19 (subject to the requirements and limitations of such
sections and the obligations under Sections 2.20 and 2.22) to the same extent as
if it were a Lender and had acquired its interest by assignment pursuant to
clause (c) of this Section (it being understood that any documentation required
to be provided under Section 2.19(f) shall be provided solely to the
participating Lender); provided that a participant shall not be entitled to
receive any greater payment under Section 2.18 or 2.19 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such participant, unless the sale of the participation to such
participant is made with the Borrower’s prior written consent (not to be
unreasonably withheld, conditioned or delayed). To the extent permitted by law,
each participant also shall be entitled to the benefits of Section 10.4 as
though it were a Lender; provided that such participant agrees to be subject to
Section 2.16 as though it were a Lender. Any Lender that sells a participation
hereunder shall, acting solely for this purpose as a non-fiduciary agent of
Borrower, maintain a register on which it enters the


109



--------------------------------------------------------------------------------




name and address of each participant and the principal amount (and stated
interest) of each participant’s interest in the Loans, Commitments or other
Obligations (the “Participant Register”); provided that no Lender shall be
required to disclose or share the information contained in such Participant
Register with Borrower or any other Person, except as required by law. The
entries in the Participant Register shall be conclusive in the absence of
manifest error for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register. For the avoidance of doubt, the Administrative Agent shall
have no obligation with respect to, and shall bear no responsibility or
liability for, the monitoring or enforcing of the list of Disqualified
Institutions with respect to the sales of participations at any time.
(i)    Certain Other Assignments. In addition to any other assignment permitted
pursuant to this Section 10.6, any Lender may assign, pledge and/or grant a
security interest in, all or any portion of its Loans, the other Obligations
owed by or to such Lender, and its Notes, if any, to secure obligations of such
Lender including, without limitation, any Federal Reserve Bank as collateral
security pursuant to Regulation A of the Federal Reserve Board and any operating
circular issued by such Federal Reserve Board; provided that no Lender, as
between Borrower and such Lender, shall be relieved of any of its obligations
hereunder as a result of any such assignment and pledge; provided further that,
in no event shall the applicable Federal Reserve Bank, pledgee or trustee be
considered to be a Lender or be entitled to require the assigning Lender to take
or omit to take any action hereunder.
(j)    Borrower Buybacks. Any Lender may, so long as no Event of Default has
occurred and is continuing, at any time, without any consent, assign all or a
portion of its rights and obligations with respect to Term Loans under this
Agreement to Parent or the Borrower through (x) Dutch auctions or other offers
to purchase or take by assignment open to all Lenders on a pro rata basis in
accordance with procedures determined by such Affiliated Lender in its sole
discretion or (y) open market purchases on a non pro rata basis, in each case,
subject to the following limitations:
(i)    if Parent is the assignee, upon such assignment, transfer or
contribution, Parent, as applicable, shall automatically be deemed to have
contributed the principal amount of such Term Loans, plus all accrued and unpaid
interest thereon, to the Borrower;
(ii)    if the Borrower is the assignee (including through contribution or
transfers set forth in clause (ii) above), (a) the principal amount of such Term
Loans, along with all accrued and unpaid interest thereon, so contributed,
assigned or transferred to the Borrower shall be deemed automatically cancelled
and extinguished on the date of such contribution, assignment or transfer,
(b) the aggregate outstanding principal amount of Term Loans of the remaining
Lenders shall reflect such cancellation and extinguishment of the Term Loans
then held by the Borrower and (c) the Borrower shall promptly provide notice to
the Administrative Agent of such contribution, assignment or transfer of such
Term Loans, and the Administrative Agent, upon receipt of such notice, shall
reflect the cancellation of the applicable Term Loans in the Register; and
(iii)    purchases of Term Loans shall not be funded with the proceeds of any
revolving credit facility of a Loan Party.
Each Lender participating in any assignment to Parent or the Borrower
acknowledges and agrees that in connection with such assignment, (1) Parent or
the Borrower then may have, and later may come into possession of information
regarding Parent and its affiliates not known to


110



--------------------------------------------------------------------------------




such Lender and that may be material to a decision by such Lender to participate
in such prepayment (including material non-public information) (“Excluded
Information”), (2) such Lender has independently and, without reliance on
Parent, the Borrower or any of their Subsidiaries, the Administrative Agent or
any other Agent-Related Persons, made its own analysis and determination to
participate in such assignment notwithstanding such Lender’s lack of knowledge
of the Excluded Information, (3) none of Parent, the Borrower or their
respective Subsidiaries, the Administrative Agent or any other Agent-Related
Persons shall have any liability to such Lender, and such Lender hereby waives
and releases, to the extent permitted by law, any claims such Lender may have
against Parent, the Borrower and their respective Subsidiaries, the
Administrative Agent and any other Agent-Related Persons, under applicable laws
or otherwise, with respect to the nondisclosure of the Excluded Information and
(4) that the Excluded Information may not be available to the Administrative
Agent or the other Lenders.
The aggregate outstanding principal amount of the Term Loans of the applicable
class of Term Loans shall be deemed reduced by the full par value of the
aggregate principal amount of the Term Loans purchased by, or contributed to (in
each case, and subsequently cancelled hereunder), Parent or the Borrower
pursuant to this Section 10.6(j) and each principal repayment installment with
respect to the Term Loans of such class pursuant to Section 2.11 shall be
reduced pro rata by the par value of the aggregate principal amount of Term
Loans so purchased or contributed (and subsequently cancelled).
Any purchase of Term Loans pursuant to this Section 10.6(j) shall not constitute
voluntary or mandatory payment or prepayment under this Agreement.

10.7.    Independence of Covenants. All covenants hereunder shall be given
independent effect so that if a particular action or condition is not permitted
by any of such covenants, the fact that it would be permitted by an exception
to, or would otherwise be within the limitations of, another covenant shall not
avoid the occurrence of a Default or an Event of Default if such action is taken
or condition exists.

10.8.    Survival of Representations, Warranties and Agreements. All
representations, warranties and agreements made by Parent and its Subsidiaries
herein and in the other Credit Documents and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement or any
its Credit Documents shall be considered to have been relied upon by the other
party hereto and shall survive the execution and delivery hereof and the making
of any Credit Extension and notwithstanding that the Administrative Agent or any
Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid. Notwithstanding anything herein or implied
by law to the contrary, the agreements of Borrower set forth in Sections
2.17(c), 2.18, 2.19, 10.2, 10.3, 10.4, 10.10 and Section 9 and the agreements of
Lenders set forth in Section 2.16 and Section 9 shall survive the payment of the
Loans and the termination hereof.

10.9.    No Waiver; Remedies Cumulative. No failure or delay on the part of any
Agent, the Lead Arranger or any Lender in the exercise of any power, right or
privilege hereunder or under any other Credit Document shall impair such power,
right or privilege or be construed to be a waiver of any default or acquiescence
therein, nor shall any single or partial exercise of any such power, right or
privilege preclude other or further exercise thereof or of any other power,
right or privilege. The rights, powers and remedies given to each Agent, the
Lead Arranger and each Lender hereby are cumulative and shall be in addition to
and independent of all rights, powers and remedies existing by virtue of any
statute or rule of law or in any of the other Credit Documents or any of the
Interest Rate Agreements. Any forbearance or


111



--------------------------------------------------------------------------------




failure to exercise, and any delay in exercising, any right, power or remedy
hereunder shall not impair any such right, power or remedy or be construed to be
a waiver thereof, nor shall it preclude the further exercise of any such right,
power or remedy. Without limiting the generality of the foregoing, the maturity
of a Loan shall not be construed as a waiver of any Default, regardless of
whether the Administrative Agent or any Lender may have had knowledge of such
Default at that time.

10.10.    Marshalling; Payments Set Aside. Neither any Agent nor the Lead
Arranger nor any Lender shall be under any obligation to marshal any assets in
favor of Borrower or any other Person or against or in payment of any or all of
the Obligations. To the extent that Borrower makes a payment or payments to
Administrative Agent or Lenders (or to Administrative Agent, on behalf of
Lenders), or Administrative Agent, Collateral Agent or Lenders enforce any
security interests or exercise their rights of setoff, and such payment or
payments or the proceeds of such enforcement or setoff or any part thereof are
subsequently invalidated, declared to be or otherwise avoided as fraudulent or
preferential, set aside and/or required to be repaid to a debtor-in-possession,
trustee, receiver or any other party under any Debtor Relief Law, any other
state or federal law, common law or any equitable cause, then, to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied, and all Liens, rights and remedies therefor or related thereto, shall
be revived and reinstated and continued in full force and effect as if such
payment or payments had not been made or such enforcement or setoff had not
occurred.

10.11.    Severability. In case any provision in or obligation hereunder or any
Note or other Credit Document shall be invalid, illegal or unenforceable in any
jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby.

10.12.    Obligations Several; Actions in Concert. The obligations of Lenders
hereunder are several and no Lender shall be responsible for the obligations or
Commitment of any other Lender hereunder. Nothing contained herein or in any
other Credit Document, and no action taken by Lenders pursuant hereto or
thereto, shall be deemed to constitute Lenders as a partnership, an association,
a joint venture or any other kind of entity. Anything in this Agreement or any
other Credit Document to the contrary notwithstanding, each Lender hereby agrees
with each other Lender that no Lender shall take any action to protect or
enforce its rights arising out of this Agreement or any Note or otherwise with
respect to the Obligations without first obtaining the prior written consent of
Agent or Requisite Lenders (as applicable), it being the intent of Lenders that
any such action to protect or enforce rights under this Agreement and any Note
or otherwise with respect to the Obligations shall be taken in concert and at
the direction or with the consent of Agent or Requisite Lenders (as applicable).

10.13.    Headings. Section headings herein are included herein for convenience
of reference only and shall not constitute a part hereof for any other purpose
or be given any substantive effect.

10.14.    APPLICABLE LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

10.15.    CONSENT TO JURISDICTION. ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST A
LOAN PARTY ARISING OUT OF OR RELATING HERETO OR ANY OTHER CREDIT DOCUMENT, OR
ANY OF THE OBLIGATIONS, SHALL BE BROUGHT IN ANY STATE OR FEDERAL COURT OF
COMPETENT JURISDICTION IN THE STATE, COUNTY AND CITY OF NEW YORK. BY EXECUTING
AND DELIVERING THIS AGREEMENT, EACH PARTY, FOR ITSELF AND IN CONNECTION WITH ITS
PROPERTIES, IRREVOCABLY (a)


112



--------------------------------------------------------------------------------




ACCEPTS GENERALLY AND UNCONDITIONALLY THE EXCLUSIVE JURISDICTION AND VENUE OF
SUCH COURTS; (b) WAIVES ANY DEFENSE OF FORUM NON CONVENIENS; (c) AGREES THAT
SERVICE OF ALL PROCESS IN ANY SUCH PROCEEDING IN ANY SUCH COURT MAY BE MADE BY
REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO SUCH PARTY AT ITS
ADDRESS PROVIDED IN ACCORDANCE WITH SECTION 10.1 IS SUFFICIENT TO CONFER
PERSONAL JURISDICTION OVER SUCH PARTY IN ANY SUCH PROCEEDING IN ANY SUCH COURT,
AND OTHERWISE CONSTITUTES EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT; AND
(d) AGREES THAT EACH PARTY RETAINS THE RIGHT TO SERVE PROCESS IN ANY OTHER
MANNER PERMITTED BY LAW OR TO BRING PROCEEDINGS AGAINST ANY OTHER PARTY IN THE
COURTS OF ANY OTHER JURISDICTION.

10.16.    WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY AGREES TO
WAIVE ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION
BASED UPON OR ARISING HEREUNDER OR UNDER ANY OF THE OTHER CREDIT DOCUMENTS OR
ANY DEALINGS BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THIS LOAN
TRANSACTION OR THE LENDER/BORROWER RELATIONSHIP THAT IS BEING ESTABLISHED. THE
SCOPE OF THIS WAIVER IS INTENDED TO BE ALL-ENCOMPASSING OF ANY AND ALL DISPUTES
THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF THIS
TRANSACTION, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS AND
ALL OTHER COMMON LAW AND STATUTORY CLAIMS. EACH PARTY HERETO ACKNOWLEDGES THAT
THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT
EACH HAS ALREADY RELIED ON THIS WAIVER IN ENTERING INTO THIS AGREEMENT, AND THAT
EACH WILL CONTINUE TO RELY ON THIS WAIVER IN ITS RELATED FUTURE DEALINGS. EACH
PARTY HERETO FURTHER WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER
WITH ITS LEGAL COUNSEL AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY
TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS
IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING
(OTHER THAN BY A MUTUAL WRITTEN WAIVER SPECIFICALLY REFERRING TO THIS SECTION
10.16 AND EXECUTED BY EACH OF THE PARTIES HERETO), AND THIS WAIVER SHALL APPLY
TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS HERETO OR
ANY OF THE OTHER CREDIT DOCUMENTS OR TO ANY OTHER DOCUMENTS OR AGREEMENTS
RELATING TO THE LOANS MADE HEREUNDER. IN THE EVENT OF LITIGATION, THIS AGREEMENT
MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.

10.17.    Confidentiality. Each Agent, the Lead Arranger and each Lender shall
hold all non-public information regarding Parent and its Subsidiaries and their
businesses identified as such by Borrower and obtained by such Agent, Lead
Arranger or Lender pursuant to the requirements hereof in accordance with such
Agent’s, Lead Arranger’s or Lender’s customary procedures for handling
confidential information of such nature, it being understood and agreed by
Borrower that, in any event, a Lender may make (i) disclosures of such
information to Affiliates of such Lender and to its and their respective
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (and to other persons authorized by a Lender, the Lead
Arranger or an Agent to organize, present or disseminate such information in
connection with disclosures otherwise made in accordance with this Section
10.17), (ii) disclosures of such information reasonably required by any bona
fide or potential assignee, transferee or participant in connection with the
contemplated assignment, transfer or participation by such Lender of any Loans
or any participations therein or by any direct or indirect


113



--------------------------------------------------------------------------------




contractual counterparties (or the professional advisors thereto) in Interest
Rate Agreements (provided that such counterparties and advisors are advised of
and agree to be bound by the provisions of this Section 10.17), (iii)
disclosures to any rating agency when required by it or the CUSIP Service Bureau
or any similar agency in connection with the issue and monitoring of
identification numbers with the credit facilities provided for herein, (iv)
disclosures to any Lender’s financing sources, (v) disclosures required or
requested by any Governmental Authority or representative thereof, the NAIC, any
regulatory authority having authority over such Person (including any internal
or external self-regulatory authority) or pursuant to legal or judicial process;
provided that, unless specifically prohibited by applicable law or court order,
each Agent, the Lead Arranger and each Lender shall make reasonable efforts to
notify Borrower of any request by any Governmental Authority or representative
thereof (other than any such request in connection with any examination of the
financial condition or other routine examination of such Lender, the Lead
Arranger or such Agent by such Governmental Authority) for disclosure of any
such non-public information prior to disclosure of such information, (vi)
disclosures required by applicable laws or regulations or by any subpoena or
similar legal process, provided that unless specifically prohibited by
applicable law or court order, each Agent, the Lead Arranger and each Lender
shall make reasonable efforts to notify Borrower of any such disclosure (other
than any such request in connection with any examination of the financial
condition or other routine examination of such Lender, the Lead Arranger or such
Agent), (vii) disclosures in connection with the exercise of any remedies
hereunder or under any other Credit Document or any action or proceeding
relating to this Agreement or any other Credit Document or the enforcement of
rights hereunder or thereunder, (viii) to any other party to this Agreement and
(ix) with the consent of the Borrower. Notwithstanding the foregoing, there
shall be no duty to protect the confidentiality of information that: (a) is
already in an Agent’s, the Lead Arranger’s or a Lender’s possession prior to
disclosure by Borrower and is not known by such Agent, Lead Arranger or Lender
to be otherwise subject to an obligation of confidentiality to Borrower; (b)
becomes available to an Agent, the Lead Arranger or a Lender (as applicable)
from a source other than Borrower; provided that such source is not known by
such Agent, Lead Arranger or Lender to be in breach of an obligation of
confidentiality to Borrower with respect to such information; (c) is or becomes
publicly available (other than as a result of disclosure by an Agent, the Lead
Arranger or a Lender in violation of the terms herein); or (d) is independently
developed by an Agent, the Lead Arranger or a Lender (as applicable) without
reference to the information disclosed by Borrower.

10.18.    Usury Savings Clause. Notwithstanding any other provision herein, the
aggregate interest rate charged or agreed to be paid with respect to any of the
Obligations, including all charges or fees in connection therewith deemed in the
nature of interest under applicable law shall not exceed the Highest Lawful
Rate. If the rate of interest (determined without regard to the preceding
sentence) under this Agreement at any time exceeds the Highest Lawful Rate, the
outstanding amount of the Loans made hereunder shall bear interest at the
Highest Lawful Rate until the total amount of interest due hereunder equals the
amount of interest which would have been due hereunder if the stated rates of
interest set forth in this Agreement had at all times been in effect. In
addition, if when the Loans made hereunder are repaid in full the total interest
due hereunder (taking into account the increase provided for above) is less than
the total amount of interest which would have been due hereunder if the stated
rates of interest set forth in this Agreement had at all times been in effect,
then to the extent permitted by law, Borrower shall pay to Administrative Agent
an amount equal to the difference between the amount of interest paid and the
amount of interest which would have been paid if the Highest Lawful Rate had at
all times been in effect. Notwithstanding the foregoing, it is the intention of
Lenders and Borrower to conform strictly to any applicable usury laws.
Accordingly, if any Lender contracts for, charges, or receives any consideration
which constitutes interest in excess of the Highest Lawful Rate, then any such
excess shall be cancelled automatically and, if previously paid, shall at such
Lender’s option be applied to the outstanding amount of the Loans made hereunder
or be refunded to Borrower. In determining whether the


114



--------------------------------------------------------------------------------




interest contracted for, charged, or received by Administrative Agent or a
Lender exceeds the Highest Lawful Rate, such Person may, to the extent permitted
by applicable law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest, throughout the contemplated
term of the Obligations hereunder.

10.19.    Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original, but all such counterparts together shall constitute but one and the
same instrument. Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or other electronic transmission shall be as effective as
delivery of an original manual executed counterpart of this Agreement. The words
“execution,” “signed,” “signature,” “delivery,” and words of like import in or
relating to any document to be signed in connection with this Agreement and the
transactions contemplated hereby shall be deemed to include Electronic
Signatures, deliveries or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature, physical delivery thereof or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that nothing herein shall require the Administrative
Agent to accept electronic signatures in any form or format without its prior
written consent. Without limiting the generality of the foregoing, Borrower
hereby (i) agrees that, for all purposes, including without limitation, in
connection with any workout, restructuring, enforcement of remedies, bankruptcy
proceedings or litigation among Administrative Agent, the Lenders and the Loan
Parties, electronic images of this Agreement or any other Credit Documents (in
each case, including with respect to any signature pages thereto) shall have the
same legal effect, validity and enforceability as any paper original, and (ii)
waives any argument, defense or right to contest the validity or enforceability
of the Credit Documents based solely on the lack of paper original copies of any
Credit Documents, including with respect to any signature pages thereto.

10.20.    Effectiveness. This Agreement shall become effective upon the
execution of a counterpart hereof by each of the parties hereto and receipt by
Borrower and Administrative Agent of written or telephonic notification of such
execution and authorization of delivery thereof.

10.21.    Patriot Act. Each Lender and Administrative Agent (for itself and not
on behalf of any Lender) hereby notifies Borrower that pursuant to the
requirements of the Act, it is required to obtain, verify and record information
that identifies Borrower, which information includes the name and address of
Borrower and other information that will allow such Lender or Administrative
Agent, as applicable, to identify Borrower in accordance with the Act.

10.22.    No Advisory or Fiduciary Relationship. In connection with all aspects
of each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any Credit Document), each
of Parent and Borrower acknowledges and agrees that: (a)(i) the arranging and
other services regarding this Agreement provided by Administrative Agent are
arm’s-length commercial transactions between Borrower and Parent, on the one
hand, and Administrative Agent on the other hand, (ii) each of Parent and
Borrower has consulted its own legal, accounting, regulatory and tax advisors to
the extent it has deemed appropriate, and (iii) each of Parent and Borrower is
capable of evaluating, and understands and accepts, the terms, risks and
conditions of the transactions contemplated hereby and by the other Credit
Documents; (b)(i) each of Administrative Agent and the Lenders is and has been
acting solely as a principal and, except as expressly agreed in writing by


115



--------------------------------------------------------------------------------




the relevant parties, has not been, is not, and will not be acting as an
advisor, agent or fiduciary for Parent, Borrower or any other Person and (ii)
none of Administrative Agent or any Lender has any obligation to Parent,
Borrower or any of their respective Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Credit Documents; and (c) Administrative Agent and the Lenders may be
engaged in a broad range of transactions that involve interests that differ from
those of Parent, Borrower and their respective Affiliates, and neither
Administrative Agent nor any Lender has any obligation to disclose any of such
interests to Parent, Borrower or any of their respective Affiliates. Each of
Parent and Borrower agrees that it will not assert any claims that it may have
against each of Administrative Agent and the Lenders with respect to any breach
or alleged breach of agency or fiduciary duty in connection with any aspect of
any transaction contemplated hereby. Additionally, each of Parent and Borrower
acknowledges and agrees that neither the Administrative Agent, the Lead Arranger
nor any Lender is advising Parent or Borrower as to any legal, tax, investment,
accounting, regulatory or any other matters in any jurisdiction. Each of Parent
and Borrower shall consult with its own advisors concerning such matters and
shall be responsible for making its own independent investigation and appraisal
of the transactions contemplated herein or in the other Credit Documents, and
the Administrative Agent, the Lead Arranger and the Lenders shall have no
responsibility or liability to Parent and Borrower with respect thereto.

10.23.    Acknowledgement and Consent to Bail-In of Affected Financial
Institutions. Notwithstanding anything to the contrary in any Credit Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Affected Financial
Institution arising under any Credit Document may be subject to the Write-Down
and Conversion Powers of the applicable Resolution Authority and agrees and
consents to, and acknowledges and agrees to be bound by:
(a)    the application of any Write-Down and Conversion Powers by the applicable
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an Affected Financial Institution; and
(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such Affected Financial Institution, its
parent entity, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Credit Document; or
(ii)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of the applicable Resolution
Authority.

10.24.    Acknowledgment Regarding Any Supported QFCs. To the extent that the
Credit Documents provide support, through a guarantee or otherwise, for hedging
agreements or any other agreement or instrument that is a QFC (such support “QFC
Credit Support” and each such QFC a “Supported QFC”), the parties acknowledge
and agree as follows with respect to the resolution power of the Federal Deposit
Insurance Corporation under the Federal Deposit Insurance Act and Title II of
the Dodd-Frank Wall Street Reform and Consumer Protection Act (together with the
regulations promulgated thereunder, the “U.S. Special Resolution Regimes”) in
respect of such Supported QFC and QFC Credit Support (with the provisions below
applicable notwithstanding that the Credit Documents and any


116



--------------------------------------------------------------------------------




Supported QFC may in fact be stated to be governed by the laws of the State of
New York and/or of the United States or any other state of the United States):


In the event a Covered Entity that is party to a Supported QFC (each, a “Covered
Party”) becomes subject to a proceeding under a U.S. Special Resolution Regime,
the transfer of such Supported QFC and the benefit of such QFC Credit Support
(and any interest and obligation in or under such Supported QFC and such QFC
Credit Support, and any rights in property securing such Supported QFC or such
QFC Credit Support) from such Covered Party will be effective to the same extent
as the transfer would be effective under the U.S. Special Resolution Regime if
the Supported QFC and such QFC Credit Support (and any such interest, obligation
and rights in property) were governed by the laws of the United States or a
state of the United States. In the event a Covered Party or a BHC Act Affiliate
of a Covered Party becomes subject to a proceeding under a U.S. Special
Resolution Regime, Default Rights under the Credit Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Credit Documents were governed by
the laws of the United States or a state of the United States. Without
limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.


[remainder of page intentionally left blank]


117



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.
BORROWER:
TIPTREE OPERATING COMPANY, LLC,
as Borrower
By:
/s/ Sandra E. Bell
Name: Sandra E. Bell
Title: Chief Financial Officer



TIPTREE INC.,
as Parent
By:
/s/ Sandra E. Bell
Name: Sandra E. Bell
Title: Chief Financial Officer





118



--------------------------------------------------------------------------------






AGENTS AND LENDER:
FORTRESS CREDIT CORP.,
as Administrative Agent, Collateral Agent, Lead Arranger and as a Lender
By: /s/ Jason Meyer
Name: Jason Meyer
Title: Authorized Signatory




119

